--------------------------------------------------------------------------------

EXECUTION VERSION
Exhibit 10.1



STORE MASTER FUNDING I, LLC
as an Issuer,


STORE MASTER FUNDING II, LLC
as an Issuer,


STORE MASTER FUNDING III, LLC
as an Issuer,


STORE MASTER FUNDING IV, LLC
as an Issuer,


STORE MASTER FUNDING V, LLC
as an Issuer,


STORE MASTER FUNDING VI, LLC
as an Issuer,


STORE MASTER FUNDING VII, LLC
as an Issuer,


and


EACH JOINING PARTY
each, as an Issuer,


STORE CAPITAL CORPORATION
as Property Manager and Special Servicer,


KEYBANK NATIONAL ASSOCIATION
as Back-Up Manager


and


CITIBANK, N.A.,



--------------------------------------------------------------------------------



not individually but solely as Indenture Trustee


FIFTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND
SERVICING AGREEMENT



--------------------------------------------------------------------------------



Dated as of October 22, 2018



--------------------------------------------------------------------------------



Net-Lease Mortgage Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS




   
Page
       
ARTICLE I DEFINITIONS
2        
Section 1.01
 
Defined Terms
2
       
Section 1.02
 
Other Definitional Provisions
32
       
Section 1.03
 
Certain Calculations in Respect of the Leases and the Mortgage Loans
33
       
Section 1.04
 
Fee Calculations
34
       
ARTICLE II  REPRESENTATIONS AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND
RECORDS; DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION
35        
Section 2.01
 
Representations and Warranties of STORE Capital, the Back-Up Manager and the
Issuers
35
       
Section 2.02
 
Recordings and Filings; Books and Records; Document Defects
39
       
Section 2.03
 
Repurchase or Transfer and Exchange for Document Defects, Collateral Defects and
Breaches of Representations and Warranties.
41
       
Section 2.04
 
Non Petition Agreement.
42
       
ARTICLE III  ADMINISTRATION AND SERVICING OF PROPERTIES, LEASES AND MORTGAGE
LOANS
42        
Section 3.01
 
Administration of the Properties, Leases and Mortgage Loans.
42
       
Section 3.02
 
Collection of Monthly Lease Payments and Monthly Loan Payments; General Receipts
Accounts; Lockbox Transfer Accounts; Collection Account;  Release Account.
43
       
Section 3.03
 
Advances.
46
       
Section 3.04
 
Withdrawals From the Collection Account and Release Account.
49
       
Section 3.05
 
Investment of Funds in the Collection Account and the Release Account.
50
       
Section 3.06
 
Maintenance of Insurance Policies: Errors and Omissions and Fidelity Coverage.
52
       
Section 3.07
 
DSCR Reserve Account.
55
       
Section 3.08
 
Issuers, Custodian and Indenture Trustee to Cooperate; Release of Lease Files
and Loan Files.
55
       
Section 3.09
 
Servicing Compensation: Interest on Advances.
56
       
Section 3.10
 
Property Inspections; Collection of Financial Statements; Delivery of Certain
Reports.
58
       
Section 3.11
 
Quarterly Statement as to Compliance.
58
       
Section 3.12
 
Reports by Independent Public Accountants.
59



ii

--------------------------------------------------------------------------------

Section 3.13
 
Access to Certain Information; Delivery of Certain Information.
59
       
Section 3.14
 
Management of REO Properties and Properties Relating to Defaulted Assets.
59
       
Section 3.15
 
Release, Sale and Exchange of Defaulted Assets and Terminated Lease Properties.
61
       
Section 3.16
 
Renewals, Modifications, Waivers, Amendments; Consents and Other Matters.
64
       
Section 3.17
 
Transfer of Servicing Between Property Manager and Special Servicer; Record
Keeping.
66
       
Section 3.18
 
Sub-Management Agreements.
67
       
Section 3.19
 
Casualty.
69
       
Section 3.20
 
Condemnation.
72
       
Section 3.21
 
Separateness Provisions.
74
       
Section 3.22
 
Estoppels.
75
       
Section 3.23
 
Environmental Matters.
76
       
ARTICLE IV  REPORTS
78        
Section 4.01
 
Reports to the Issuers and the Indenture Trustee
78
       
Section 4.02
 
Use of Agents.
81
       
ARTICLE V THE PROPERTY MANAGER AND THE SPECIAL SERVICER
81        
Section 5.01
 
Liability of the Property Manager, the Special Servicer and the Back-Up Manager.
81
       
Section 5.02
 
Merger, Consolidation or Conversion of the Property Manager, the Special
Servicer and the Back-Up Manager.
81
       
Section 5.03
 
Limitation on Liability of the Property Manager, the Special Servicer and the
Back-Up Manager.
82
       
Section 5.04
 
Term of Service; Property Manager and Special Servicer Not to Resign
82
       
Section 5.05
 
Rights of Certain Persons in Respect of the Property Manager and the Special
Servicer.
84
       
Section 5.06
 
Designation of Special Servicer by the Indenture Trustee
84
       
Section 5.07
 
Property Manager or Special Servicer as Owner of Notes
85
       
ARTICLE VI SERVICER REPLACEMENT EVENTS
86        
Section 6.01
 
Servicer Replacement Events.
86
       
Section 6.02
 
Appointment of Successor Servicer
88
       
Section 6.03
 
Back-Up Manager.
90
       
Section 6.04
 
Additional Remedies of Issuers and the Indenture Trustee upon a Servicer
Replacement Event.
92



iii

--------------------------------------------------------------------------------

ARTICLE VII TRANSFERS AND EXCHANGES OF PROPERTIES AND MORTGAGE LOANS BY ISSUERS;
RELEASE OF PROPERTIES AND MORTGAGE LOANS BY ISSUERS
93        
Section 7.01
 
Exchange of Mortgage Loans and Properties.
93
       
Section 7.02
 
Sale Pursuant to Third Party Purchase Option.
95
       
Section 7.03
 
Transfer of Lease to New Property.
96
       
Section 7.04
 
Release of Property by an Issuer.
96
       
Section 7.05
 
Terminated Lease Property and REO Property.
97
       
Section 7.06
 
Risk-Based or Credit Risk Substitution.
97
       
Section 7.07
 
Disposition Period.
98
       
Section 7.08
 
Qualified Deleveraging Event.
98
       
Section 7.09
 
Series Collateral Release.
99
       
Section 7.10
 
Like-Kind Exchange. In the event that STORE Capital enters into a Master
Exchange Agreement, the following restrictions shall apply:
99
       
Section 7.11
 
Exchange Reserve Account.
101
       
Section 7.12
 
Triple A Release Event
102
       
Section 7.13
 
.
103
       
ARTICLE VIII TERMINATION
103        
Section 8.01
 
Termination
103
       
ARTICLE IX MISCELLANEOUS PROVISIONS
103        
Section 9.01
 
Amendment.
103
       
Section 9.02
 
Counterparts.
103
       
Section 9.03
 
Governing Law.
103
       
Section 9.04
 
Notices.
104
       
Section 9.05
 
Severability of Provisions.
104
       
Section 9.06
 
Effect of Headings and Table of Contents.
105
       
Section 9.07
 
Notices to the Rating Agencies and Others.
105
       
Section 9.08
 
Successors and Assigns: Beneficiaries.
106
       
Section 9.09
 
Complete Agreement.
106
       
Section 9.10
 
Consent to Jurisdiction.
106
       
Section 9.11
 
No Proceedings.x
106
       
Section 9.12
 
Cooperation.
107
       
Section 9.13
 
Acknowledgment of Receipts by Indenture Trustee.
107



iv

--------------------------------------------------------------------------------

EXHIBITS


EXHIBIT A
[RESERVED]
   
EXHIBIT B-l
FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER
   
EXHIBIT B-2
FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER
   
EXHIBIT C-1
FORM OF NOTICE AND ACKNOWLEDGMENT OF DESIGNATION OF REPLACEMENT SPECIAL SERVICER
   
EXHIBIT C-2
FORM OF ACKNOWLEDGMENT BY PROPOSED SPECIAL SERVICER ACCEPTING APPOINTMENT
   
EXHIBIT D
FORM OF LIMITED POWERS OF ATTORNEY FROM ISSUER OR INDENTURE TRUSTEE
   
EXHIBIT E
FORM OF ESTOPPEL CERTIFICATE, SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT
   
EXHIBIT F
FORM OF JOINDER
   
EXHIBIT G
FORM OF CERTIFICATE UNDER SECTION 7.01(b)
   
EXHIBIT H
FORM OF DETERMINATION DATE REPORT
   
EXHIBIT I
CALCULATION OF FIXED CHARGE COVERAGE RATIOS
   
EXHIBIT J
FORM OF MASTER EXCHANGE AGREEMENT
   
EXHIBIT K
FORM OF ESCROW AGREEMENT



v

--------------------------------------------------------------------------------

This FIFTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND SERVICING AGREEMENT,
dated as of October 22, 2018 (this “Agreement”), is made among STORE Master
Funding I, LLC, as an issuer (an “Issuer”), STORE Master Funding II, LLC, as an
issuer (an “Issuer”), STORE Master Funding III, LLC, as an issuer (an “Issuer”),
STORE Master Funding IV, LLC, as an issuer (an “Issuer”), STORE Master Funding
V, LLC, as an issuer (an “Issuer”), STORE Master Funding VI, LLC, as an issuer
(an “Issuer”), STORE Master Funding VII, LLC, as an issuer (an “Issuer”), each
Joining Party, each as an issuer (each, an “Issuer”), STORE Capital Corporation,
a Maryland corporation, as property manager and special servicer (together with
its successors in such capacities, the “Property Manager” and “Special
Servicer,” respectively), Citibank, N.A., not individually but solely as
indenture trustee (together with its successors in such capacity, the “Indenture
Trustee”) and KeyBank National Association, as Back-Up Manager (together with
its successors in such capacity, the “Back-Up Manager”).


PRELIMINARY STATEMENT


As of the Initial Closing Date the Issuers owned the Properties and related
Leases and, as of each successive Series Closing Date, the applicable Issuer
will own the Properties and related Leases and the Mortgage Loans as set forth
in the applicable Series Supplement, and upon the issuance of the Notes under
the Indenture, the applicable Issuer will grant a first priority security
interest in its right, title and interest in and to such Properties, Leases and
Mortgage Loans to the Indenture Trustee as security for the indebtedness
evidenced by the Indenture and the Notes issued under the Indenture. The
Property Manager has agreed to provide property management services with respect
to the Properties and to service the Leases and the Mortgage Loans in accordance
with this Agreement.


WHEREAS, STORE Master Funding I, the Property Manager, the Special Servicer, the
Indenture Trustee and the Back-Up Manager, entered into a Property Management
Agreement, dated August 23, 2012 (the “First Predecessor Property Management
Agreement”);


WHEREAS, STORE Master Funding I, STORE Master Funding II, the Property Manager,
the Special Servicer, the Indenture Trustee and the Back-Up Manager, entered
into an amended and restated Property Management Agreement, dated March 27, 2013
(the “Second Predecessor Property Management Agreement”);


WHEREAS, STORE Master Funding I, STORE Master Funding II, STORE Master Funding
III, STORE Master Funding IV, the Property Manager, the Special Servicer, the
Indenture Trustee and the Back-Up Manager, entered into a further Amended and
Restated Property Management Agreement, dated December 3, 2013 (the “Third
Predecessor Property Management Agreement”);


WHEREAS, STORE Master Funding I, STORE Master Funding II, STORE Master Funding
III, STORE Master Funding IV, STORE Master Funding V, the Property Manager, the
Special Servicer, the Indenture Trustee and the Back-Up Manager, entered into a
further Amended and Restated Property Management Agreement, dated May 6, 2014
(the “Fourth Predecessor Property Management Agreement”;



--------------------------------------------------------------------------------

WHEREAS, STORE Master Funding I, STORE Master Funding II, STORE Master Funding
III, STORE Master Funding IV, STORE Master Funding V, STORE Master Funding VI,
the Property Manager, the Special Servicer, the Indenture Trustee and the
Back-Up Manager, entered into a further Amended and Restated Property Management
Agreement, dated April 16, 2015, which was amended pursuant to the First
Amendment to the Fourth Amended and Restated Property Management and Servicing
Agreement, dated as of July 10, 2015, and further amended pursuant to the Second
Amendment to the Fourth Amended and Restated Property Management and Servicing
Agreement, dated as of September 17, 2018 (the “Fifth Predecessor Property
Management Agreement” and together with the First Predecessor Property
Management Agreement, the Second Predecessor Property Management Agreement, the
Third Predecessor Property Management Agreement and the Fourth Predecessor
Property Management Agreement, the “Predecessor Property Management Agreement”);


WHEREAS, pursuant to Section 9.01 of the Predecessor Property Management
Agreement, subject to the provisions of the Indenture governing amendments,
supplements and other modifications to the Predecessor Property Management
Agreement, such Agreement may be amended by the parties thereto from time to
time by the mutual written agreement signed by the parties thereto;


WHEREAS, pursuant to Section 8.04 of the Indenture, the Issuers and the other
parties to the Predecessor Property Management Agreement may amend the
Predecessor Property Management Agreement in connection with a New Issuance
without the consent of the Noteholders;


WHEREAS, as evidenced by their respective signatures hereto, the Issuers and the
other parties to the Predecessor Property Management Agreement desire to amend
the Predecessor Property Management Agreement in its entirety as set forth
herein; and


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


ARTICLE I
DEFINITIONS


Section 1.01          Defined Terms.


Whenever used in this Agreement, including in the Preliminary Statement, the
words and phrases set forth below, unless the context otherwise requires, shall
have the meanings specified in this Section 1.01.  Capitalized terms used in
this Agreement, including the Preliminary Statement, and not defined herein,
unless the context otherwise requires, shall have the respective meanings
specified in Section 1.01 of the Indenture (as defined below).
 

“4-Wall FCCR”: A unit’s FCCR before taking into account indirect corporate
overhead or general and administrative costs, equal to the ratio of (1) the sum
of the unit’s EBITDAR, less all non-recurring income, to (2) the unit’s Fixed
Charges payable in respect of the unit, in each case for the period of time as
to which such figure is presented.


2

--------------------------------------------------------------------------------

“Additional Servicing Compensation”: Property Manager Additional Servicing
Compensation and Special Servicer Additional Servicing Compensation.


“Additional Subsidies”: As defined in the Master Exchange Agreement.


“Advance”: Any P&I Advance or Property Protection Advance.


“Advance Interest”: Interest accrued on any Advance at the Reimbursement Rate
and payable to the Property Manager, the Back-Up Manager or the Indenture
Trustee, as the case may be, each in accordance with Section 3.09(e).


“Aggregate Appraised Value”: On any date of determination, the sum of the
Appraised Values of all Properties.


“Aggregate Collateral Value”: On any date of determination, the sum of the
Collateral Values of the Mortgage Loans and Properties in the Collateral Pool.


“Agreement”: This Fifth Amended and Restated Property Management and Servicing
Agreement and all amendments hereof and supplements hereto.


“Allocated Hybrid Amount”: With respect to a Property relating to a Hybrid
Lease, a fraction, (a) the numerator of which is the appraised value of the
Improvements located on such Property (as set forth in the most recent appraisal
obtained in accordance with the definition of Appraised Value) and (b) the
denominator of which is the sum of the appraised values of the Improvements
located on all Properties relating to such Hybrid Lease (as set forth in the
most recent appraisal obtained in accordance with the definition of Appraised
Value).


“Allocated Loan Amount”: With respect to any Property or Mortgage Loan at any
time, the product of (i) the Aggregate Series Principal Balance at such time and
(ii) a fraction, (a) the numerator of which is the Collateral Value of such
Property or Mortgage Loan at such time and (b) the denominator of which is the
sum of (A) the Aggregate Collateral Value at such time and (B) the product of
(1) the Aggregate Collateral Value of Post-Closing Properties and (2) a
fraction, the numerator of which is the outstanding balance of the Post-Closing
Acquisition Reserve Account and the denominator of which is the initial balance
of the Post-Closing Acquisition Reserve Account.


“ALTA”: American Land Title Association, or any successor thereto.


“Appraised Value”: With respect to any Property means an appraised value
obtained in accordance with the Indenture and determined pursuant to an
independent appraisal completed by an MAI certified appraiser in accordance with
the Uniform Standards of Professional Appraisal Practice and which takes into
account the leased fee value of the related buildings and land of such Property,
consistent with industry standards, and excludes the value of trade equipment
and other tangible personal property and business enterprise value, and (1) with
respect to any Property that secures a Mortgage Loan included in the Collateral
Pool (other than any such Property relating to a Qualified Substitute Loan added
since the most recent Issuance Date) is the most recent appraisal report
completed by an MAI certified appraiser and obtained by, or caused to be
obtained by, the Property Manager with respect to such Property, (2) with
respect to any Property in the Collateral Pool that does not secure a Mortgage
Loan (other than Qualified Substitute Properties added since the most recent
Issuance Date), is the most recent appraisal report completed by an MAI
certified appraiser and obtained, or caused to be obtained by, the Property
Manager for such Property in connection with the most recent Issuance Date and
(3) with respect to any Qualified Substitute Property or Property relating to a
Qualified Substitute Loan added to the Collateral Pool since the most recent
Issuance Date, is the most recent appraisal report completed by an MAI certified
appraiser and obtained by, or caused to be obtained by, the Property Manager for
such Property or Qualified Substitute Property in conjunction with the related
substitution. Notwithstanding that the term “Owned Property” used throughout
this Agreement and the other Transaction Documents includes the commercial real
estate property subject to the ground lease and any sublease related to a Hybrid
Lease but excludes any Improvements located on such property, for the purpose of
this definition of “Appraised Value,” the term “Owned Property” includes any
Improvements located on such property related to a Hybrid Lease.


3

--------------------------------------------------------------------------------

“Assignment of Leases”: With respect to any Mortgage Loan, any assignment of
leases, rents and profits or similar document or instrument executed by the
Borrower in connection with the origination or subsequent modification or
amendment of the related Mortgage Loan.


“Available Amount”: The Available Amount on any Payment Date will consist of (i)
all amounts received in respect of the Collateral Pool during the related
Collection Period, (ii) all amounts on deposit in the Collection Account on the
related Determination Date, including amounts earned, if any, on the investment
of funds on deposit in the Collection Account, the Exchange Reserve Account, if
applicable, and the Release Account during the related Collection Period, (iii)
Unscheduled Proceeds, (iv) amounts received on account of payments under any
Lease Guaranties or Loan Guaranties, (v) amounts received on account of payments
under the Guaranty, (vi) amounts received in connection with a Voluntary
Prepayment or Early Refinancing Prepayment, (vii) any amounts that have been
released from the Liquidity Reserve Account to the Payment Account to be treated
as Available Amounts and (viii) in the event that STORE Capital has established
an Exchange Program, amounts that have been transferred to the Release Account
from the Exchange Account for such Payment Date, if applicable; provided,
however, that the following amounts will be excluded from Available Amount: (a)
amounts on deposit in the Release Account and not transferred to the Collection
Account for such Payment Date, (b) the amount of any Workout Fees, Liquidation
Fees or Additional Servicing Compensation, (c) amounts withdrawn from the
Collection Account to reimburse the Property Manager, the Indenture Trustee or
the Back-Up Manager, as applicable, for any unreimbursed Advances, including any
Nonrecoverable Advances (plus interest thereon) and to pay the Property
Management Fee, the Back-Up Fee, any Special Servicing Fee and any Emergency
Property Expenses, (d) amounts required to be paid by an Issuer as lessor under
the Leases in respect of franchise or similar taxes, (e) any amount received
from a Tenant or Borrower as reimbursement for any cost paid by or on behalf of
an Issuer as lessor or lender under any Lease or Mortgage Loan, (f) any amounts
collected by or on behalf of an Issuer as lessor or lender and held in escrow or
impound to pay future obligations due under a Lease or Mortgage Loan, as
applicable, (g) amounts received in connection with a Series Collateral Release
and (h) amounts on deposit in the Exchange Account that have not been
transferred to the Release Account for such Payment Date, if applicable.


4

--------------------------------------------------------------------------------

“Back-Up Fee”: With respect to each Mortgage Loan and Property, the monthly fee
payable to the Back-Up Manager pursuant to Section 3.09(f) in an amount equal to
the product of (i) the Back-Up Fee Rate and (ii) the Aggregate Series Principal
Balance as of the related Determination Date.


“Back-Up Fee Rate”: With respect to each Property, a monthly rate equal to the
product of (i) one-twelfth and (ii) 0.010%.


“Back-Up Manager”: As defined in the preamble.


“Back-Up Servicing Transfer Date”: As defined in Section 6.03(c).


“Bankruptcy Code”: The federal Bankruptcy Code of 1978, Title 11 of the United
States Code, as amended from time to time.


“Borrower”: The obligor or obligors on a Mortgage Note, including any Person
that has acquired the related Collateral and assumed the obligations of the
original obligor under the Mortgage Note.


“Casualty and Condemnation Proceeds Sub-Account”: A sub-account of the
Collection Account into which shall be deposited insurance proceeds arising from
an Insured Casualty and amounts received in connection with a Condemnation.


“Change of Control”: Either the acquisition of the beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of 35% or more of the common
stock of STORE Capital by a single Person or group of related Persons or the
sale of all or substantially all of the assets of STORE Capital.


“Collateral Defect”: As defined in Section 2.03(a).


“Collateral Value”: As of any determination date (i) with respect to each
Property owned by an Issuer not relating to a Hybrid Lease, such Property’s
Appraised Value, (ii) with respect to a Property owned by an Issuer relating to
a Hybrid Lease, the sum of (1) the appraised value of the land or ground lease
interest in the land comprising such Property (as set forth in the most recent
appraisal obtained in accordance with the definition of Appraised Value) and (2)
the lesser of (a) the appraised value of the Improvements located on such
Property (as set forth in the most recent appraisal obtained in accordance with
the definition of Appraised Value) and (b) the outstanding principal balance of
the loan secured by a mortgage or deed of trust, as applicable, on the
Improvements located on, and ground lease interest in, such Property multiplied
by the Allocated Hybrid Amount with respect to such Property and (iii) with
respect to each Loan, the lesser of (1) the Appraised Value of the related
Underlying Mortgaged Property or Underlying Mortgaged Properties and (2) the
outstanding principal balance of such Loan.


“Collection Account”: The segregated account or accounts created and maintained
by the Property Manager in the name of the Issuers pursuant to Section 3.02(d)
and, in each case, pledged to the Indenture Trustee for the benefit of the
Noteholders, which shall be entitled “STORE Master Funding I, LLC, Blocked
Collection Account” or, with respect to any account in the name of any other
Issuer, such title as the Property Manager and the Indenture Trustee shall
agree.


5

--------------------------------------------------------------------------------

“Collection Account Bank”: As defined in Section 3.02(d) hereof.


“Collection Period”: With respect to any Payment Date, the period commencing on
the day immediately following the Determination Date in the month immediately
preceding the month in which such Payment Date occurs (or, in the case of the
initial Payment Date, commencing on the Initial Closing Date) and ending with
the Determination Date related to such Payment Date.


“Condemnation”: As defined in Section 3.20(a) hereof.


“Condemnation Proceeds”: All proceeds received in connection with the
Condemnation of any Property or Improvements in connection with a Hybrid Lease
other than proceeds applied to the restoration of such Property or released to
the related Tenant or Borrower or the applicable Issuer in accordance with this
Agreement or payable to the applicable Issuer in accordance with Section
3.20(b).


“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”): When
used with reference to any financial term in this Agreement, the aggregate for
two or more Persons of the amounts signified by such term for all such Persons
determined on a consolidated basis in accordance with GAAP.


“Corrected Unit”: Any Property or Mortgage Loan that had been a Specially
Managed Unit but with respect to which (a) as of the date of determination, no
circumstance identified in clauses (i) through (v) of the definition of the term
“Specially Managed Unit” then exists and (b) one or more of the following as are
applicable occur:


(i)         if a circumstance described in clause (i) of the definition of the
term “Specially Managed Unit” previously existed with respect to such Property
or Mortgage Loan, such condition shall have ceased to exist and the related
Tenant or Borrower has made two consecutive full and timely Monthly Lease
Payments or Monthly Loan Payments under the terms of the related Lease or
Mortgage Loan (as such terms may be changed or modified in connection with a
bankruptcy or similar proceeding involving the related Tenant or Borrower or by
reason of a modification, waiver or amendment granted or agreed to by the
Special Servicer);


(ii)         if a default described in clause (ii) of the definition of the term
“Specially Managed Unit” previously existed with respect to such Property or
Mortgage Loan, such default is cured;


(iii)       if a circumstance described in clause (iii) of the definition of the
term “Specially Managed Unit” previously existed with respect to such Property
or Mortgage Loan, such circumstances cease to exist in the good faith and
reasonable judgment of the Special Servicer;


6

--------------------------------------------------------------------------------

(iv)        if a circumstance described in clause (iv) of the definition of the
term “Specially Managed Unit” previously existed with respect to such Property
or Mortgage Loan, a Lease or Mortgage Loan is entered into with respect to such
Property in accordance with the terms of this Agreement; and


(v)         if the Property Manager previously received the notice described in
clause (v) of the definition of the term “Specially Managed Unit” with respect
to such Property or Mortgage Loan, the Property Manager receives notice that the
related Tenant or Borrower will resume making Monthly Lease Payments under such
Tenant’s Lease or Monthly Loan Payments under such Borrower’s Mortgage Loan and
such Tenant or Borrower has made two consecutive full and timely Monthly Lease
Payments or Monthly Loan Payments under the terms of the related Lease or
Mortgage Loan (as such terms may be changed or modified in connection with a
bankruptcy or similar proceeding involving the related Tenant or Borrower or by
reason of a modification, waiver or amendment granted or agreed to by the
Special Servicer).


“Custody Agreement”: The Second Amended and Restated Custody Agreement, dated as
of May 6, 2014, as may be amended from time to time, among STORE Master Funding
I, LLC, STORE Master Funding II, LLC, STORE Master Funding III, LLC, STORE
Master Funding IV, LLC, STORE Master Funding V, LLC, the Indenture Trustee, the
Custodian and each joining party thereto, each such joining party, as an Issuer,
as amended by that certain Joinder Agreement, dated as of April 16, 2015, among
STORE Master Funding I, LLC, STORE Master Funding II, LLC, STORE Master Funding
III, LLC, STORE Master Funding IV, LLC, STORE Master Funding V, LLC, STORE
Master Funding VI, LLC, the Indenture Trustee, the Custodian and each joining
party thereto, each such joining party, as an Issuer, and as the same may be
further amended or supplemented from time to time.


“Default Interest”: With respect to any (i) Lease, any amounts collected thereon
(other than late payment charges or amounts representing the Third Party Option
Price paid by the related Tenant or any third party) that represent penalty
interest accrued at the rate specified in such Lease and (ii) Mortgage Loan, any
amounts collected thereon (other than late payments, late payment charges or
Yield Maintenance Premiums) that represent penalty interest in excess of
interest on the principal balance of such Mortgage Loan accrued at the related
Interest Rate.


“Defaulted Asset”: Any Mortgage Loan or Lease and Property included in the
Collateral Pool (a) with respect to which a Monthly Lease Payment or Monthly
Loan Payment is overdue for more than 30 consecutive days (without taking into
account the required giving of notices under such Lease or Mortgage Loan), or
(b) with respect to which the related Tenant or Borrower is otherwise in default
beyond any applicable notice, grace or cure period, and which Lease or Mortgage
Loan has not been rejected in any bankruptcy, insolvency or similar proceeding.


“Defaulting Party”: As defined in Section 6.02(a).


“Deficiency”: As defined in Section 4.01(f).


7

--------------------------------------------------------------------------------

“Delinquent Asset”: Any Mortgage Loan or Lease and Property included in the
Collateral Pool (other than a Defaulted Asset), with respect to which any
Monthly Loan Payment or Monthly Lease Payment, as applicable, is overdue for
more than 60 consecutive days (without taking into account the required giving
of notices under such Lease or Mortgage Loan), and which Lease or Mortgage Loan
has not been rejected in any bankruptcy, insolvency or similar proceeding.


“Determination Date Report”: As defined in Section 4.01(a).


“Disbursement Occurrence”: As defined in the Master Exchange Agreement.


“Document Defect”: As defined in Section 2.02(c).


“Due Date”: With respect to any Mortgage Loan or Lease, the day of each calendar
month on which the Monthly Loan Payment or Monthly Lease Payment, as applicable,
with respect thereto is due.


“Emergency Property Expenses”: As defined in Section 3.03(e).


“Environmental Insurer”: Any Qualified Insurer that issues Environmental
Policies relating to any of the Mortgage Loans or Properties.


“Environmental Policy”: Any insurance policy issued by an Environmental Insurer,
together with any endorsements thereto, providing insurance coverage for losses,
with respect to certain Mortgage Loans or Properties, caused by the presence of
Hazardous Substances on, or the migration of Hazardous Substances from, the
related Properties.


“Escrow Agent”: As defined in the Master Exchange Agreement.


“Escrow Agreement”: An escrow agreement that may be entered into, among the
Escrow Agent, the Qualified Intermediary, STORE Capital, the Issuers and any
joining party thereto, as amended, restated, supplemented or otherwise modified
from time to time, substantially in the form of Exhibit K hereto.


“Escrow Payment”: Any payment received by the Property Manager or the Special
Servicer for the account of any Tenant or Borrower for application toward the
payment of real estate taxes, assessments, insurance premiums, ground rents (if
applicable) and similar items in respect of the related Property.


“Exchange”: As defined in the Master Exchange Agreement.


“Exchange Account”: As defined in the Master Exchange Agreement.


“Exchange Act”: Securities and Exchange Act of 1934, as amended.


“Exchange Cash Collateral”: As defined in Section 7.11(b).


8

--------------------------------------------------------------------------------

“Exchange Commencement Date”: As defined in the Master Exchange Agreement.


“Exchange Reserve Account”: As defined in Section 7.11(a).


“Exchanged Assets”: Collectively, all Exchanged Loans, Exchanged Properties and
Exchanged Hybrid Leases.


“Exchanged Hybrid Lease”: A Hybrid Lease that is exchanged for a Qualified
Substitute Hybrid Lease or Qualified Substitute Hybrid Property in a transaction
with a third party or an Affiliate of STORE Capital and subject to the
conditions and limitations described in this Agreement.


“Exchanged Loan”: A Mortgage Loan that is exchanged for a Qualified Substitute
Property or Qualified Substitute Loan, in each case, in a transaction with a
third party or an Affiliate of STORE Capital and subject to the conditions and
limitations described in this Agreement.


“Exchanged Property”: A Property and the related Lease not relating to a Hybrid
Lease that is exchanged for a Qualified Substitute Property in a transaction
with a third party or an Affiliate of STORE Capital and subject to the
conditions and limitations described in this Agreement.


“Fair Market Value”: At any time, a price determined by the Property Manager (or
by the Special Servicer with respect to a Specially Managed Unit) in accordance
with the Servicing Standard to be the most probable price that the related
Lease, Mortgage Loan or Property should bring in a competitive and open market
under all conditions requisite to a fair sale, the buyer and seller each acting
prudently and knowledgeably, and assuming the price is not affected by undue
stimulus, plus any unreimbursed Advances, Emergency Property Expenses,
Liquidation Fees, Workout Fees, Special Servicing Fees and Extraordinary
Expenses (plus interest thereon as applicable), in each case, related to such
Lease, Mortgage Loan or Property. In making any such determination, the Property
Manager or Special Servicer may obtain an MAI certified appraisal of the related
Property and shall assume the consummation of a sale as of a specified date
(and, with respect to Properties not securing Mortgage Loans, the passing of
title from the seller to the buyer) under conditions whereby: (i) the buyer and
the seller are typically motivated; (ii) both parties are well informed or well
advised, and acting in what they consider their best interests; (iii) a
reasonable time is allowed for exposure in the open market; (iv) payment is made
in terms of cash in United States dollars or in financial arrangements
comparable thereto; and (v) the price represents the normal consideration for
such Lease, Mortgage Loan or Property unaffected by special or creative
financing or sales concessions granted by anyone associated with the sale.


“Fixed Charge Coverage Ratio” or “FCCR”: The fixed charge coverage ratio for a
Tenant determined in accordance with the provisions of Exhibit I attached
hereto.


“FNMA”: Federal National Mortgage Association or any successor.


9

--------------------------------------------------------------------------------

“GAAP”: Generally accepted accounting principles as in effect in the United
States, consistently applied, as of the date of such application.


“General Receipts Account”: The account or accounts created and maintained
pursuant to Section 3.02(b).


“General Receipts Account Bank”: As defined in Section 3.02(b).


“Ground Lease”: With respect to any Property, the lease agreement, if any,
between the Ground Lessor thereof and the applicable Issuer with respect to the
land comprising such Property.


“Ground Lessor”: The fee owner (or intermediate lessor) of the land with respect
to any Property which is subject to a Ground Lease.


“Hazardous Substances”: As defined in Section 3.23(a).


“Hybrid Lease”: A transaction pursuant to which the related Issuer acquires fee
title to or a ground lease interest in the underlying real property (with no fee
interest in the Improvements located on such real property) and (i) as ground
lessor, enters into a ground lease with respect to a Property and,
simultaneously, (ii) as lender, makes a loan to the entity that is the ground
lessee under such ground lease, or an affiliate thereof, secured by a mortgage
or deed of trust, as applicable, on such ground lessee’s fee or leasehold
interest in the Improvements located on the related Property and leasehold
interest in the real property subject to such ground lease.


“Hybrid Lease FCCR” The aggregate FCCR for all Properties under a Hybrid Lease,
which includes the sum of all cash flows for all of the Properties and related
Leases and loan components under such Hybrid Lease. Only one Hybrid Lease FCCR
is reported for each Hybrid Lease that is included in the Collateral Pool.


“Improvements”: The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements erected or
located on the related Property.


“Indenture”: The Sixth Amended and Restated Master Indenture, dated as of
October 22, 2018, among STORE Master Funding I, LLC, STORE Master Funding II,
LLC, STORE Master Funding III, LLC, STORE Master Funding IV, LLC, STORE Master
Funding V, LLC, STORE Master Funding VI, LLC, STORE Master Funding VII, LLC and
the Indenture Trustee, and any supplement thereto relating to the issuance of
any series of Notes, including all amendments and supplements thereto.


“Insurance Proceeds”: Proceeds paid under any Property Insurance Policy, to the
extent such proceeds are not applied to the restoration of the related Property
or Improvements in connection with a Hybrid Lease in accordance with this
Agreement or payable to the Issuers pursuant to Section 3.19(b)(i).


“Insured Casualty”: As defined in Section 3.19(a).


10

--------------------------------------------------------------------------------

“Interest Accrual Period”: With respect to each Due Date related to any Mortgage
Loan, the period specified in the related Loan Documents.


“Interest Rate”: With respect to any Mortgage Loan, the annualized rate at which
interest is scheduled (in the absence of a default) to accrue on such Mortgage
Loan from time to time during any Interest Accrual Period in accordance with the
related Mortgage Note and applicable law, as such rate may be modified in
accordance with this Agreement or in connection with a bankruptcy, insolvency or
similar proceeding involving the related Borrower.


“Issuance Date”: With respect to any Series of Notes, the applicable Series
Closing Date.


“Joinder Agreement”: With respect to any Series of Notes, the Joinder Agreement,
dated as of the applicable Series Closing Date, among the applicable Joining
Party, the Property Manager, the Special Servicer, the Indenture Trustee and the
Back-Up Manager, substantially in the form of Exhibit F attached hereto.


“Joining Party”: Any STORE SPE, as indicated in the applicable Joinder
Agreement.


“KeyBank”: KeyBank National Association.


“Land and Building Lease”: A lease pursuant to which land, buildings and other
Improvements are leased by a Tenant from the related land and building lessor.


“Lease”: Each lease listed on the Owned Property Schedule from time to time. As
used herein and in the other Transaction Documents, the term “Lease” includes
(i) the related lease agreement and all amendments, modifications and waiver
agreements related thereto and (ii) with respect to a Hybrid Lease, the ground
lease and any sublease related to such Hybrid Lease and the loan secured by a
mortgage or deed of trust, as applicable, on the Improvements on, and the
leasehold interest in, the Property subject to such ground lease.


“Lease Documents”: Any related lease agreement, non-disturbance agreement,
guaranty or other agreement or instrument, to the extent made for the benefit of
the related Originator.


“Lease Expiration Date”: With respect to any Lease, the date specified in such
Lease (as in effect on the Initial Closing Date or, if later, the date such
Lease was first included in the Collateral Pool) on which the term of the Lease
expires or such earlier date on which the Tenant has an option to terminate the
Lease (as in effect on the Initial Closing Date or, if later, the date such
Lease was first included in the Collateral Pool), without regard to any
unexercised options to renew or extend such Lease or change in or modification
of such terms in connection with a bankruptcy or similar proceeding involving
the related Tenant or a modification, waiver, extension or amendment of such
Lease granted or agreed to by the Special Servicer pursuant to Section 3.16.


“Lease File”: With respect to each Property and the related Lease, the following
documentation:


11

--------------------------------------------------------------------------------

(i)          the executed original of the Lease and any amendment, modification,
waiver agreement or instrument related thereto or a copy thereof certified to be
true, correct and complete by the related Issuer;


(ii)         the executed original of any Lease Guaranty and any amendment,
modification, waiver agreement or instrument related thereto to the extent in
the possession of the related Issuer or a copy thereof certified to be true,
correct and complete by such Issuer;


(iii)       a file stamped copy of any UCC Financing Statements in favor of the
Indenture Trustee required to be filed with respect to such Property in order to
perfect the Indenture Trustee’s lien with respect to such Lease or, if a file
stamped copy has not been returned from one applicable filing office, a copy of
such UCC Financing Statement as certified by the Property Manager to be a true
and complete copy of the original that will be submitted for recording;


(iv)        the executed original recorded Mortgage and any assignment thereof
in favor of the Collateral Agent, on behalf of the Indenture Trustee, with
respect to the related Property, or, if such original Mortgage and/or any
assignment thereof has not been returned from the applicable public recording
office, a complete copy thereof delivered by the related Originator or the
related Issuer or any applicable title company that closed or is closing such
Mortgage as a true and complete copy of the original thereof submitted for
recording (which delivery shall be deemed to be a certification by such
Originator and such Issuer that such copy is a true and complete copy of the
original submitted for recording);


(v)        an original or copy of the lender’s title insurance policy relating
to the Mortgage for such Property, together with all riders thereto showing the
Indenture Trustee or the Collateral Agent, on behalf of the Indenture Trustee,
and its successors and assigns as the named insured, or, with respect to each
Property as to which a title insurance policy has not yet been issued, a policy
meeting the foregoing description as evidenced by a commitment for title
insurance “marked up” together with a closing instruction letter setting forth
such requirements of the lender’s title insurance policy (or by “pro-forma”
otherwise agreed to by the title company) as of the closing date of the
acquisition of such Property;


(vi)        a Tenant estoppel certificate, if any, to the extent in the
possession of the related Issuer or the related Originator, in which the Tenant
acknowledges that the Lease is in full force and effect, that the lessor is not
in default under the terms of the Lease, and that no circumstances currently
exist that would give the Tenant the right to abate or offset its rent;


(vii)       evidence of insurance showing the related Issuer or its Affiliate as
the insured or an additional insured party under certain casualty insurance
policies, if any;


(viii)      with respect to any Lease to a franchisee, a copy of the related
franchise agreement, to the extent in the possession of the related Issuer or
the related Originator;


12

--------------------------------------------------------------------------------

(ix)         the SNDA, if any, for each Lease existing as of the date of this
Agreement or the related Transfer Date, as applicable;


(x)          any property zoning reports;


(xi)        the related Ground Lease, if any, and any amendment, modification,
waiver agreement or instrument related thereto, together with the applicable
Ground Lessor estoppel;


(xii)       an appraisal of the Property, including information on rental rates
and lease terms for comparable space, recent sales of comparable properties, and
recent sales of unimproved land with similar zoning;


(xiii)      environmental reports, if applicable;


(xiv)      a copy of the environmental insurance policy, if applicable, together
with the original assignment thereof to the Indenture Trustee;


(xv)       a survey of the Property;


(xvi)      property condition report, if applicable;


(xvii)     any purchase option agreements, to the extent not included in the
Lease;


(xviii)    with respect to any Ground Lease, an assignment of Ground Lease, if
any, and a non-disturbance agreement from the Ground Lessor and the fee
mortgagee, if any;


(xix)      all original letters of credit, if any;


(xx)       with respect to a Hybrid Lease, the documents set forth in the
definition of “Loan File” contained herein; and


(xxi)      a checklist of the foregoing documents;


provided, that (x) no assignment of any of the foregoing documents in favor of
the Indenture Trustee shall be considered to be effective until the applicable
Series Closing Date, notwithstanding any earlier date on any such assignment,
(y) whenever the term “Lease File” is used to refer to documents actually
received by the Custodian pursuant to this Agreement or the Custody Agreement,
such term shall not be deemed to include such documents required to be included
therein unless they are actually so received and (z) whenever the term “Lease
File” is used in connection with any receipt or certification by the Custodian
for documents described in clauses (ii), (vi), (vii), (ix), (x), (xi), (xiii),
(xiv), (xvii), (xviii) and (xix) of this definition, such term shall be deemed
to include such documents and any amendment, modification, waiver, agreement or
instrument related thereto, only to the extent that a Responsible Officer of the
Custodian has actual knowledge of their existence.


“Lease Guarantor”: Any guarantor under a Lease Guaranty.


13

--------------------------------------------------------------------------------

“Lease Guaranty”: With respect to any Lease, the guaranty related to such Lease
executed by an Affiliate or parent of the Tenant in favor of the lessor.


“Lease Transfer Property”: As defined in Section 7.03.


“Liquidated Lease”: A Defaulted Asset that is a Lease with respect to which the
related Property has been either re-leased or sold, or any Lease related to a
Property purchased from the applicable Issuer or disposed of by such Issuer
pursuant to an exchange, whether or not terminated because of a default by the
Tenant.


“Liquidation Fee”: A liquidation fee payable to the Special Servicer with
respect to (a) each Mortgage Loan, Lease or Property repurchased by an Issuer or
the Support Provider due to a Collateral Defect if purchased after the
applicable cure period, (b) any Specially Managed Unit as to which the Special
Servicer obtains a full, partial or discounted payoff for some or all of the
Allocated Loan Amount of the Property from the related Tenant or Mortgage Loan
from the related Borrower, or (c) any Specially Managed Unit or REO Property as
to which the Special Servicer recovered any Liquidation Proceeds; provided, that
no Liquidation Fee will be payable from any Liquidation Proceeds collected in
connection with the purchase of any Specially Managed Unit or REO Property by
the Property Manager or the Special Servicer.


“Liquidation Proceeds”: All net proceeds realized by the applicable Issuer, the
Property Manager or the Special Servicer in respect of the purchase or sale of a
Mortgage Loan or Property.


“Loan Documents”: With respect to each of the Mortgage Loans, the related loan
agreement, if any, and Mortgage Note, and any related Mortgage, Ground Lease or
Land and Building Lease, as applicable, Loan Guaranty or other agreement or
instrument, to the extent made for the benefit of the related lender or holder
of the Mortgage Note.


“Loan File”: With respect to each Mortgage Loan and the loan component of each
Hybrid Lease, the following documentation:


(i)          the original Mortgage Note endorsed, without recourse, to the order
of the Indenture Trustee, the Collateral Agent or in blank and bearing all
intervening endorsements;


(ii)        the original of the Mortgage and, if applicable, the originals of
any intervening recorded assignments thereof showing a complete chain of
assignment from the Originator of the Mortgage Loan to the most recent assignee
of record thereof, if any, in each case with evidence of recording indicated
thereof or, if any such original Mortgage or assignment has not been returned
from the applicable public recording office, a copy thereof as a true and
complete copy of the original thereof submitted for recording (which delivery
shall be deemed to be a certification by such Originator and the related Issuer
that such copy is a true and complete copy of the original submitted for
recording);


(iii)       originals or copies of any other documents related to the Mortgage
Loan (other than the Mortgage Note and Mortgage described in clauses (i) and
(ii) above) and copies of any related UCC Financing Statements filed under the
UCC as in effect in any jurisdiction, if any, together with originals or copies
of any intervening assignments of such Loan Documents and UCC Financing
Statements, with evidence of filing indicated on each such UCC Financing
Statement and assignment thereof;


14

--------------------------------------------------------------------------------

(iv)        original letters of credit, if any;


(v)         an original assignment of the related Mortgage, in favor of the
Collateral Agent and in recordable form, to the extent applicable;


(vi)       an original omnibus assignment of the documents related to the
Mortgage Loan (other than the Mortgage described in clause (v) above) in favor
of the Indenture Trustee or the Collateral Agent, on behalf of the Indenture
Trustee, (or in blank), together with original assignments of any related UCC
Financing Statements in favor of the Indenture Trustee or the Collateral Agent,
on behalf of the Indenture Trustee, and in a form suitable for filing;


(vii)       originals or copies of all assumption, modification and substitution
agreements in those instances where the terms of any related loan document have
been modified or the Mortgage Loan has been assumed, together with any evidence
of recording thereon or that such document has been submitted for recording,
when appropriate;


(viii)      originals or copies of all Ground Leases, if any, the related Ground
Lease estoppels and amendments thereof;


(ix)        the original or a copy of the lender’s title insurance policy,
together with all endorsements or riders (or copies thereof) that were issued
with or subsequent to the issuance of such policy, insuring the priority of the
Mortgage as a first lien on the related Property or, with respect to each
Mortgage Loan as to which a title insurance policy has not yet been issued, a
policy meeting the foregoing description as evidenced by a commitment for title
insurance “marked up” together with a closing instruction letter setting forth
such requirements of the lender’s title insurance policy (or by “pro-forma”
otherwise agreed to by the title company) as of the closing date of the Mortgage
Loan;


(x)         a copy of any tenant or borrower estoppel certificate, if available;


(xi)        a copy of the appraisal (whether in hard copy, electronic copy or
CD-ROM format) containing the appraisal information for the related Property;


(xii)       copies of environmental reports, if applicable;


(xiii)      a copy of any environmental insurance policy, if applicable,
together with the original assignment thereof to the Indenture Trustee;


(xiv)      evidence of insurance showing the applicable Issuer or its Affiliate
as the insured or an additional insured party under certain casualty insurance
policies, if any;


15

--------------------------------------------------------------------------------

(xv)       the executed original of any Loan Guaranty and any amendment,
modification, waiver agreement or instrument related thereto to the extent in
the possession of the related Issuer or a copy thereof certified to be true,
correct and complete by such Issuer;


(xvi)      a checklist of the foregoing documents;


provided, that (x) no assignment of any of the foregoing documents in favor of
the Indenture Trustee shall be considered to be effective until the applicable
Series Closing Date, notwithstanding any earlier date on any such assignment,
(y) whenever the term “Loan File” is used to refer to documents actually
received by the Custodian pursuant to this Agreement or the Custody Agreement,
such term shall not be deemed to include such documents required to be included
therein unless they are actually so received and (z) whenever the term “Loan
File” is used in connection with any receipt or certification by the Indenture
Trustee for documents described in clauses (iii), (iv), (vii), (viii), (ix)
(only as it relates to endorsements or riders with respect thereto), (x), (xii),
(xiii), (xiv) and (xv) of this definition, such term shall be deemed to include
such documents and any amendment, modification, waiver, agreement or instrument
related thereto, only to the extent that a Responsible Officer of the Custodian
has actual knowledge of their existence.


“Loan Guarantor”: Any guarantor under a Loan Guaranty.


“Loan Guaranty”: With respect to any Mortgage Loan, the guaranty related to such
Mortgage Loan executed by an Affiliate or parent of the Borrower in favor of an
Issuer.


“Lockbox Transfer Account”: The account or accounts created and maintained
pursuant to Section 3.02(c).


“Lockbox Transfer Account Bank”: As defined in Section 3.02(c).


“MAI”: A designation signifying that the designee is a member of the Appraisal
Institute.


“Master Exchange Agreement”: A master exchange agreement that may be entered
into by STORE Capital, the Issuers, the Qualified Intermediary and the owner of
the Qualified Intermediary, substantially in the form of Exhibit J hereto.


“Master Lease FCCR”: The aggregate FCCR for all Properties under a master lease,
which includes the sum of all cash flows for all of the Properties under such
master lease. Only one Master Lease FCCR is reported for each master lease that
is included in the Collateral Pool.


“Modified Collateral Detail and Realized Loss Report”: As defined in Section
4.01(c).


“Monthly DSCR”: With respect to any Determination Date, the quotient, expressed
as a ratio, of (i) the sum of the Monthly Lease Payments, Monthly Loan Payments
and any income earned from the investment of funds on deposit in the Collection
Account and the Release Account in Permitted Investments during the related
Collection Period, and (ii) the Total Debt Service for the related Payment Date.


16

--------------------------------------------------------------------------------

“Monthly Lease Payment”: With respect to any Lease, the fixed or “base” rent
monthly payment that is actually payable by the related Tenant from time to time
under the terms of such Lease (excluding any Percentage Rent), after giving
effect to any provision of such Lease providing for periodic increases in such
fixed or “base” rent by fixed percentages or dollar amounts or by percentages
based on increases in the Consumer Price Index.


“Monthly Loan Payment”: With respect to any Mortgage Loan, the scheduled monthly
payment of principal and interest on such Mortgage Loan that is or would be, as
the case may be, payable by the related Borrower on each Due Date under the
terms of the related Mortgage Note as in effect on the applicable Series Closing
Date or, if otherwise applicable, such date such Mortgage Loan was first
included in the Collateral Pool, without regard to any subsequent change in or
modification of such terms in connection with a bankruptcy or similar proceeding
involving the related Borrower or a modification, waiver or amendment of such
Mortgage Loan granted or agreed to by the Special Servicer pursuant to this
Agreement, and assuming that each prior Monthly Loan Payment has been made in a
timely manner.


“Mortgage Loan”: Each fixed- and adjustable-rate, monthly pay, first lien,
commercial mortgage loan, as listed on the Mortgage Loan Schedule and from time
to time included in the Collateral Pool.


“Mortgage Loan Schedule”: The list of Mortgage Loans identified on an exhibit or
schedule to each applicable Series Supplement in connection with the issuance of
a related Series of Notes. Such list shall set forth the following information
with respect to each Mortgage Loan:


(i)          the identification number for the related Property;


(ii)         the street address (including city, state and zip code) of the
related Property;


(iii)        the related Issuer loan number and name of Borrower;


(iv)        the Appraised Value of the related Property;


(v)         the Mortgage Loan’s maturity date, if applicable;


(vi)        the concept of the related Property; and


(vii)       the Allocated Loan Amount.


“Mortgage Note”: The original executed note evidencing the indebtedness of a
Borrower under a Mortgage Loan, together with any rider, addendum or amendment
thereto, or any renewal, substitution or replacement of such note.


17

--------------------------------------------------------------------------------

“Net Default Interest”: With respect to any (i) Lease, any Default Interest
collected thereon, net of any Advance Interest accrued on Advances made in
respect of such Lease and reimbursable from such Default Interest in accordance
with Section 2.11 of the Indenture and (ii) Mortgage Loan, any Default Interest
collected thereon, net of any Advance Interest accrued on Advances made in
respect of such Mortgage Loan and reimbursable from such Default Interest in
accordance with Section 2.11 of the Indenture.


“Net Investment Earnings”: The amount by which the aggregate of all interest and
other income realized during a Collection Period on funds held in the Collection
Account, Release Account and any other accounts established under the Indenture
from time to time, if any, exceeds the aggregate of all losses, if any, incurred
during such Collection Period in connection with the investment of such funds in
accordance with Section 3.05.


“Net Worth”: With respect to STORE Capital, the excess of total assets of STORE
Capital over total liabilities of STORE Capital, adding back accumulated
depreciation but excluding the impact of “other comprehensive income”, all as
determined in accordance with GAAP.


“Nonrecoverable Advance”: Any portion of an Advance previously made or proposed
to be made which, in the case of an Advance previously made, has not been
previously reimbursed to the Property Manager or the Indenture Trustee, as
applicable, and which the Property Manager, in accordance with the terms hereof,
or the Indenture Trustee, in its sole discretion exercised in good faith, as
applicable, determines, taking into account amounts that may be collected or
realized on such Mortgage Loans, Properties or Leases prior to final liquidation
and Liquidation Proceeds, will not, or, in the case of a proposed Advance, would
not, be ultimately recoverable together with interest thereon at the
Reimbursement Rate from amounts to be deposited in the Collection Account under
the terms of this Agreement with respect to such Mortgage Loans, Properties or
Leases (including, without limitation, payments by the Tenants and Borrowers and
collections under the related Leases and Mortgage Loans, Default Interest and
late payment fees, Insurance Proceeds, Condemnation Proceeds, Liquidation
Proceeds, and proceeds from the operation and servicing of such Properties,
Leases and Mortgage Loans), as evidenced by an Officer’s Certificate pursuant to
Section 3.03(f). In making any determination as to nonrecoverability pursuant to
the provisions of the Transaction Documents following the occurrence and
continuance of an event of default under the Indenture, the Property Manager
(including the Back-Up Manager, as successor Property Manager, and the Indenture
Trustee, as applicable) may consider the limitations on its enforcement
remedies.


“Officer’s Certificate”: A certificate signed by a Servicing Officer of the
Property Manager or the Special Servicer or a Responsible Officer of the
Indenture Trustee or the applicable Issuer Member on behalf of an Issuer, as the
case may be, and with respect to any other Person, a certificate signed by the
Chairman of the Board, the President, a Vice President or Assistant Vice
President, the Treasurer, the Secretary, or one of the Assistant Treasurers or
Assistant Secretaries of such Person.


“Opinion of Counsel”: A written opinion of counsel (which shall be rendered by
counsel that is Independent of the Issuers, the Issuer Members, the Indenture
Trustee, the Property Manager and the Special Servicer) in form and substance
reasonably acceptable to and delivered to the addressees thereof.


18

--------------------------------------------------------------------------------

“Owned Property”: Each parcel of real property listed on the Owned Property
Schedule and from time to time included in the Collateral Pool. As used herein
and in the other Transaction Documents, the term “Owned Property” when used with
respect to a Hybrid Lease, includes the commercial real estate property subject
to the ground lease and any sublease related to such Hybrid Lease but, other
than with respect to the definition of Appraised Value, excludes any
Improvements located on such property.


“Owned Property Schedule”: The list of Properties and related Leases identified
on an exhibit or schedule to each applicable Series Supplement in connection
with the issuance of a related Series of Notes. Such list shall set forth the
following information with respect to each Lease:


(i)          the identification number for the Property;


(ii)         the related Issuer lease number and name of the related Tenant;


(iii)        the Lease Expiration Date for such Lease;


(iv)        the street address (including city, state and zip code) of such
Property;


(v)         the Appraised Value of such Property;


(vi)        the concept operated on such Property; and


(vii)       the Allocated Loan Amount.


“P&I Advance”: Any advance of principal and/or interest made by the Property
Manager or the Indenture Trustee, as applicable, pursuant to Section 3.03 of
this Agreement. Each reference to reimbursement or payment of a P&I Advance
shall be deemed to include, whether or not specifically referred to, payments or
reimbursement of interest thereon at the Reimbursement Rate through the date of
payments or reimbursement.


“Payoff Amount”: With respect to any Released Loan or Released Property, an
amount equal to the Collateral Value of such Released Loan or Released Property,
plus any unpaid Monthly Loan Payments or Monthly Lease Payments, as applicable,
and any unreimbursed Advances, Emergency Property Expenses, Liquidation Fees,
Workout Fees, Special Servicing Fees, Issuer Expenses, Back-Up Fees,
Extraordinary Expenses (and any fees and expenses incurred in connection with
such release) (in each case, plus interest thereon as applicable), in each case
related to such Released Loan or Released Property or the related Lease.


“Percentage Rent”: With respect to any Lease, the rent thereunder, if any,
calculated as a percentage of the total sales generated by the related Tenant at
the related Property in excess of (or in lieu of, as applicable) the Monthly
Lease Payments as provided in the applicable Lease.


19

--------------------------------------------------------------------------------

“Permitted Leases”: Those Leases referenced on the Owned Property Schedule and
any other Leases entered into in accordance with the terms and conditions of the
Indenture and this Agreement.


“Permitted Materials”: As defined in Section 3.23(a).


“Post-Closing Properties Adjustment Amount”: The product of (A) the sum of the
amounts described in clauses (a) (i), (ii), (iii), (iv) and (v) of the
definition of Total Debt Service and (B) a fraction, the numerator of which is
the balance of the Post-Closing Acquisition Reserve Account and the denominator
of which is the Aggregate Series Principal Balance.


“Primary Servicing Office”: (i) With respect to the Property Manager or the
Special Servicer, the office of the Property Manager or the Special Servicer, as
the context may require, that is primarily responsible for such party’s
servicing obligations hereunder and (ii) with respect to the Back-Up Manager,
the office of the Back-Up Manager, as the context may require, that is primarily
responsible for such party’s servicing obligations hereunder.


“Prime Rate”: The “prime rate” published in the “Money Rates” section of The
Wall Street Journal, as such “prime rate” may change from time to time. If The
Wall Street Journal ceases to publish the “prime rate,” then the Indenture
Trustee shall select an equivalent publication that publishes such “prime rate”;
and if such “prime rate” is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then the
Indenture Trustee shall select a comparable interest rate index. In either case,
such selection shall be made by the Indenture Trustee in its sole discretion and
the Indenture Trustee shall notify the Property Manager and the Special Servicer
in writing of its selection.


“Property”: An Owned Property and/or an Underlying Mortgaged Property, as the
context requires.


“Property Insurance Policy”: With respect to any Property, any hazard insurance
policy, flood insurance policy, or other insurance policy that is maintained
from time to time in respect of such Property (including, without limitation,
any blanket insurance policy maintained by or on behalf of the applicable
Issuer).


“Property Management Fee”: With respect to each Mortgage Loan and each Property
owned by an Issuer, the monthly fee payable to the Property Manager pursuant to
Section 3.09(a) in amount equal to the product of: (i) the Property Management
Fee Rate and (b) the aggregate Allocated Loan Amount (as of the related
Determination Date) of all Mortgage Loans and Properties in the Collateral Pool
that did not relate to Specially Managed Units during the related Collection
Period.


“Property Management Fee Rate”: With respect to each Lease and Mortgage Loan, a
monthly rate equal to the product of (i) one-twelfth and (ii) 0.25%.


“Property Manager”: STORE Capital, in its capacity as property manager under
this Agreement, or any successor property manager appointed as herein provided.


20

--------------------------------------------------------------------------------

“Property Manager Additional Servicing Compensation”: The additional servicing
compensation payable to the Property Manager pursuant to Section 3.09(b).


“Property Protection Advances”: With respect to the Leases, the Mortgage Loans
and the Properties:


(i)        All customary, reasonable and necessary out-of-pocket costs and
expenses incurred by the Property Manager (or, if applicable, the Back-Up
Manager), in connection with servicing the Leases, the Properties and the
Mortgage Loans, in accordance with the Servicing Standard and this Agreement,
for the purpose of paying real estate taxes, premiums on Property Insurance
Policies (not already paid pursuant to Section 2.11 of the Indenture, as
confirmed by the applicable Issuer) and other amounts necessary to preserve or
maintain the security interest and lien of the Indenture Trustee in, and value
of, each related Property (including any costs and expenses necessary to
re-lease such Property), Lease or Mortgage Loan (including costs and expenses
related to collection efforts).


(ii)        All customary, reasonable and necessary out-of-pocket costs and
expenses incurred by the Property Manager, the Back-Up Manager or Special
Servicer in connection with the servicing of a Mortgage Loan after a default,
delinquency or other unanticipated event, or in connection with the
administration of any REO Property, including, but not limited to, the cost of
(a) the preservation, insurance, restoration, protection and management of any
Collateral, including the cost of any “force placed” insurance policy purchased
by the Property Manager to the extent such cost is allocable to a particular
item of Collateral that the Property Manager is required to cause to be insured
pursuant to Section 3.06, (b) obtaining any Liquidation Proceeds (insofar as
such Liquidation Proceeds are of the nature described in the definition thereof)
or Insurance Proceeds in respect of any Collateral or REO Property, (c) any
enforcement of judicial proceedings with respect to any Collateral, including
foreclosures, and (d) the operation, management, maintenance and liquidation of
any REO Property. Notwithstanding anything to the contrary, “Property Protection
Advances” shall not include allocable overhead of the Property Manager or the
Special Servicer, such as costs for office space, office equipment, supplies and
related expenses, employee salaries and related expenses and similar internal
costs and expenses.


“Purchase Option”: An option by a Tenant or other Person that is not an
Affiliate of the applicable Issuer to purchase a Property pursuant to the
related Lease.


“Qualified Deleveraging Event”: Except as otherwise defined in a related Series
Supplement with respect to a particular Series of Notes, (i) one or more firm
commitment underwritten public offerings of the equity interests of STORE
Capital or any direct or indirect parent entity of STORE Capital pursuant to a
registration statement under the Securities Act, which result in aggregate cash
proceeds to STORE Capital or any direct or indirect parent entity of STORE
Capital of at least $75,000,000 (net of underwriting discounts and commissions),
(ii) an acquisition of greater than fifty percent (50%) of the equity interests
of STORE Capital or any direct or indirect parent of STORE Capital by an entity
that has shares that are traded on a national exchange, or (iii) the firm
commitment purchase by one or more third parties unaffiliated with the Issuers
of at least $100,000,000 of unsecured corporate debt of STORE Capital or any of
its subsidiaries with an investment grade rating published by Moody’s, S&P or
another nationally recognized statistical rating organization.


21

--------------------------------------------------------------------------------

“Qualified Insurer”: An insurance company or security or bonding company
qualified to write the related Property Insurance Policy in the relevant
jurisdiction.


“Qualified Intermediary”: As defined in the Master Exchange Agreement.


“Qualified Release Amount”: A portion of the Collateral Pool that may be
released in connection with an Early Refinancing Prepayment, applying a Release
Price for each asset to be released equal to the greater of Fair Market Value
and 125% of the Allocated Loan Amount of the Owned Properties, Hybrid Leases or
Loans being released, that in the aggregate is no greater than the dollar amount
of the Notes being prepaid in connection with such Early Refinancing Prepayment.
For example, if $1,000,000 of the Series 2018-1 Notes are prepaid in connection
with an Early Refinancing Prepayment, the Issuers will be permitted to release
one or more Owned Properties, Hybrid Leases and/or Loans that have an aggregate
Release Price equal to or less than $1,000,000.  If one Owned Property has a
Fair Market Value of $500,000 and an Allocated Loan Amount of $350,000,
releasing such Owned Property would use $500,000 (determined by selecting the
greater of (i) Fair Market Value (equal to $500,000) and (ii) one hundred
twenty-five percent (125%) of the Allocated Loan Amount (equal to $437,500)) of
the permitted $1,000,000 Qualified Release Amount. If a second property has a
Fair Market Value of $400,000 and an Allocated Loan Amount of $400,000,
releasing such Owned Property would use the remaining $500,000 (determined by
selecting the greater of (i) Fair Market Value (equal to $400,000) and (ii) one
hundred twenty-five percent (125%) of Allocated Loan Amount (equal to $500,000))
of the permitted $1,000,000 Qualified Release Amount.


“Qualified Substitute Hybrid Lease”: A Hybrid Lease (A) acquired by an Issuer in
substitution for any Exchanged Hybrid Lease that, on the date of such
substitution, (i) relates to a Property or Properties that have aggregate
Collateral Values that, when combined with the Collateral Values of all other
Properties relating to Qualified Substitute Properties, Qualified Substitute
Hybrid Leases and Qualified Substitute Loans to be acquired by the Issuers on
such date of substitution, is at least equal to the sum of (1) the Fair Market
Value of all Exchanged Properties and (2) the Collateral Value of all Exchanged
Loans and Exchanged Hybrid Leases on the date of substitution, (ii) complies, in
all material respects, with all of the applicable representations and warranties
made under the Indenture (with each date therein referring to the date of
substitution), (iii) has, together with all other Qualified Substitute
Properties, Qualified Substitute Hybrid Leases and Qualified Substitute Loans to
be acquired by the Issuers on such date, the same or greater aggregate Monthly
Lease Payments and Monthly Loan Payments as the Exchanged Properties, Exchanged
Hybrid Leases and Exchanged Loans, (iv) has a remaining term that, when combined
with all other Qualified Substitute Properties, Qualified Substitute Hybrid
Leases and Qualified Substitute Loans to be acquired on such date, has a
weighted average remaining term that equals or exceeds the weighted average
remaining term of the Exchanged Properties, Exchanged Hybrid Leases and
Exchanged Loans for such date, (v) if applicable, has a Third Party Option Price
that is not less than the sum of what the Allocated Loan Amounts of each
Property relating to such Qualified Substitute Hybrid Lease would be after
giving effect to the substitution of such Hybrid Lease, (vi) when combined with
all other Qualified Substitute Properties, Qualified Substitute Hybrid Leases
and Qualified Substitute Loans since the most recent Issuance Date, does not
cause the Weighted Average Unit FCCR of such Qualified Substitute Properties,
Qualified Substitute Hybrid Leases and Qualified Substitute Loans to be less
than the Weighted Average Unit FCCR (measured as of the date of each respective
substitution) of all Exchanged Properties, Exchanged Hybrid Leases and Exchanged
Loans since the most recent Issuance Date, (vii) is a “triple-net” lease, and
(viii) has an appraisal that meets the requirements set forth in the definition
of Appraised Value and was obtained no more than twelve (12) months prior to
such substitution or (B) acquired by an Issuer with proceeds deposited in the
Release Account that, on the date of such acquisition, (i) complies, in all
material respects, with all of the applicable representations and warranties
under the Indenture (with each date therein referring to the date of
acquisition), (ii) has a remaining term that equals or exceeds the weighted
average remaining term of the Released Properties and Released Loans, (iii) if
applicable, has a Third Party Option Price that is not less than the sum of what
the Allocated Loan Amounts of each Property relating to such Qualified
Substitute Hybrid Lease would be after giving effect to the substitution of such
Hybrid Lease, (iv) is leased to the Tenant or Tenants who leased the related
Released Property or to a different Tenant or Tenants whose Unit FCCR is greater
than or equal to the then-current Unit FCCR, (v) is a “triple-net” lease and
(vi) has an appraisal meeting the requirements set forth in the definition of
Appraised Value that was obtained no more than twelve (12) months prior to such
substitution.


22

--------------------------------------------------------------------------------

“Qualified Substitute Loan”: Any commercial real estate loan, acquired by an
Issuer in substitution for an Exchanged Loan or with the proceeds (or a portion
thereof) from the sale of a Released Loan and which, as of the date of the
acquisition thereof (i) is secured by a Qualified Underlying Property, (ii) has
a Collateral Value not less than the Collateral Value of the Released Loan or
Exchanged Loan, (iii) has an Interest Rate not less than such Released Loan or
Exchanged Loan, (iv) complies with all of the representations and warranties
originally made with respect to such Released Loan or Exchanged Loan under the
Indenture (with each date therein referring to the date of substitution), (v)
pays interest and, if applicable, principal on a monthly basis, (vi) has a
maturity date that is not earlier than the related Released Loan or Exchanged
Loan, and (vii) if such Released Loan or Exchanged Loan is a balloon Loan, has a
balloon payment that is not more than 5% larger than such Released Loan’s or
Exchanged Loan’s balloon payment.


23

--------------------------------------------------------------------------------

“Qualified Substitute Property”: A Property not relating to a Hybrid Lease and
acquired by an Issuer (A) in substitution for any Exchanged Property, Exchanged
Hybrid Lease or Exchanged Loan that, on the date such Qualified Substitute
Property is added to the Collateral Pool, (i) has a Collateral Value that, when
combined with the Collateral Value of all other Qualified Substitute Properties,
Qualified Substitute Loans and Qualified Substitute Hybrid Leases acquired by
any Issuer since the most recent Issuance Date, is at least equal to the sum of
(1) the Fair Market Value of all Exchanged Properties and (2) the Collateral
Value of all Exchanged Loans and Exchanged Hybrid Lease exchanged since the most
recent Issuance Date (each such Exchanged Property, Exchanged Loan and Exchanged
Hybrid Lease as measured on the date of their respective removals), (ii)
complies, in all material respects, with all of the representations and
warranties made with respect to Properties under the Indenture (with each date
therein referring to the date of substitution), (iii) has, together with all
other Qualified Substitute Properties, Qualified Substitute Loans and Qualified
Substitute Hybrid Leases to be acquired by such Issuer on such date, the same or
greater aggregate Monthly Lease Payments and Monthly Loan Payments as the
Exchanged Properties, Exchanged Hybrid Lease and Exchanged Loans, (iv) is leased
pursuant to a Lease, that when combined with the Leases of all other Qualified
Substitute Properties and Qualified Substitute Hybrid Leases and the Mortgage
Loans of all other Qualified Substitute Loans acquired since the most recent
Issuance Date, has a weighted average remaining term that equals or exceeds the
weighted average remaining term of the Leases associated with the Exchanged
Properties and Exchanged Hybrid Leases and the Mortgage Loans associated with
the Exchanged Loans since the most recent Issuance Date (each such Exchanged
Property, Exchanged Loan and Exchanged Hybrid Lease as measured on the date of
their respective removals), (v) if the Tenant thereof or any third party has an
option to purchase such Qualified Substitute Property, the contractual amount of
such Third Party Option Price is not less than what the Allocated Loan Amount of
such Qualified Substitute Property would be after giving effect to the
substitution of such Property, (vi) when combined with all other Qualified
Substitute Properties, Qualified Substitute Hybrid Leases and Qualified
Substitute Loans since the most recent Issuance Date, does not cause the
weighted average Unit FCCR of such Qualified Substitute Properties, Qualified
Substitute Hybrid Leases and Qualified Substitute Loans to be less than the
weighted average Unit FCCR (measured as of the date of each respective
substitution) of all Exchanged Properties, Exchanged Hybrid Leases and Exchanged
Loans since the most recent Issuance Date; provided, however, with respect to no
more than fifteen percent (15%) of the Aggregate Appraised Value of all Owned
Properties, Loans and Hybrid Leases, the requirement set forth in this clause
(vi) shall not apply so long as such Qualified Substitute Properties (1) have a
weighted average Unit FCCR not less than 2.0x and (2) the Property Manager, in
accordance with the Servicing Standard, has determined that such substitution is
in the best interest of the Issuers and the Noteholders, (vii) is leased
pursuant to a “triple-net” lease, and (viii) has an appraisal that meets the
requirements set forth in the definition of Appraised Value and was obtained no
more than (12) months prior to such substitution or (B) with proceeds deposited
in the Release Account that, on the date of such acquisition, (i) complies, in
all material respects, with all of the representations and warranties made with
respect to Properties under the Indenture (with each date therein referring to
the date of acquisition), (ii) is leased pursuant to a Lease that has a
remaining term that equals or exceeds the weighted average remaining term of the
Leases and Mortgage Loans associated with the Released Properties and Released
Loans released since the most recent Issuance Date, (iii) if the Tenant thereof
or any third party has an option to purchase such Qualified Substitute Property,
the contractual amount of such Third Party Option Price is not less than what
the Allocated Loan Amount of such Qualified Substitute Property would be after
being acquired by such Issuer; (iv) is leased to a Tenant who leased the related
Released Property or was the Borrower under the Released Loan, or to a different
Tenant whose Unit FCCR is greater than or equal to the then-current Unit FCCR,
(v) is leased pursuant to a “triple-net” lease and (vi) has an appraisal meeting
the requirements set forth in the definition of Appraised Value that was
obtained no more than twelve (12) months prior to such substitution.


“Qualified Underlying Property”:  Any commercial real estate property securing a
Qualified Substitute Loan, which, as of the date of the acquisition of such
related Qualified Substitute Loan, (i) has a Fair Market Value or, when combined
with the Fair Market Value of all Qualified Substitute Properties and all other
Qualified Underlying Properties to be acquired on the date of such acquisition
as substitution for the related Released Loan or Exchanged Loan, has a Fair
Market Value in the aggregate, that is equal to or greater than the Fair Market
Value of the Property that secures such Released Loan or Exchanged Loan, and
(ii) complies with all of the representations and warranties originally made
with respect to the Property securing the related Released Loan or Exchanged
Loan under the Indenture (with each date therein referring to the date of
substitution).


24

--------------------------------------------------------------------------------

“Reimbursement Rate”: The rate per annum applicable to the accrual of Advance
Interest, which rate per annum is equal to the Prime Rate plus 2.0%.


“Release Account”: The segregated account established and maintained by the
Indenture Trustee on behalf of the Noteholders and the Issuers for the deposit
of cash proceeds from the sale of any Property or Mortgage Loan.


“Release Price”: With respect to any Released Property or Released Loan, an
amount equal to (i) the Third Party Option Price, if the release occurs in
connection with any Third Party Purchase Option, (ii) with respect to any
Delinquent Asset or Defaulted Asset purchased by the Special Servicer or the
Property Manager or any assignee thereof or any Released Property or Released
Loan sold to a STORE SPE, (x) prior to the date on which the Series 2013-1
Notes, the Series 2013-2 Notes, the Series 2013-3 Notes, the Series 2014-1
Notes, the Series 2015-1 Notes and the Series 2016-1 Notes have been repaid in
full, the greater of (A) the Fair Market Value and (B) one hundred twenty-five
percent (125%) of the Allocated Loan Amount and (y) on and after the date on
which the Series 2013-1 Notes, the Series 2013-2 Notes, the Series 2013-3 Notes,
the Series 2014-1 Notes, the Series 2015-1 Notes and the Series 2016-1 Notes
have been repaid in full, the greater of (A) the Fair Market Value and (B) one
hundred fifteen percent (115%) of the Allocated Loan Amount, (iii) the Payoff
Amount with respect to any Released Property or Released Loan released due to a
Collateral Defect, (iv) the Fair Market Value for any Released Property sold to
a third party, STORE Capital or a STORE SPE or (v) the greater of Fair Market
Value and one hundred twenty-five percent (125%) of the Allocated Loan Amount of
the Owned Properties, Hybrid Leases or Mortgage Loans being released with
respect to a Qualified Deleveraging Event.


“Released Asset”: Any Released Loan or Released Property, as applicable.


“Released Loan”: As defined in Section 7.04.


“Released Property”: As defined in Section 7.04.


“Relinquished Property”: As defined in the Master Exchange Agreement.


“Relinquished Property Proceeds”: As defined in the Master Exchange Agreement.


“Remedial Work”: As defined in Section 3.23(c).


“Remittance Date”: The Business Day preceding each Payment Date.


“Removed Loan”: A Released Loan or Exchanged Loan that has either been released
or substituted that is removed from the Collateral Pool pursuant to Section 2.03
and Article VII hereof.


25

--------------------------------------------------------------------------------

“Removed Property”: A Released Property or Exchanged Property that has either
been released or substituted and that is removed from the Collateral Pool
pursuant to Section 2.03 and Article VII hereof.


“REO Property”: A Property acquired by or on behalf of an Issuer as “real estate
owned” whether through foreclosure, deed in lieu of foreclosure or otherwise.


“REO Revenues”: All income, rents, profits and proceeds derived from the
ownership, operation or leasing of any REO Property.


“Replacement Property”: As defined in the Master Exchange Agreement.


“Request for Release”: A request signed by a Servicing Officer of the applicable
Issuer or the Property Manager in the form of Exhibit B-l attached hereto or of
such Issuer or the Special Servicer in the form of Exhibit B-2 attached hereto.


“Required Conditions”: With respect to any proposed substitution, release,
exchange or lease transfer of a Property or Mortgage Loan, the Required
Conditions will be satisfied if:


(i)        the applicable Issuer shall submit to the Indenture Trustee, not less
than five (5) days prior to the date of such release, a release of Lien of the
Mortgage (and related Transaction Documents) for such Property or Mortgage Loan
for execution by the Indenture Trustee. Such release shall be in a form
appropriate in each jurisdiction in which the Property or Mortgage Loan is
located. In addition, such Issuer shall provide all other documentation that is
reasonably required to be delivered by any party hereto in connection with such
substitution, release, exchange or lease transfer, together with an Officer’s
Certificate certifying that such documentation (A) is in compliance with all
Legal Requirements, and (B) will effect such release in accordance with the
terms of this Agreement;


(ii)        solely with respect to a proposed substitution, release, exchange or
lease transfer of a Property, if the Property sought to be substituted,
released, exchanged or have its lease transferred is located adjacent to another
Property, after giving effect to such release, (A) each such remaining Property
shall (1) have adequate rights of access to public ways, (2) be a “legal lot”
under all Legal Requirements and be separately assessed for tax purposes, (3)
comply with all Legal Requirements, including all applicable zoning ordinances
and subdivision ordinances, (4) receive all public utilities directly from an
adjoining public right-of-way, through another remaining Property or through
valid easements insured under the Title Insurance Policies, and (5) not be
subject to any material encroachment by Improvements on the Property so
released, and (B) no material Improvements on any Property shall encroach onto
the Property so released. Such Issuer shall have executed and delivered such
reciprocal easements, declarations of covenants, conditions and restrictions and
such other agreements as may be required by the title insurance company that
issued the Title Insurance Policies or by any Governmental Authorities or as may
be reasonably required by the Indenture Trustee; and


26

--------------------------------------------------------------------------------

(iii)        if the Property sought to be substituted, released, exchanged or
have its lease transferred is subject to a Lease or Mortgage Loan that also
covers any other Property, such Lease or Mortgage Loan shall be severed and
amended so that, after giving effect to such release, no Property shall be
subject to a Lease or Mortgage Loan that also affects any Property that is not
subject to a Mortgage.


“Required Transfer Instruction Date”: The date on which an Issuer or STORE
Capital is required to direct the transfer of Relinquished Property Proceeds
from the Exchange Account to the Release Account pursuant to the Escrow
Agreement.


“Risk-Based Substitution”: The meaning specified in Section 7.06.


“Series Collateral Release”: A release of Released Assets in connection with a
full prepayment of one or more Series of Notes following or concurrent with
repayment in full of the Series 2013-1 Notes, the Series 2013-2 Notes, the
Series 2013-3 Notes, the Series 2014-1 Notes, the Series 2015-1 Notes and the
Series 2016-1 Notes; provided, however, the release of such Released Assets to
the related Issuer (i) shall not trigger an Indenture Event of Default or Early
Amortization Period (including but not limited to the Issuers’ obligations to
maintain the 3-month Average DSCR), (ii) shall result in the Rating Condition
being satisfied and (iii) shall not cause a Maximum Property Concentration to be
exceeded (or if, prior to such release, an existing Maximum Property
Concentration is already exceeded, the release of such Released Assets will
reduce the Maximum Property Concentration or such Maximum Property Concentration
will remain unchanged after giving effect to such release).


“Series Collateral Release Price”: With respect to any Released Asset released
at the time of a Series Collateral Release, the Release Price shall be an amount
equal to the greater of (i) one hundred fifteen percent (115%) of the Allocated
Loan Amount of such Released Asset and (ii) the Fair Market Value of Released
Asset.


“Servicer Replacement Event”: The meaning specified in Section 6.01(a).


“Servicing Fees”: With respect to each Property and the related Lease or
Mortgage Loan, the Property Management Fee, the Back-Up Fee, the Property
Manager Additional Servicing Compensation, if any, the Special Servicing Fee, if
any, and the Special Servicer Additional Servicing Compensation, if any.


“Servicing File”: Any documents (other than documents required to be part of the
related Lease File or Loan File) in the possession of the Property Manager or
the Special Servicer and relating to the origination and servicing of any
Mortgage Loan or Lease or the administration of any Property.


“Servicing Officer”: Any officer or employee of the Property Manager or the
Special Servicer involved in, or responsible for, the administration, management
and servicing of the Properties, Leases or Mortgage Loans, whose name and
specimen signature appear on a list of Servicing Officers furnished by such
party to the applicable Issuer Members, the applicable Issuer and the Indenture
Trustee on the related Series Closing Date, as such list may be amended from
time to time.


27

--------------------------------------------------------------------------------

“Servicing Standard”: To provide property management services for the Properties
and to service the Mortgage Loans and the Leases (a) in the same manner in
which, and with the same care, skill, prudence and diligence with which, STORE
Capital, the Property Manager or the Special Servicer, as the case may be,
services and administers similar leases and properties and loans, including,
without limitation, the granting of Permitted Encumbrances, for their own
account and the account of their Affiliates or any third-party portfolios, to
the extent applicable, or (b) in a manner normally associated with the prudent
management and operation of similar properties, whichever standard is highest,
and in each such case, in material compliance with all applicable laws, but
without regard to: (i) any known relationship that the Property Manager or
Special Servicer, or an Affiliate of the Property Manager or Special Servicer,
may have with any Issuer, any Tenant, any Borrower, any of their respective
Affiliates or any other party to the Transaction Documents; (ii) the ownership
of any Note or Issuer Interest by the Property Manager or Special Servicer or
any Affiliate of the Property Manager or Special Servicer, as applicable; (iii)
the Property Manager’s obligation to make Advances or to incur servicing
expenses with respect to the Leases, Properties and Mortgage Loans; (iv) the
Property Manager’s or Special Servicer’s right to receive compensation for its
services; (v) the ownership, or servicing or management for others, by the
Property Manager or Special Servicer of any other leases, commercial real
properties or loans; (vi) the release, transfer or indemnification obligations
of the Property Manager or Special Servicer; or (vii) the existence of any loans
made to a Tenant by the Property Manager or Special Servicer or any Affiliate
thereof.


“Servicing Transfer Agreement”: As defined in Section 5.04. “Servicing Transfer
Date”: As defined in Section 5.04.


“Servicing Transfer Event”: With respect to any Property, the occurrence of any
of the events described in clauses (i) through (v) of the definition of
“Specially Managed Unit.”


“SNDA”: A subordination, non-disturbance, and attornment agreement with respect
to a Lease, which is in a form attached hereto as Exhibit E with such reasonable
modifications as may be requested by the subject Tenant and are reasonably
acceptable to the Indenture Trustee.


“Special Servicer”: STORE Capital, in its capacity as special servicer under
this Agreement, or any successor special servicer appointed as herein provided.


“Special Servicer Additional Servicing Compensation”: The additional servicing
compensation payable to the Special Servicer pursuant to Section 3.09(d).


“Special Servicer Report”: As defined in Section 4.01(b).


“Special Servicing Fee”: With respect to each Specially Managed Unit, the
monthly fee payable to the Special Servicer pursuant to the first paragraph of
Section 3.09(c) in amount equal to the product of (i) the Special Servicing Fee
Rate and (ii) the aggregate Allocated Loan Amount (as of the related
Determination Date) of all Mortgage Loans and Properties in the Collateral Pool
that did not relate to Specially Managed Units during the related Collection
Period.


28

--------------------------------------------------------------------------------

“Special Servicing Fee Rate”: With respect to each Specially Managed Unit, a
monthly rate equal to the product of (i) one-twelfth and (ii) 0.75%.


“Specially Managed Unit”: Any Property or Mortgage Loan as to which any of the
following events has occurred:


(i)          such Property or Mortgage Loan is a Delinquent Asset; or


(ii)         such Property or Mortgage Loan is a Defaulted Asset, with respect
to which the related default materially and adversely affects the interests of
the applicable Issuer; or


(iii)       there shall have been commenced in a court or agency or supervisory
authority having jurisdiction an involuntary action against the Tenant or
Borrower under any present or future federal or state bankruptcy, insolvency or
similar law or the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshaling of assets and liabilities, or
similar proceedings or for the winding up or liquidation of its affairs, which
action shall not have been dismissed for a period of 90 days, and the subject
Lease or Mortgage Loan has not been rejected in any related proceeding; or the
Tenant or Borrower shall have consented to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Tenant or
Borrower or of or relating to all or substantially all of its property, and the
subject Lease or Mortgage Loan has not been rejected in any related proceeding;
or the Tenant or Borrower shall have admitted in writing its inability to pay
its debts generally as they become due, filed a petition to take advantage of
any applicable insolvency or reorganization statute, made an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations, and
the subject Lease or Mortgage Loan has not been rejected in any related
proceeding; or


(iv)        the Lease or Mortgage Loan has expired, been terminated, or rejected
in any bankruptcy or related proceeding; or


(v)         the Property Manager receives notice that (A) a Tenant will no
longer make Monthly Lease Payments under such Tenant’s Lease or (B) a Borrower
will no longer make Monthly Loan Payments under such Borrower’s Mortgage Loan.


“STORE Capital”: STORE Capital Corporation, a Maryland corporation, and its
successors and assigns.


“STORE SPE”: Any special purpose, bankruptcy remote subsidiary (direct or
indirect) of STORE Capital (other than any Originator).


“Sub-Manager”: Any Person with which the Property Manager or the Special
Servicer has entered into a Sub-Management Agreement.


“Sub-Management Agreement”: The written contract between the Property Manager or
the Special Servicer, on the one hand, and any Sub-Manager, on the other hand,
relating to servicing and administration of Mortgage Loans, Leases and
Properties, as provided in Section 3.18.


29

--------------------------------------------------------------------------------

“Subsidiary”: Any other corporation, association, joint stock company, business
trust, limited liability company, general or limited partnership or any other
business entity of which more than 50% of the total combined outstanding voting
stock, share capital, membership or other interests, as the case may be, is
owned either directly or indirectly, or the management of which is controlled,
directly, or indirectly through one or more intermediaries, or both, by STORE
Capital either directly or through Subsidiaries.


“Successor Property Manager”: As defined in Section 6.02.


“Successor Special Servicer”: As defined in Section 6.02.


“Tenant”: With respect to each Lease, the tenant under such Lease and any
successor or assign thereof.


“Terminated Lease Property”: A Property, the Lease with respect to which has
expired, has been terminated or has been rejected in a bankruptcy, insolvency or
similar proceeding of the Tenant or from which the Tenant has been evicted or
otherwise removed.


“Termination Date”: As defined in the Master Exchange Agreement.


“Third Party Option Price”: With respect to any Property pursuant to which a
Purchase Option is exercised, a cash price equal to the amount specified in the
related Lease or other Lease Document, as applicable, as payable by a Tenant or
other third party in connection with the exercise of such Purchase Option.


“Third Party Purchase Option”: The option under a Lease, whether conditional or
otherwise, for the related Tenant or another third party to purchase the related
Property before or at the expiration of the term of the Lease for the Third
Party Option Price.


“Title Insurance Policies”: With respect to each Property, an ALTA mortgagee
title insurance policy in the customary form (or, if any Property is in a state
which does not permit the issuance of such ALTA policy, such form as shall be
permitted in such state) issued with respect to such Property and insuring the
lien of the Mortgage encumbering such Property.


“Total Debt Service”: (a) The sum of (i) the Scheduled Principal Payment and
Note Interest with respect to each Series of Notes (in each case, less any
scheduled principal payment due on the related Anticipated Repayment Date with
respect to such Series of Notes), (ii) the Property Management Fee, (iii) the
Special Servicing Fee, if any, (iv) the Back-Up Fee, and (v) the Indenture
Trustee Fee, each as accrued during the Collection Period ending on such
Determination Date minus (b) the Post-Closing Properties Adjustment Amount. For
the purpose of calculating “Monthly DSCR,” the Note Interest component of Total
Debt Service shall, for each Series, be computed on the basis of a 360-day year
consisting of twelve 30-day months.


“Triple A Notes”: Any Notes that have been issued pursuant to the Indenture and
have received a rating of “AAA(sf)” from the applicable Rating Agency.


30

--------------------------------------------------------------------------------

“Triple A Release Date” With respect to any Triple A Notes, as defined in the
related Series Supplement.


“Triple A Release Event”: If any Triple A Notes are Outstanding on their related
Triple A Release Date and an Early Amortization Period is in effect the Property
Manager shall use commercially reasonable efforts to sell Hybrid Leases, Loans
and/or Owned Properties in an amount equal to 25% of the Aggregate Collateral
Value, taking into account the sum of the Collateral Value of all Released
Assets released since the Initial Closing Date.


“UCC”: The Uniform Commercial Code as in effect in any applicable jurisdiction.


“UCC Financing Statement”: One or more financing statements filed or recorded or
in a form suitable for filing and recording under the UCC.


“Underlying Mortgaged Property”: Each parcel of real property securing a
Mortgage Loan, including the buildings, structures, fixtures (to the extent not
property of the related Tenant), additions, enlargements, extensions,
modifications, repairs, replacements or Improvements now or hereinafter erected
or located on such parcel and appurtenant easements and other property rights
relating thereto.


“Unit FCCR”: The individual FCCR of a Property, an individual Lease or Mortgage
Loan or, in the case of Master Leases, the Master Lease FCCR and, in the case of
Hybrid Leases, the Hybrid Lease FCCR.


“Unscheduled Proceeds”: Collectively, without duplication, (i) Liquidation
Proceeds and any other proceeds received by the Property Manager or the Special
Servicer with respect to the disposition of a Property or a Mortgage Loan that
is a Defaulted Asset, (ii) Insurance Proceeds, Condemnation Proceeds or amounts
received in connection with an Insured Casualty, (iii) provided that such
amounts are less than the Collateral Value of the related Property or Mortgage
Loan, any Third Party Option Price received as a result of a Third Party
Purchase Option, (iv) Payoff Amounts received in connection with releases and
sales of Leases, Mortgage Loans and Properties in relation to a Collateral
Defect, (v) any proceeds derived from each un-leased Property (exclusive of
related operating costs, including certain reimbursements payable to the
Property Manager in connection with the operation and disposition of such
un-leased Property), (vi) all amounts disbursed to the Payment Account from the
DSCR Reserve Account during an Early Amortization Period, (vii) all amounts
transferred from the Release Account to the Collection Account during the
related Collection Period, (viii) any Post-Closing Acquisition Unused Proceeds,
(ix) any proceeds transferred from the Exchange Account to the Release Account
pursuant to an Exchange Program, if applicable and (x) any Release Price
collected in connection with a Triple A Release Event.


“U.S. Credit Risk Retention Rules”: means the final rules adopted by the FDIC,
the Federal Housing Finance Agency, the Office of the Comptroller of the
Currency of the Department of the Treasury, the SEC, the Board of Governors of
the Federal Reserve System and the U.S. Department of Housing and Urban
Development implementing the credit risk retention requirements of Section 15G
of the Securities Exchange Act of 1934, as amended, as added by Section 941 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act.


31

--------------------------------------------------------------------------------

“U.S. Risk Retention Agreement”: The U.S. Credit Risk Retention Agreement
executed and delivered by STORE Capital Corporation, as Support Provider, and
the Issuers in favor of the Indenture Trustee, dated as of October 22, 2018.


“Weighted Average 4-Wall FCCR”: An amount equal to the quotient of (i) the sum
of the products of the 4-Wall FCCRs and the Allocated Loan Amounts of each Owned
Property or Loan in the Collateral Pool, and (ii) the Aggregate Allocated Loan
Amount of the Collateral Pool.


“Weighted Average Unit FCCR”: An amount equal to the quotient of (i) the sum of
the products of the Unit FCCRs and the Allocated Loan Amounts of each Property
or Mortgage Loan in the Collateral Pool and (ii) the Aggregate Series Principal
Balance.


“Workout Fee”: A fee payable to the Special Servicer with respect to each
Corrected Unit. As to each such Corrected Unit, the Workout Fee will be payable
out of, and will be calculated by application of 0.50% to, each collection of
rents and principal and interest payments (other than any default interest)
received on the related Lease or Mortgage Loan, as applicable, so long as it
remains a Corrected Unit; provided, that no Workout Fee will be payable from any
Liquidation Proceeds collected in connection with (i) the purchase of any
Specially Managed Unit or REO Property by the Property Manager or the Special
Servicer or (ii) the repurchase of any Specially Managed Unit by the applicable
Issuer or the Support Provider due to a Collateral Defect within the period
provided to cure such Collateral Defect.


“Yield Maintenance Premium”: With respect to any Mortgage Loan, any premium,
penalty or fee paid or payable, as the context requires, by a Borrower in
connection with a principal prepayment on or other early collection of principal
of a Mortgage Loan.


Section 1.02          Other Definitional Provisions.


(a)         All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.


(b)         As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document, to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.


(c)         The words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Section and Exhibit
references contained in this Agreement are references to Sections and Exhibits
in or to this Agreement unless otherwise specified; a reference to a subsection
or other subdivision without further reference to a Section is a reference to
such subsection or other subdivision as contained in the Section in which the
reference appears; and the words “include” and “including” shall mean without
limitation by reason of enumeration.


32

--------------------------------------------------------------------------------

(d)         The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as the feminine and neuter genders of such terms.


(e)         Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted assignees.


Section 1.03          Certain Calculations in Respect of the Leases and the
Mortgage Loans.


(a)          All amounts collected in respect of any Lease in the form of
payments from the related Tenants, guaranties provided by related Lease
Guarantors, Unscheduled Proceeds or otherwise shall be applied to amounts due
and owing under the Lease in accordance with the express provisions of such
Lease, and all amounts collected in respect of any Mortgage Loan in the form of
payments from the related Borrower, guaranties provided by related Loan
Guarantors or Unscheduled Proceeds shall be applied to amounts due and owing
under the related Mortgage Note and Mortgage (including for principal and
accrued and unpaid interest) in accordance with the express provisions of the
related Mortgage Note and Mortgage; in the absence of such express provisions,
shall be applied for purposes of this Agreement: (i) with respect to amounts
collected in respect to any Lease, first, as a recovery of any related and
unreimbursed Advances; and second, in accordance with the Servicing Standard,
but subject to Section 1.03(c), as a recovery of any other amounts then due and
owing under such Lease, including, without limitation, Percentage Rent and
Default Interest; and (ii) with respect to amounts collected in respect of any
Mortgage Loan, first, as a recovery of any related and unreimbursed Advances,
second, as a recovery of accrued and unpaid interest at the related Interest
Rate on such Mortgage Loan to but not including, as appropriate, the date of
receipt or the Due Date in the Collection Period of receipt, third, as a
recovery of principal of such Mortgage Loan then due and owing, including by
reason of acceleration of the Mortgage Loan following a default thereunder (or,
if a liquidation event has occurred in respect of such Mortgage Loan, a recovery
of principal to the extent of its entire remaining unpaid principal balance),
fourth, as a recovery of any Yield Maintenance Premium then due and owing under
such Mortgage Loan, fifth, in accordance with the Servicing Standard, but
subject to Section 1.03(c), as a recovery of any other amounts then due and
owing under such Mortgage Loan, including Default Interest, and sixth, as a
recovery of any remaining principal of such Mortgage Loan to the extent of its
entire remaining unpaid principal balance.  Any proceeds derived from an
unleased Property (exclusive of related operating costs, including reimbursement
of Advances made by the Property Manager, the Special Servicer or the Indenture
Trustee in connection with the operation and disposition of such Property) shall
be applied by the Property Manager in the same manner as if they were Monthly
Lease Payments due on the previously existing Lease for such Property until such
Lease becomes a Liquidated Lease pursuant to the terms of such Lease and the
related Lease Documents.


33

--------------------------------------------------------------------------------

(b)        Collections in respect of each REO Property (exclusive of amounts to
be applied to the payment of the costs of operating, managing, maintaining and
disposing of such REO Property) shall be treated: first, as a recovery of any
related and unreimbursed Advances; second, as a recovery of accrued and unpaid
interest on the related Mortgage Loan at the related Interest Rate to but not
including the Due Date in the Collection Period of receipt; third, as a recovery
of principal of the related Mortgage Loan to the extent of its entire unpaid
principal balance; and fourth, in accordance with the Servicing Standard, but
subject to Section 1.03(c), as a recovery of any other amounts deemed to be due
and owing in respect of the related Mortgage Loan.


(c)        Insofar as amounts received in respect of any Lease, Mortgage Loan or
REO Property and allocable to fees and charges owing in respect of such Lease,
Mortgage Loan or REO Property constituting Additional Servicing Compensation
payable to the Property Manager or Special Servicer are insufficient to cover
the full amount of such fees and charges, such amounts shall be allocated
between such of those fees and charges as are payable to the Property Manager,
on the one hand, and as are payable to the Special Servicer, on the other, pro
rata in accordance with their respective entitlements.


(d)        The foregoing applications of amounts received in respect of any
Lease, Mortgage Loan or REO Property shall be determined by the Property Manager
and reflected in the appropriate monthly Determination Date Report and any
Modified Collateral Detail and Realized Loss Report.


(e)         Notwithstanding the early termination of any Lease resulting from a
default by the related Tenant, such Lease will be treated for purposes of
determining Servicing Fees, Liquidation Fees, Workout Fees and Indenture Trustee
Fees as remaining in effect until such Lease becomes a Liquidated Lease.


(f)         Insofar as amounts received in respect of any Lease and allocable to
fees and charges owing in respect of such Lease constituting Additional
Servicing Compensation payable to the Property Manager or Special Servicer are
insufficient to cover the full amount of such fees and charges, such amounts
shall be allocated between such of those fees and charges as are payable to the
Property Manager, on the one hand, and as are payable to the Special Servicer,
on the other, pro rata in accordance with their respective entitlements.


(g)         The foregoing applications of amounts received in respect of any
Lease shall be determined by the Property Manager and reflected in the
appropriate monthly Determination Date Report and Modified Collateral Detail and
Realized Loss Reports.


Section 1.04          Fee Calculations.


The calculation of the Servicing Fees shall be made in accordance with Section
3.11; the payment of Indenture Trustee Fees shall be made pursuant to the terms
of the Indenture. All dollar amounts calculated hereunder shall be rounded to
the nearest penny with one-half of one penny being rounded up.


34

--------------------------------------------------------------------------------

ARTICLE II
REPRESENTATIONS AND WARRANTIES; RECORDINGS
AND FILINGS; BOOKS AND RECORDS; DEFECT,
BREACH, CURE, REPURCHASE AND SUBSTITUTION


Section 2.01          Representations and Warranties of STORE Capital, the
Back-Up Manager and the Issuers.


(a)         STORE Capital represents and warrants to the other parties hereto,
and for the benefit of the Issuers, and the Indenture Trustee for the benefit of
the Noteholders as of Series Closing Date:


(i)         STORE Capital is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Maryland and is in compliance
with the laws of each state (within the United States of America) in which any
Property is located to the extent necessary to its performance under this
Agreement;


(ii)        The execution and delivery of this Agreement by STORE Capital, and
the performance and compliance with the terms of this Agreement by STORE
Capital, do not violate its organizational documents or constitute an event
that, with notice or lapse of time, or both, would constitute a default under,
or result in the breach of, any material agreement or other instrument to which
it is a party or by which it is bound;


(iii)      STORE Capital has the corporate power and authority to enter into and
consummate all transactions to be performed by it contemplated by this
Agreement, has duly authorized the execution, delivery and performance by it of
this Agreement, and has duly executed and delivered this Agreement;


(iv)       This Agreement, assuming due authorization, execution and delivery by
each of the other parties hereto, constitutes a valid, legal and binding
obligation of STORE Capital, enforceable against STORE Capital in accordance
with the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, receivership, moratorium and other laws affecting the
enforcement of creditors’ rights generally and (B) general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law;


(v)        STORE Capital is not in violation of, and its execution and delivery
of this Agreement and its performance and compliance with the terms of this
Agreement will not constitute a violation of, any law, any order or decree of
any court or arbiter, or any order, regulation or demand of any federal, state
or local governmental or regulatory authority, which violation is likely to
affect materially and adversely either the ability of STORE Capital to perform
its obligations under this Agreement or the financial condition of STORE
Capital;


(vi)        No litigation is pending or, to STORE Capital’s knowledge,
threatened against STORE Capital that is reasonably likely to be determined
adversely to STORE Capital and, if determined adversely to STORE Capital, would
prohibit STORE Capital from entering into this Agreement or that, in STORE
Capital’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of STORE Capital to perform its obligations
under this Agreement or the financial condition of STORE Capital.


35

--------------------------------------------------------------------------------

(vii)       No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by STORE Capital of, or the compliance by STORE Capital with, this
Agreement or the consummation of the transactions of STORE Capital contemplated
by this Agreement, except for any consent, approval, authorization or order that
has been obtained or that if not obtained would not have a material and adverse
effect on the ability of STORE Capital to perform its obligations hereunder; and


(viii)     Each officer and employee of STORE Capital that has responsibilities
concerning the management, servicing and administration of Properties, Leases
and Mortgage Loans is covered by errors and omissions insurance and the fidelity
bond as and to the extent required by Section 3.06.


(b)         The representations and warranties of STORE Capital set forth in
Section 2.01(a) shall survive the execution and delivery of this Agreement and
shall inure to the benefit of the Persons to whom and for whose benefit they
were made until all amounts owed to the Noteholders under or in connection with
this Agreement, the Indenture and the Notes have been indefeasibly paid in full.
Upon discovery by any party hereto of any breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the other parties.


(c)        Any successor Property Manager or Special Servicer shall be deemed to
have made, as of the date of its succession, each of the representations and
warranties set forth in Section 2.01(a), subject to such appropriate
modifications to the representation and warranty set forth in Section 2.01(a)(i)
to accurately reflect such successor’s jurisdiction of organization and whether
it is a corporation, partnership, bank, association or other type of
organization.


(d)         The Back-Up Manager represents and warrants to the other parties
hereto, and for the benefit of the Issuers, and the Indenture Trustee on behalf
of the Noteholders, as of each Series Closing Date:


(i)         The Back-Up Manager is an entity duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation and is
in compliance with the laws of each state (within the United States of America)
in which any Property is located to the extent necessary to its performance
under this Agreement;


(ii)        The execution and delivery of this Agreement by the Back-Up Manager,
and the performance and compliance with the terms of this Agreement by the
Back-Up Manager, do not violate its organizational documents or constitute an
event that, with notice or lapse of time, or both, would constitute a default
under, or result in the breach of, any material agreement or other instrument to
which it is a party or by which it is bound;


(iii)        The Back-Up Manager has the corporate power and authority to enter
into and consummate all transactions to be performed by it contemplated by this
Agreement, has duly authorized the execution, delivery and performance by it of
this Agreement, and has duly executed and delivered this Agreement;


36

--------------------------------------------------------------------------------

(iv)       This Agreement, assuming due authorization, execution and delivery by
each of the other parties hereto, constitutes a valid, legal and binding
obligation of the Back-Up Manager, enforceable against the Back-Up Manager in
accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
the enforcement of creditors’ rights generally and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law;


(v)        The Back-Up Manager is not in violation of, and its execution and
delivery of, this Agreement and its performance and compliance with the terms of
this Agreement will not constitute a violation of, any law, any order or decree
of any court or arbiter, or any order, regulation or demand of any federal,
state or local governmental or regulatory authority, which violation is likely
to affect materially and adversely either the ability of the Back-Up Manager to
perform its obligations under this Agreement or the financial condition of the
Back-Up Manager;


(vi)       No litigation is pending or, to the Back-Up Manager’s knowledge,
threatened (in writing received by the Back-Up Manager) against the Back-Up
Manager, which if determined adversely to the Back-Up Manager, would prohibit
the Back-Up Manager from entering into this Agreement or that, in the Back-Up
Manager’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of the Back-Up Manager to perform its
obligations under this Agreement or the financial condition of the Back-Up
Manager;


(vii)     No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by the Back-Up Manager of, or the compliance by the Back-Up Manager
with, this Agreement or the consummation of the transactions contemplated by the
Back-Up Manager by this Agreement, except for any consent, approval,
authorization or order that has been obtained or that if not obtained would not
have a material and adverse effect on the ability of the Back-Up Manager to
perform its obligations hereunder; and


(viii)     The Back-Up Manager is covered by errors and omissions insurance and
the fidelity bond as and to the extent required by Section 3.06.


(e)       Each Issuer hereby represents and warrants to each of the other
parties hereto and for the benefit of the Indenture Trustee, on behalf of the
Noteholders as of the related Series Closing Date on or after the date on which
such Issuer becomes a party to this Agreement:


(i)         Such Issuer is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware and is in
compliance with the laws of each state (within the United States of America) in
which any applicable Property is located to the extent necessary to its
performance under this Agreement;


37

--------------------------------------------------------------------------------

(ii)        The execution and delivery of this Agreement by such Issuer, and the
performance and compliance with the terms of this Agreement by such Issuer, do
not violate its organizational documents or constitute an event that, with
notice or lapse of time, or both, would constitute a default under, or result in
the breach of, any material agreement or other instrument to which it is a party
or by which it is bound;


(iii)       Such Issuer has the limited liability company power and authority to
enter into and consummate all transactions to be performed by it contemplated by
this Agreement, has duly authorized the execution, delivery and performance by
it of this Agreement and any applicable Joinder Agreement, and has duly executed
and delivered this Agreement and any applicable Joinder Agreement;


(iv)       This Agreement, assuming due authorization, execution and delivery by
each of the other parties hereto, constitutes a valid, legal and binding
obligation of such Issuer, enforceable against such Issuer in accordance with
the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, receivership, moratorium and other laws affecting the
enforcement of creditors’ rights generally and (B) general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law;


(v)        Such Issuer is not in violation of, and its execution and delivery
of, this Agreement or any applicable Joinder Agreement and its performance and
compliance with the terms of this Agreement will not constitute a violation of,
any law, any order or decree of any court or arbiter, or any order, regulation
or demand of any federal, state or local governmental or regulatory authority,
which violation is likely to affect materially and adversely either the ability
of such Issuer to perform its obligations under this Agreement or the financial
condition of such Issuer;


(vi)       No litigation is pending or, to such Issuer’s knowledge, threatened
against such Issuer that is reasonably likely to be determined adversely to such
Issuer and, if determined adversely to such Issuer, would prohibit such Issuer
from entering into this Agreement or that, in such Issuer’s good faith and
reasonable judgment, is likely to materially and adversely affect either the
ability of such Issuer to perform its obligations under this Agreement or the
financial condition of such Issuer;


(vii)      No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by such Issuer of, or the compliance by such Issuer with, this
Agreement or the consummation of the transactions of such Issuer contemplated by
this Agreement, except for any consent, approval, authorization or order that
has been obtained or that if not obtained would not have a material and adverse
effect on the ability of such Issuer to perform its obligations hereunder;


(viii)     Each officer and employee of such Issuer that has responsibilities
concerning the management, servicing and administration of the applicable
Properties, Leases and Mortgage Loans is covered by errors and omissions
insurance and the fidelity bond as and to the extent required by Section 3.06;
and


38

--------------------------------------------------------------------------------

(ix)        To such Issuer’s knowledge, each of the Properties owned by such
Issuer or securing a Mortgage Loan owned by such Issuer is a commercial property
and is operated for commercial purposes.  The representations and warranties of
each Issuer set forth in Section 2.01(e) shall survive the execution and
delivery of this Agreement and shall inure to the benefit of the Persons to whom
and for whose benefit they were made for so long as such Issuer remains in
existence. Upon discovery by any party hereto of any breach of any of the
foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the other parties.


Section 2.02          Recordings and Filings; Books and Records; Document
Defects.


(a)          In connection with the Grant made by each Issuer to the Indenture
Trustee pursuant to the granting clause of the Indenture, each Issuer shall
cause the delivery of the applicable Lease Files for the applicable Leases and
the applicable Loan Files for the applicable Mortgage Loans to the Custodian in
accordance with the Custody Agreement for the benefit of the Indenture Trustee
in furtherance of such Grant and such Issuer shall cause: (i) with respect to
the Properties owned by such Issuer: (A) each Mortgage, UCC Financing Statement
and continuation statement referred to in the definition of “Lease File” herein
to be submitted to the appropriate Title Company (as defined below) on or before
the applicable Series Closing Date or Transfer Date for recording or filing, as
the case may be, in the appropriate public office for real property records or
for UCC Financing Statements, at the expense of such Issuer and (B) each title
insurance binder or commitment referred to in the definition of “Lease File”
herein to be issued as a final title insurance policy by the title companies
(the “Title Companies”) issuing same (the “Title Insurance Policies”) and (ii)
with respect to the Mortgage Loans owned by such Issuer, promptly (and in any
event within 60 days following the applicable Series Closing Date or Transfer
Date) each assignment of Mortgage in favor of the Collateral Agent referred to
in clauses (v) and (vi) of the definition of “Loan File” in the Custody
Agreement and each UCC Financing Statement on Form UCC-2 and UCC-3 in favor of
the Collateral Agent referred to in clause (iii) of such definition to be
submitted for recording or filing, as the case may be, in the appropriate public
office for real property records or for UCC Financing Statements. Each such
assignment and each Mortgage shall reflect that, following recording, it should
be returned by the public recording office to the Custodian, on behalf of the
Indenture Trustee (or to the Property Manager (or its designee), who shall then
deliver such recorded document to the Custodian), and each such UCC Financing
Statement shall reflect that the file copy thereof should be returned to the
Custodian, for the benefit of the Indenture Trustee (or to the Property Manager
(or its designee), who shall then deliver such recorded document to the
Custodian) following filing; provided, that in those instances where the public
recording office retains the original Mortgage, assignment of Mortgage and
Assignment of Leases, the Property Manager, on behalf of the Indenture Trustee,
shall obtain therefrom a certified copy of the recorded original. Each of the
Title Companies issuing the Title Insurance Policies shall be instructed by the
applicable Issuer to deliver such policies to the Custodian, for the benefit of
the Indenture Trustee. The Property Manager, on behalf of the Indenture Trustee,
shall use reasonable efforts to diligently pursue with the Title Companies the
return of each of the Mortgages, assignments of Mortgages and UCC Financing
Statements from the appropriate recording or filing offices and the delivery of
the Title Insurance Policies by the related Title Company. If any such document
or instrument is lost or returned unrecorded or unfiled, as the case may be,
because of a defect therein, the Indenture Trustee or the Custodian shall notify
the Property Manager and the Property Manager shall promptly prepare and cause
to be executed a substitute therefor or cure such defect, as the case may be,
and thereafter, the Property Manager shall cause the same to be duly recorded or
filed, as appropriate. The Property Manager shall file any continuation
statements necessary to continue the effectiveness of the UCC Financing
Statements. The Indenture Trustee and the related Issuer shall cooperate as
necessary for the Property Manager to perform such obligations.


39

--------------------------------------------------------------------------------

(b)         Each Issuer shall deliver to and deposit with, or cause to be
delivered to and deposited with, the Property Manager all documents and records
in the possession of such Issuer or any related Originators that relate to the
applicable Properties, Leases and Mortgage Loans and that are not required to be
a part of a Lease File or a Loan File in accordance with the definitions
thereof, and the Property Manager shall hold all such documents and records in
trust on behalf of the Indenture Trustee (in hard copy or electronic format).
The Property Manager’s possession of such documents and records shall be at the
will of the related Issuer and the Indenture Trustee for the sole purpose of
facilitating the servicing of the applicable Leases, Mortgage Loans and
Properties pursuant to this Agreement and such possession by the Property
Manager shall be in a custodial capacity only on behalf of the Indenture
Trustee. The ownership of such documents and records shall be vested in each
Issuer, as applicable, subject to the lien of the Indenture, and the ownership
of all documents and records with respect to the applicable Leases, Mortgage
Loans and Properties that are prepared by or which come into possession of the
Property Manager or the Special Servicer shall immediately vest in such Issuer,
subject to the lien of the Indenture, and shall be delivered to and deposited
with the Property Manager, in the case of documents or records in the hands of
the Special Servicer, and retained and maintained in trust by the Property
Manager in such custodial capacity only on behalf of the Indenture Trustee,
except as otherwise provided herein. All such documents and records shall be
appropriately maintained in a manner to clearly reflect the ownership of such
documents and records by the applicable Issuer, subject to the lien of the
Indenture, and that such documents and records are being held on behalf of the
Indenture Trustee, and the Property Manager shall release such documents and
records from its custody only in accordance with this Agreement.


(c)        If any party hereto discovers that any document constituting a part
of a Lease File or Loan File has not been properly executed, is missing,
contains information that does not conform in any respect with the corresponding
information set forth in the Owned Property Schedule or Mortgage Loan Schedule
(and the terms of such document have not been modified by written instrument
contained in the Lease File or the Loan File) or does not appear to be regular
on its face (each, a “Document Defect”), such party shall give prompt written
notice thereof to the other parties thereto. Upon its discovery or receipt of
notice of any such Document Defect, the Property Manager shall notify the
Issuers and any applicable Rating Agency. If the applicable Issuer does not
correct any Document Defect within 90 days of its receipt of such notice and
such Document Defect materially and adversely affects the value of, or the
interests of such Issuer in, the related Lease, Property or Mortgage Loan, the
Property Manager shall, on behalf of such Issuer, and subject to the provisions
of Section 2.03 to the same extent as if such Document Defect were a Collateral
Defect, exercise such rights and remedies as such Issuer may have under Section
2.03 with respect to such Document Defect in such manner as it determines, in
its good faith and reasonable judgment, is in the best interests of such Issuer.


40

--------------------------------------------------------------------------------

(d)         The Property Manager shall monitor the delivery of the Lease Files
and the Loan Files to the Custodian, for the benefit of the Indenture Trustee.


(e)         Notwithstanding the foregoing, the delivery of a commitment to issue
a policy of owner’s title insurance in lieu of the delivery of the actual policy
of owner’s title insurance shall not be considered a Document Defect with
respect to any Lease File if such actual policy of insurance is delivered to the
Custodian not later than 270 days after the Closing Date.


Section 2.03          Repurchase or Transfer and Exchange for Document Defects,
Collateral Defects and Breaches of Representations and Warranties.


(a)         If any party hereto discovers or receives notice that any document
required to be included in any Loan File or Lease File is missing (after the
date it is required to be delivered) or is otherwise deficient or that there
exists a breach of any representation or warranty relating to any Mortgage Loan,
Property or Lease set forth in Section 2.20, Section 2.21 or Section 2.22 of the
Indenture and if such absence, deficiency or breach materially and adversely
affects (a) the interests of the applicable Issuer in, or the value of, such
Mortgage Loan, Property or Lease or (b) the collectability or enforceability of
the Lease or Mortgage with respect to the Property (a “Collateral Defect”), the
party discovering such Collateral Defect shall give prompt written notice
thereof to the other parties hereto. Promptly upon becoming aware of any such
Collateral Defect, the Property Manager shall request that such Issuer, not
later than 60 days from the receipt by such Issuer of such request, (i) cure
such Collateral Defect in all material respects, (ii) cause such Property, Lease
or Mortgage Loan to be released from the Collateral in accordance with Section
7.04 of this Agreement, or (iii) substitute one or more Qualified Substitute
Properties for the subject Property, one or more Qualified Substitute Properties
or Qualified Substitute Loans for the subject Mortgage Loan or one or more
Qualified Substitute Hybrid Leases for the subject Hybrid Lease in accordance
with the procedures set forth in Section 7.01 of this Agreement; provided that
if (i) such Collateral Defect is capable of being cured but not within such
60-day period, (ii) such Issuer has commenced and is diligently proceeding with
the cure of such Collateral Defect within such 60-day period, and (iii) such
Issuer shall have delivered to, the Property Manager, the Indenture Trustee and
the Custodian a certification executed on behalf of such Issuer by an officer
thereof setting forth the reason such Collateral Defect is not reasonably
capable of being cured within an initial 60-day period and what actions such
Issuer is pursuing in connection with the cure thereof and stating that such
Issuer anticipates that such Collateral Defect will be cured within an
additional period not to exceed 60 more days, then such Issuer shall have up to
an additional 60 days commencing on the 61st day from receipt by such Issuer of
such request to complete such cure.


41

--------------------------------------------------------------------------------

(b)         If an Issuer has elected to release or to substitute one or more of
the Properties or Mortgage Loans and the Property Manager and/or such Issuer has
delivered the Officer’s Certificates referenced in Sections 7.01 and 7.04,
respectively, the Property Manager shall, and is hereby authorized and empowered
by such Issuer and the Indenture Trustee to, prepare, execute and deliver in its
own name, on behalf of such Issuer, the Indenture Trustee and the Collateral
Agent, on behalf of the Indenture Trustee, or any of them, the endorsements,
assignments and other documents contemplated by Section 7.01 or Section 7.04
necessary to effectuate an exchange or release pursuant to Section 2.03(a), and
such Issuer, the Indenture Trustee and the Collateral Agent shall execute and
deliver any limited powers of attorney substantially in the form of Exhibit D
prepared by the Property Manager and necessary to permit the Property Manager to
do so; provided, however, that none of the applicable Issuer, the applicable
Issuer Member, the applicable Issuer board of managers, the Indenture Trustee or
the Collateral Agent shall be held liable for any misuse of any such power of
attorney by the Property Manager and the Property Manager hereby agrees to
indemnify such Issuer, such Issuer Member, such Issuer board of managers, the
Indenture Trustee and the Collateral Agent against, and hold such Issuer, such
Issuer Member, such Issuer board of managers, the Indenture Trustee and the
Collateral Agent harmless from, any loss or liability arising from any misuse of
such power of attorney. In connection with any such release or substitution by
an Issuer, the Property Manager or the Special Servicer, as appropriate, shall
concurrently deliver the related Lease File or Loan File, as applicable, to such
Issuer.


(c)        Subject to the terms of the Guaranty, this Section 2.03 provides the
sole remedies available to the Indenture Trustee and the Noteholders with
respect to any Collateral Defect. If any Issuer defaults on its obligations to
release or substitute for any Property or Mortgage Loan as contemplated by
Section 2.03(a), such default shall be deemed an Event of Default under the
Indenture and the Property Manager shall promptly notify the Indenture Trustee
and any applicable Rating Agency and shall take such actions with respect to the
enforcement of such obligations, including the institution and prosecution of
appropriate proceedings, and the Property Manager shall notify the Controlling
Party of each Series of any proposed action and, prior to the Property Manager
taking such action, such Controlling Parties shall consent to such action. Any
and all expenses incurred by the Property Manager or the Indenture Trustee with
respect to the foregoing shall constitute Property Protection Advances in
respect of the affected Property or Mortgage Loan.


Section 2.04          Non Petition Agreement.


Each Issuer will cause each party to any Purchase and Sale Agreement to covenant
and agree that such party shall not institute against, or join any other Person
in instituting against, any Issuer, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or any other proceeding under any federal
or state bankruptcy or similar law.


ARTICLE III


ADMINISTRATION AND SERVICING OF PROPERTIES, LEASES AND MORTGAGE LOANS


Section 3.01          Administration of the Properties, Leases and Mortgage
Loans.


(a)         Each of the Property Manager and the Special Servicer shall service
and administer the Properties, Leases and Mortgage Loans that it is obligated to
service and administer pursuant to this Agreement on behalf of the Issuers and
in the best interests and for the benefit of the Noteholders and the holders of
the Issuer Interests (as a collective whole), in accordance with any and all
applicable laws and the terms of this Agreement, the Property Insurance Policies
and the respective Leases and Mortgage Loans and, to the extent consistent with
the foregoing, in accordance with the Servicing Standard. Without limiting the
foregoing, and subject to Section 3.18, (i) the Property Manager shall service
and administer each Lease (and each related Property) and each Mortgage Loan as
to which no Servicing Transfer Event has occurred and each Corrected Unit, and
(ii) the Special Servicer shall service and administer each Lease (and each
related Property) and each Mortgage Loan as to which a Servicing Transfer Event
has occurred and that is not a Corrected Unit or has not been released from the
Lien of the related Mortgage in accordance with this Agreement and the other
Transaction Documents; provided, however, that the Property Manager shall
continue to collect information and prepare and deliver all reports to the
Indenture Trustee and each Issuer required hereunder with respect to any
Specially Managed Unit (and the related Mortgage or Leases), and further to
render such incidental services with respect to any Specially Managed Unit as
are specifically provided for herein. No direction, consent or approval or lack
of direction, consent or approval of any Controlling Party or the Requisite
Global Majority may (and the Special Servicer or the Property Manager will
ignore and act without regard to any such advice or approval or lack of approval
that the Special Servicer or the Property Manager has determined, in its
reasonable, good faith judgment, would) (A) require or cause the Special
Servicer or the Property Manager to violate applicable law, the Servicing
Standard (unless STORE Capital is the Property Manager or Special Servicer, as
applicable) or the terms of any Mortgage Loan or any Lease or (B) expand the
scope of the Property Manager’s or Special Servicer’s responsibilities under
this Agreement. In addition, neither the Property Manager nor the Special
Servicer, acting in its individual capacity, shall take any action or omit to
take any action as lessor of any Property or holder of any Mortgage Loan if such
action or omission would materially and adversely affect the interests of the
Noteholders or the Issuer Interests, or any Issuer. None of the Property
Manager, the Special Servicer or the Back-Up Manager shall be liable to the
Indenture Trustee, any Noteholder or any other Person for following any
direction of a Controlling Party hereunder.


42

--------------------------------------------------------------------------------

(b)        Subject to Section 3.01(a), the Property Manager and the Special
Servicer each shall have full power and authority, acting alone, to do or cause
to be done any and all things in connection with such servicing and
administration in accordance with the Servicing Standard.  Without limiting the
generality of the foregoing, each of the Property Manager and the Special
Servicer, in its own name, with respect to each of the Properties, Leases and
Mortgage Loans it is obligated to service hereunder, is hereby authorized and
empowered by the applicable Issuer and the Indenture Trustee to execute and
deliver, on behalf of each such Issuer and the Indenture Trustee: (i) any and
all UCC Financing Statements, continuation statements and other documents or
instruments necessary to maintain the lien created by any Mortgage or other
security document in the related Lease File or Loan File on the related
Collateral; (ii) in accordance with the Servicing Standard and subject to
Section 3.16, any and all modifications, waivers, amendments or consents to or
with respect to any documents contained in the related Lease File or Loan File,
other than the Transaction Documents, (iii) subject to the Servicing Standard,
all documents to be executed by the Indenture Trustee pursuant to the last
sentence of the definition of Permitted Encumbrances and (iv) any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments.  Subject to Section 3.08, each
applicable Issuer and the Indenture Trustee shall, at the written request of a
Servicing Officer of the Property Manager or the Special Servicer, execute and
deliver to the Property Manager or the Special Servicer, as the case may be, any
limited powers of attorney (substantially in the form of Exhibit D attached
hereto) and other documents furnished by the Property Manager or the Special
Servicer, as applicable, and necessary or appropriate to enable it to carry out
its servicing and administrative duties hereunder; provided, however, that none
of the Issuers, the Issuer Members or the Indenture Trustee shall be held liable
for any misuse of any such power of attorney by the Property Manager or the
Special Servicer and each of the Property Manager and the Special Servicer
hereby agree to indemnify each Issuer, the Issuer Members and the Indenture
Trustee against, and hold each Issuer, the Issuer Members and the Indenture
Trustee harmless from, any cost, loss or liability arising from any misuse by of
such power of attorney. Notwithstanding anything contained herein to the
contrary, the Property Manager shall not, without the Indenture Trustee’s
written consent: (i) initiate any action, suit or proceeding solely under the
Indenture Trustee’s name without indicating the Indenture Trustee’s
representative capacity or (ii) take any action with the intent to cause, and
which actually does cause, the Indenture Trustee to be registered to do business
in any state.


(c)        Promptly after any request therefor, the Property Manager shall
provide to the Indenture Trustee: (i) the most recent inspection report prepared
or obtained by the Property Manager or the Special Servicer in respect of each
Property pursuant to Section 3.10(a); (ii) the most recent available operating
statement and financial statements of the related Tenant or Borrower collected
by the Property Manager or the Special Servicer pursuant to Section 3.10(d),
together with the accompanying written reports to be prepared by the Property
Manager or the Special Servicer, as the case may be, pursuant to Section
3.10(b); and (iii) any and all notices and reports with respect to any Property
as to which environmental testing is contemplated by this Agreement or the other
Transaction Documents.


(d)        The relationship of each of the Property Manager and the Special
Servicer to each Issuer and the Indenture Trustee under this Agreement is
intended by the parties to be and shall be that of an independent contractor and
not that of a joint venturer, partner or agent.


Section 3.02          Collection of Monthly Lease Payments and Monthly Loan
Payments; General Receipts Accounts; Lockbox Transfer Accounts; Collection
Account;  Release Account.


(a)        Each of the Property Manager and the Special Servicer shall undertake
reasonable efforts to collect all payments called for under the terms and
provisions of the Leases and the Mortgage Loans it is obligated to service
hereunder and shall, to the extent such procedures shall be consistent with this
Agreement, follow such collection procedures as it would follow were it the
owner of such Leases and Mortgage Loans. Consistent with the foregoing and the
Servicing Standard, the Special Servicer or the Property Manager, as the case
may be, may waive any Net Default Interest or late payment charge it is entitled
to in connection with any delinquent payment on a Lease or Mortgage Loan it is
obligated to service hereunder.


43

--------------------------------------------------------------------------------

(b)        The Property Manager shall establish and maintain, or cause to be
established and maintained, one or more accounts (each, a “General Receipts
Account”) with one or more banks (each, a “General Receipts Account Bank”). On
or prior to the applicable Series Closing Date (or, if later, the date the
related Lease or Mortgage Loan is first included in the Collateral Pool), the
Property Manager shall instruct each Tenant and Borrower to make all payments
into a General Receipts Account. Each General Receipts Account shall (i) be
maintained at an institution that satisfies the institutional requirements of
clauses (i) or (ii) of the definition of Eligible Account or (ii) is otherwise
acceptable to the Rating Agencies (as evidenced by written confirmation from
such Rating Agencies) and may be an account to which payments relating to other
assets serviced or managed by the Property Manager are paid; provided, that such
account shall be in the nature of a clearing account and STORE Capital or any
successor thereto (except for successor Property Managers not affiliated with
STORE Capital) shall not have access to, or control over, such account. Each of
the Property Manager and the Special Servicer shall, on or prior to each Series
Closing Date (or, if applicable, such other date of acquisition), as to those
Leases and Mortgage Loans it is obligated to service hereunder, instruct the
related Tenant or Borrower to make all Monthly Lease Payments and Monthly Loan
Payments to a General Receipts Account. The Property Manager shall cause all
amounts deposited into the General Receipts Account with respect to the
Collateral to be transferred to the Collection Account or the Lockbox Transfer
Account within one Business Day after such funds have been identified, cleared
and become available in accordance with the polices of the General Receipts
Account Bank.


(c)         The Property Manager may establish and maintain one or more
segregated accounts in the name of the Property Manager on behalf of the
Indenture Trustee, held for the benefit of the Noteholders (each, a “Lockbox
Transfer Account”) with one or more banks (each, a “Lockbox Transfer Account
Bank”).  Each Lockbox Transfer Account shall be an Eligible Account.  Each
Lockbox Transfer Account shall be subject to an Account Control Agreement among
the Property Manager, the Back-Up Manager, the Indenture Trustee and the
applicable Lockbox Transfer Account Bank.  Except as expressly permitted herein,
neither the Property Manager nor any Issuer will have any right of withdrawal
from the Lockbox Transfer Account, and each of the Property Manager and the
Back-Up Manager hereby covenants and agrees that it shall not withdraw, or
direct any Person to withdraw, any funds from the Lockbox Transfer Account.


(d)         The Property Manager shall establish and maintain one segregated
account in the name of the Issuers for the benefit of the Indenture Trustee on
behalf of the Noteholders, for the collection of payments on and other amounts
received in respect of the Leases, the Properties and the Mortgage Loans
(collectively, the “Collection Account”), which shall be established in such
manner and with the type of depository institution (the “Collection Account
Bank”) specified in this Agreement.  Initially, the Collection Account Bank
shall be Citibank, N.A. The Collection Account shall be an Eligible Account.  If
the Collection Account Bank is not the same depository institution as the
Indenture Trustee, then the Collection Account will be subject to an Account
Control Agreement in form and substance reasonably satisfactory to the Indenture
Trustee pursuant to which the Collection Account Bank agrees to follow the
instructions of the Indenture Trustee with respect to the Collection Account and
the amounts on deposit therein.  Subject to Section 3.04, neither the Property
Manager nor any Issuer will have any right of withdrawal from the Collection
Account, and the Property Manager hereby covenants and agrees that it shall not
withdraw, or direct any Person to withdraw, any funds from the Collection
Account.  The Collection Account shall be maintained by the Indenture Trustee as
a segregated account, separate and apart from trust funds created for trust
certificates or bonds of other series serviced and the other accounts of the
Property Manager.


44

--------------------------------------------------------------------------------

(e)         The Property Manager shall deposit or cause to be deposited in the
Collection Account, on each Business Day and within two (2) Business Days after
receipt, the following payments and collections received or made by or on behalf
of the Property Manager on or after the later of the related Series Closing Date
and the applicable Transfer Date (other than payments due before the applicable
Transfer Date) or, in the case of collections and payments to the General
Receipts Account, on each Business Day, the Property Manager shall instruct each
General Receipts Account Bank to transfer the following payments and collections
deposited in the General Receipts Account prior to the end of such Business Day
(A) to the Lockbox Transfer Account and, within one Business Day thereafter from
the Lockbox Transfer Account into the Collection Account or (B) directly into
the Collection Account, in each case, immediately after such funds have been
identified, cleared and become available in accordance with the policies of the
General Receipts Account Bank:


(i)          all payments on account of Monthly Lease Payments and Monthly Loan
Payments;


(ii)         all payments of other amounts payable by the Tenants on the Leases
and Borrowers on the Mortgage Loans, except for escrows and impounds and
including without limitation amounts in respect of Additional Servicing
Compensation pursuant to Section 3.09;


(iii)        all Insurance Proceeds, Condemnation Proceeds and Liquidation
Proceeds received in respect of any Property, Lease or Mortgage Loan other than
(A) proceeds applied to the restoration of property or released to the related
Tenant or Borrower in accordance with this Agreement, or (B) proceeds deposited
into the Release Account in accordance with this Agreement because such amounts
were greater than or equal to the Collateral Value of the related Property or
Mortgage Loan;


(iv)       the Release Price from the release of any Property to the extent not
deposited into the Release Account; and the Release Price from the release of
any Property transferred from the Release Account to the Collection Account
pursuant to this Agreement and all proceeds representing earnings on investments
in the Release Account (including interest on any Permitted Investments) made
with such proceeds;


(v)         any amounts required to be deposited by the Property Manager or the
Special Servicer in the Collection Account in connection with losses resulting
from a deductible clause in a blanket hazard insurance policy;


(vi)        any amounts paid by any party to indemnify the Issuers, the Issuer
Members, the Indenture Trustee, the Property Manager, Back-Up Manager or the
Special Servicer pursuant to any provision of this Agreement or the Indenture;


(vii)       any amounts received on account of payments under the guaranties
provided by related Lease Guarantors or Loan Guarantor; and


(viii)      any other amounts required to be so deposited under this Agreement.


45

--------------------------------------------------------------------------------

Upon receipt of any of the amounts described in clauses (i) through (iii) above
with respect to any Specially Managed Unit, the Special Servicer shall promptly
but in no event later than the second Business Day after receipt remit such
amounts to the Property Manager for deposit into the Collection Account in
accordance with the third preceding paragraph, unless the Special Servicer
determines, consistent with the Servicing Standard, that a particular item
should not be deposited because of a restrictive endorsement or other reasonably
appropriate reason. With respect to any such amounts paid by check to the order
of the Special Servicer, the Special Servicer shall endorse such check to the
order of the Property Manager and shall deliver promptly, but in no event later
than one Business Day after receipt, any such check to the Property Manager by
overnight courier, unless the Special Servicer determines, consistent with the
Servicing Standard, that a particular item cannot be so endorsed and delivered
because of a restrictive endorsement or other reasonably appropriate reason.


(f)        The Property Manager shall establish and maintain at a bank
designated by the Indenture Trustee a Release Account.  The Release Account
shall be an Eligible Account.  The funds held in the Release Account may be held
as cash or invested in Permitted Investments in accordance with the provisions
of Section 3.05(a).  The Release Account and the amounts on deposit therein will
be pledged to the Indenture Trustee under the Indenture.  The Property Manager
will deposit or cause to be deposited in the Release Account, on the date of
receipt, (i) the Release Price from the sale of any Released Property or
Released Loan (other than any Series Collateral Release Price (except for any
excess proceeds as described in the following sentence) or Relinquished Property
Proceeds deposited into the Exchange Account pursuant to Section 7.10 herein and
the Master Exchange Agreement) and (ii) provided that such amounts are greater
than or equal to the Collateral Value of the related Property or Mortgage Loan,
Condemnation Proceeds, Insurance Proceeds and proceeds of an Insured Casualty. 
For the avoidance of doubt, any Series Collateral Release Price received will be
deposited into the Collection Account in accordance with the Indenture, and any
excess proceeds remaining after prepaying the applicable Series of Notes in
connection with a Series Collateral Release will be remitted to the Release
Account as a Release Price.  Pursuant to the Escrow Agreement, Relinquished
Property Proceeds in the Exchange Account may be transferred to the Release
Account following the occurrence of certain events specified therein and, in
accordance with Section 3.05(b), such Relinquished Property Proceeds may be used
to acquire a Qualified Substitute Property.


Section 3.03          Advances.


(a)        Each of the Property Manager and the Special Servicer shall, as to
those Properties and Mortgage Loans it is obligated to service hereunder,
maintain accurate records with respect to each Property and Mortgage Loan
reflecting the status of real estate taxes, ground rents, assessments and other
similar items that are or may become a lien thereon, and Ground Lease renewals
and the status of insurance premiums payable in respect thereof that, in each
case, the related Tenant or Borrower is contractually or legally obligated to
pay under the terms of the applicable Lease or Mortgage Loan, and, subject to
Section 3.03(c) below, the Property Manager shall effect payment thereof, as an
Advance or otherwise as payment of an Emergency Property Expense from funds on
deposit in the Collection Account, as described below, if not paid by such
Tenant or Borrower prior to the applicable penalty or termination date, promptly
after the Property Manager or Special Servicer, as applicable, receives actual
notice from any source of such nonpayment by such Tenant or Borrower. For
purposes of effecting any such payment for which it is responsible, the Property
Manager or the Special Servicer, as the case may be, shall apply Escrow Payments
as allowed under the terms of the related Lease or Mortgage Loan or, if such
Lease or Mortgage Loan does not require the related Tenant or Borrower to escrow
for the payment of real estate taxes, assessments and insurance premiums, each
of the Property Manager and the Special Servicer shall, as to those Leases and
Mortgage Loans it is obligated to service hereunder, enforce the requirement of
the related Lease and Mortgage Loan that such Tenant or Borrower make payments
in respect of such items at the time they first become due.


46

--------------------------------------------------------------------------------

(b)         In the event that (i) a Monthly Lease Payment, or any portion
thereof, on any Lease, or a Monthly Loan Payment, or any portion thereof, on any
Mortgage Loan, has not been made on the related Due Date or (ii) the Notes of
any Series are not paid in full on the related Rated Final Payment Date or (iii)
any Property has become untenanted, then the Property Manager, subject to its
determination that such amounts are not Nonrecoverable Advances, will be
obligated to make a P&I Advance; provided, that the Property Manager will not be
required to make any advance to cover (A) any resulting shortfall in the
scheduled payment of principal on any Class of Notes on or after the Anticipated
Repayment Date, (B) the Make Whole Amount, (C) Post-ARD Additional Interest, or
(D) Deferred Post-ARD Additional Interest. The Property Manager will be required
to deposit such P&I Advance into the Payment Account not later than 11:00 a.m.
New York time on the Remittance Date, in an amount equal to the excess of (x)
the scheduled monthly amount required to be paid with respect to principal and
interest on the Notes on the related Payment Date, over (y) the amount on
deposit in the Payment Account prior to such deposit by the Property Manager,
taking into account all amounts on deposit in the Collection Account that are
required to be transferred to the Payment Account for such Payment Date. If a
late payment of a Monthly Lease Payment is received on or prior to the
Remittance Date, the Property Manager shall immediately set-off such late
payment against such P&I Advance, and no interest shall be payable on such P&I
Advance unless such late payment shall have been received too late on the date
of its receipt for the Property Manager to invest such funds. On or before 5:00
p.m. New York time on the Remittance Date in the event that that the full amount
of any P&I Advance required to be made by the Property Manager has not been so
made, the Indenture Trustee shall provide notice of such failure to a Servicing
Officer of the Property Manager and the Back-Up Manager. The Back-Up Manager, as
successor Property Manager, will be required to make any required P&I Advance by
11:00 a.m. New York City time on the related Payment Date to the extent that any
P&I Advance required to be made by the Property Manager pursuant to the
immediately preceding sentence is not made and the Back-Up Manager, as successor
Property Manager, receives notice thereof, subject to the Back-Up Manager’s sole
discretion exercised in good faith and in accordance with Section 3.03(g) below,
that the P&I Advance will not be a Nonrecoverable Advance. If the Property
Manager (including the Back-Up Property Manager, as successor Property Manager)
fails to make such Advance, the Indenture Trustee will be required to make any
required P&I Advance by 3:00 p.m. New York City time on the related Payment Date
to the extent that any P&I Advance required to be made by the Property Manager
pursuant to the immediately preceding sentence is not made and the Indenture
Trustee receives notice thereof, subject to the Indenture Trustee’s sole
discretion exercised in good faith, that the P&I Advance will ultimately be
recoverable from subsequent payments or collections on or in respect of Mortgage
Loans, Leases or the Properties.


47

--------------------------------------------------------------------------------

(c)         In accordance with the Servicing Standard, the Property Manager
shall advance with respect to each Property any and all Property Protection
Advances; provided that the particular advance would not, if made, constitute a
Nonrecoverable Advance and a prudent property manager would make such advance.
The Property Manager shall not have any obligation under this Section 3.03(c) to
advance any funds in respect of real estate taxes or premiums on Insurance
Policies that the related Tenant or Borrower or the applicable Issuer is not
contractually or legally obligated to pay, nor to monitor the timely payment of
real estate taxes and insurance premiums the payment of which is the
responsibility of a person other than such Tenant, Borrower or Issuer, unless it
has actual knowledge of the non-payment of such items and would otherwise make
such advance in accordance with the Servicing Standard. The Back-Up manager, as
successor Property Manager, will be required to make any required Property
Protection Advance to the extent that any Property Protection Advance required
to be made by the Property Manager pursuant to the immediately preceding
sentence is not made and the Back-Up Manager, as successor Property Manager,
receives notice thereof, subject to the Back-Up Manager’s sole discretion
exercised in good faith, that the Property Protection Advance will not be a
Nonrecoverable Advance. The Indenture Trustee will be required to make any
required Property Protection Advance to the extent that any Property Protection
Advance required to be made by the Property Manager (or the Back-Up Manager, as
successor Property Manager) pursuant to the immediately preceding sentence is
not made and the Indenture Trustee receives notice thereof, subject to the
Indenture Trustee’s sole discretion exercised in good faith, that the Property
Protection Advance will ultimately be recoverable from subsequent payments or
collections on or in respect of Leases, Properties or Mortgage Loans.


(d)         All Advances, together with Advance Interest thereon, shall be
reimbursable in the first instance from collections from the related Leases,
Properties and Mortgage Loans and further as provided in Section 2.11(b) of the
Indenture.


(e)        If, prior to making any Property Protection Advance, the Property
Manager shall have determined, in accordance with the Servicing Standard, (i)
that such Property Protection Advance, if made, would constitute a
Nonrecoverable Advance, and (ii) that the payment of such cost, expense or other
amount for which a Property Protection Advance might be made is nonetheless in
the best interest of the Noteholders, the Property Manager shall, in accordance
with the Servicing Standard, withdraw funds from the Collection Account and use
such funds in order to pay such costs, expenses and other amounts (collectively,
“Emergency Property Expenses”) to the extent necessary to preserve the security
interest in, and value of, any Property or Mortgage Loan, as applicable. Any
such funds withdrawn from the Collection Account to pay Emergency Property
Expenses shall not constitute part of the Available Amount on any Payment Date.


(f)          The determination by the Property Manager (or the Back-Up Manager
as successor Property Manager) that it has made a Nonrecoverable Advance or that
any proposed Advance, if made, would constitute a Nonrecoverable Advance, shall
be in accordance with (i) with respect to Property Protection Advances, the
Servicing Standard and (ii) with respect to P&I Advances, Section 3.03(g) below,
and, in each case, shall be evidenced by an Officer’s Certificate delivered
promptly to each Issuer and to the Indenture Trustee setting forth the basis for
such determination. The determination by the Indenture Trustee that it has made
a Nonrecoverable Advance or that any proposed Advance, if made, would constitute
a Nonrecoverable Advance, shall be made in good faith. The Indenture Trustee may
conclusively rely on any determination by the Property Manager that an Advance,
if made, would be a Nonrecoverable Advance.


48

--------------------------------------------------------------------------------

(g)         In making a nonrecoverability determination with respect to any P&I
Advance, the Property Manager (including the Back-Up Manager as successor
Property Manager) and the Special Servicer may only consider the obligations of
the Issuers under the terms of the Transaction Documents as they may have been
modified, the related Collateral in its “as is” or then current conditions and
the timing and availability of anticipated cash flows as modified by such
party’s assumptions regarding the possibility and effect of future adverse
changes, together with such other factors, including but not limited to an
estimate of future expenses, timing of recovery, the inherent risk of a
protracted period to complete liquidation or the potential inability to
liquidate Collateral as a result of intervening creditor claims or of a
bankruptcy proceeding affecting any Issuer and the effect thereof on the
existence, validity and priority of any security interest encumbering the
Collateral, the direct and indirect equity interests in the Issuers, available
cash on deposit in the Collection Account, the future allocations and
disbursements of cash on deposit in the Collection Account, and the net proceeds
derived from any of the foregoing. For the avoidance of doubt, none of the
Property Manager, the Back-Up Manager or the Special Servicer, as applicable,
shall take into account amounts on deposit in the Post-Closing Acquisition
Reserve Account in making any nonrecoverability determination with respect to
any P&I Advance.


Section 3.04          Withdrawals From the Collection Account, Release Account
and Liquidity Reserve Account.


(a)         The applicable Account Control Agreement shall provide that on each
Remittance Date the Collection Account Bank shall deliver the Available Amount
by wire transfer of immediately available funds for deposit into the Payment
Account for application by the Indenture Trustee to make payments in accordance
with the priorities set forth pursuant to Section 2.11(b) of the Indenture.  On
or prior to each Remittance Date, the Property Manager may withdraw funds from
the Collection Account to pay the Property Management Fee, Back-Up Fee, Workout
Fees, Liquidation Fees, Additional Servicing Compensation, any applicable
Special Servicing Fee due and payable to the Property Manager, Back-Up Manager
and Special Servicer, and to pay any Emergency Property Expenses (pursuant to
Section 3.03(e)) and Advances (including Nonrecoverable Advances) plus interest
thereon (including to reimburse the Indenture Trustee therefor); provided,
however, that no other amounts may be withdrawn from the Collection Account by
the Property Manager, except as otherwise provided in this Agreement.  Funds
withdrawn by the Property Manager for the payment of the Property Management
Fee, Back-Up Fee, Workout Fees, Liquidation Fees, Additional Servicing
Compensation, any reimbursements of Advances (including Nonrecoverable Advances)
plus interest thereon, and any applicable Special Servicing Fee shall not
constitute part of the Available Amount on any Payment Date.


(b)         In addition, on any Payment Date after the Triple A Notes have been
repaid in full, the Property Manager may direct the Indenture Trustee to release
all (but not less than all) amounts held in the Liquidity Reserve Account to or
at the direction of the Issuers in accordance with the terms of the Indenture. 
Pursuant to the Indenture, upon such direction of the Property Manager, the
Indenture Trustee shall release any and all amounts held in the Liquidity
Reserve Account free and clear of the lien of the Indenture, and such funds
shall no longer constitute Collateral.


49

--------------------------------------------------------------------------------

Section 3.05          Investment of Funds in the Collection Account, the Release
Account, the Exchange Reserve Account and the Liquidity Reserve Account.


(a)          The Property Manager shall direct the Collection Account Bank to
invest the funds held in the Collection Account in one or more Permitted
Investments selected by such Issuer bearing interest or sold at a discount, and
maturing, unless payable on demand, not later than the Business Day immediately
preceding the next succeeding Remittance Date, which may be in the form of a
standing direction.  The Property Manager may direct any institution maintaining
the Exchange Reserve Account to invest the funds held therein in one or more
specific Permitted Investments bearing interest or sold at a discount, and
maturing, unless payable on demand, prior to the Payment Date following the date
of such direction, which may be in the form of a standing direction; provided,
that such Permitted Investment must have (i) a short-term rating of not less
than “A-2” by S&P and (ii) a maturity date prior to the Payment Date following
the date of such direction.  The Property Manager may direct any institution
maintaining the Release Account to invest the funds held therein in one or more
specific Permitted Investments bearing interest or sold at a discount, and
maturing, unless payable on demand, not later than the Business Day immediately
preceding the day such amounts are required to be distributed pursuant to this
Agreement, which may be in the form of a standing direction.  All such Permitted
Investments in the Collection Account and the Release Account shall be held to
maturity, unless payable on demand.  Any investment of funds in the Collection
Account and the Release Account shall be made in the name of the applicable
Issuer for the benefit of the Indenture Trustee (in its capacity as such).  The
Property Manager may direct the Indenture Trustee to invest the funds held in
the Liquidity Reserve Account in one or more Permitted Investments pursuant to
the terms of the Indenture.  The Property Manager shall promptly deliver to the
Indenture Trustee, and the Indenture Trustee shall maintain continuous
possession of, any Permitted Investment that is either (i) a “certificated
security,” as such term is defined in the Uniform Commercial Code, or (ii) other
property in which a secured party may perfect its security interest by
possession under the Uniform Commercial Code or any other applicable law.  All
such Permitted Investments in the Collection Account, the Liquidity Reserve
Account, the Release Account and the Exchange Reserve Account shall be held to
maturity, unless payable on demand.  Any investment of funds in the Collection
Account, the Liquidity Reserve Account, the Release Account and the Exchange
Reserve Account shall be made in the name of the applicable Issuer for the
benefit of the Indenture Trustee (in its capacity as such).  If amounts on
deposit in the Collection Account, the Release Account, the Liquidity Reserve
Account or the Exchange Account are at any time invested in a Permitted
Investment payable on demand, the Property Manager shall:


(x) consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Permitted Investment may otherwise
mature hereunder in an amount equal to the lesser of (1) all amounts then
payable thereunder and (2) the amount required to be withdrawn on such date; and


(y) demand payment of all amounts due thereunder promptly upon determination by
the Property Manager that such Permitted Investment would not constitute a
Permitted Investment in respect of funds thereafter on deposit in the Collection
Account or the Release Account, as applicable.


50

--------------------------------------------------------------------------------

(b)         In the event that (i) any Issuer elects to release a Property or
Mortgage Loan from the Collateral Pool under Section 2.03, Section 7.02 or
Section 7.04, (ii) Relinquished Property Proceeds are transferred from the
Exchange Account to the Release Account in accordance with the terms of the
Master Exchange Agreement and the Escrow Agreement or (iii) amounts in
connection with a Series Collateral Release are deposited into the Release
Account pursuant to Section 7.11(c) and the Indenture amounts deposited in the
Release Account shall be applied by the Property Manager (or the Indenture
Trustee based solely on the instructions of the Property Manager if the Property
Manager is STORE Capital), first, to reimburse the Property Manager, the Special
Servicer, the Back-Up Manager and the Indenture Trustee any amounts owed with
respect to unreimbursed Extraordinary Expenses and Advances (plus Advance
Interest) thereon and Emergency Property Expenses related to such Mortgage Loan,
Lease or Property and to pay the expenses related to such release and, second,
either to (i) allow any Issuer to acquire a Qualified Substitute Loan, Qualified
Substitute Hybrid Lease or Qualified Substitute Property within twelve (12)
months following the removal of the related Released Property or Released Loan
or (ii) at the option of the Property Manager, be deposited as Unscheduled
Proceeds into the Collection Account. Any amounts remaining in the Release
Account following the twelve (12) month period from the related release shall be
transferred as Unscheduled Proceeds into the Collection Account. Notwithstanding
the foregoing, during an Early Amortization Period, other than any portion of
the Future Funding Deposit (as defined in the Indenture) remaining on deposit in
the Release Account, all amounts in the Release Account shall be deposited as
Unscheduled Proceeds into the Collection Account and applied as Unscheduled
Principal Payments on the Payment Date following the commencement of such Early
Amortization Period.


(c)         Whether or not the Property Manager directs the investment of funds
in the Collection Account, the Release Account, the Liquidity Reserve Account,
or the Exchange Reserve Account, (i) interest and investment income realized on
funds deposited therein, to the extent of the Net Investment Earnings, if any,
for the Collection Account, the Release Account or the Exchange Reserve Account
for each Collection Period, shall be added to the Available Amount for such
Collection Period and (ii) interest and investment income realized on funds
deposited therein, to the extent of the Net Investment Earnings, if any, for the
Liquidity Reserve Account shall remain on deposit therein until released in
accordance with the Indenture.


(d)         Except as otherwise expressly provided in this Agreement, if any
default occurs in the making of a payment due under any Permitted Investment, or
if a default occurs in any other performance required under any Permitted
Investment, the Indenture Trustee may take such action as may be appropriate to
enforce such payment or performance, including the institution and prosecution
of appropriate proceedings.


(e)         Notwithstanding the investment of funds held in the Collection
Account, the Release Account or the Exchange Reserve Account, for purposes of
the calculations hereunder, including the calculation of the Available Amount,
the amounts so invested shall be deemed to remain on deposit in the Collection
Account, the Release Account or the Exchange Reserve Account, as applicable.


(f)         Any actual losses sustained on the liquidation of a Permitted
Investment in the Collection Account or the Release Account shall be deposited
by the applicable Issuer immediately, but in no event later than one Business
Day following such liquidation, into the Collection Account or the Release
Account, as applicable.


51

--------------------------------------------------------------------------------

Section 3.06          Maintenance of Insurance Policies: Errors and Omissions
and Fidelity Coverage.


(a)         The Property Manager (other than with respect to Specially Managed
Units) and the Special Servicer (with respect to Specially Managed Units) shall
use reasonable efforts in accordance with the Servicing Standard to cause the
related Tenant or Borrower to maintain for each Property all insurance coverage
as is required under the terms of the related Lease or Mortgage Loan, as
applicable (including for the avoidance of doubt, any Environmental Policy);
provided, that if and to the extent that any such Lease or Mortgage Loan permits
the lessor thereunder any discretion (by way of consent, approval or otherwise)
as to the insurance coverage that the related Tenant or Borrower is required to
maintain, the Property Manager or the Special Servicer, as the case may be,
shall exercise such discretion in a manner consistent with the Servicing
Standard, with a view towards requiring insurance comparable to that required
under other similar leases or mortgage loans with express provisions governing
such matters; and provided, further, that, if and to the extent that a Lease or
Mortgage Loan so permits, the related Tenant or Borrower shall be required to
obtain the required insurance coverage from Qualified Insurers that have a
claims-paying ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide.
If such Tenant or Borrower does not maintain the required insurance or, with
respect to any Environmental Policy in place as of the related Series Closing
Date or Transfer Date, the Property Manager will itself cause such insurance to
be maintained with Qualified Insurers; provided, that the Property Manager shall
not be required to maintain such insurance if the Indenture Trustee (as
mortgagee of record on behalf of the Noteholders) does not have an insurable
interest or the Property Manager has determined (in its reasonable judgment in
accordance with the Servicing Standard) that either (i) such insurance is not
available at a commercially reasonable rate and the subject hazards are at the
time not commonly insured against by prudent owners of properties similar to the
Property located in or around the region in which such Property is located or
(ii) such insurance is not available at any rate. The Special Servicer shall
also use reasonable efforts to cause to be maintained for each REO Property no
less property insurance coverage than was previously required of the Tenant or
Borrower under the related Mortgage or Lease and at a minimum, (i) hazard
insurance with a replacement cost rider and (ii) comprehensive general liability
insurance, in each case, in an amount customary for the type and geographic
location of such REO Property and consistent with the Servicing Standard;
provided, that all such insurance shall be obtained from Qualified Insurers
that, if they are providing casualty insurance, shall have a claims-paying
ability rated at least “A-:VIII” by A.M. Best’s Key Rating Guide. The cost of
any such insurance coverage obtained by either the Property Manager or the
Special Servicer shall be a Property Protection Advance to be paid by the
Property Manager. All such insurance policies shall contain (if they insure
against loss to property) a “standard” mortgagee clause, with loss payable to
the Property Manager, as agent of and for the account of the applicable Issuer
and the Indenture Trustee, and shall be issued by an insurer authorized under
applicable law to issue such insurance. Any amounts collected by the Property
Manager or the Special Servicer under any such policies (other than amounts to
be applied to the restoration or repair of the related Property or amounts to be
released to the related Tenant, in each case in accordance with the Servicing
Standard) shall be deposited in the Collection Account, subject to withdrawal
pursuant to Section 2.11 of the Indenture.


52

--------------------------------------------------------------------------------

(b)         The Property Manager or Special Servicer may satisfy its obligations
under Section 3.06(a) by obtaining, maintaining or causing to be maintained a
blanket or forced place insurance policy. If applicable, the Property Manager or
the Special Servicer shall obtain and maintain, or cause to be obtained and
maintained on behalf of each applicable Issuer, a master forced place insurance
policy or a blanket policy (or an endorsement to an existing policy) insuring
against hazard losses (not otherwise insured by a Tenant or Borrower due to a
default by such Tenant or Borrower under the insurance covenants of its Lease or
Mortgage Loan or because a Tenant or Borrower permitted to self-insure fails to
pay for casualty losses) on the applicable Properties that it is required to
service and administer, which policy shall (i) be obtained from a Qualified
Insurer having a claims-paying ability rated at least “A:VIII” by A.M. Best’s
Key Rating Guide and at least “A” by S&P, and (ii) provide protection equivalent
to the individual policies otherwise required under Section 3.06(a). The
Property Manager and the Special Servicer shall bear the cost of any premium
payable in respect of any such blanket policy (other than blanket policies
specifically obtained for Properties or REO Properties) without right of
reimbursement; provided, that if the Property Manager or the Special Servicer,
as the case may be, causes any Property or REO Property to be covered by such
blanket policy, the incremental costs of such insurance applicable to such
Property or REO Property shall constitute, and be reimbursable as, a Property
Protection Advance to the extent that, except with respect to an REO Property,
such blanket policy provides insurance that the related Tenant or Borrower, as
applicable, has failed to maintain. If the Property Manager or Special Servicer,
as applicable, causes any Property or REO Property to be covered by a
force-placed insurance policy, the incremental costs of such insurance
applicable to such Property or REO Property (i.e., other than any minimum or
standby premium payable for such policy whether or not any Property or REO
Property is covered thereby) shall be paid as a Property Protection Advance.
Such policy may contain a deductible clause (not in excess of a customary
amount) in which case the Property Manager or the Special Servicer, as
appropriate, shall, if there shall not have been maintained on the related
Property or REO Property a hazard insurance policy complying with the
requirements of Section 3.06(a) and there shall have been one or more losses
that would have been covered by such policy, promptly deposit into the
Collection Account from its own funds the amount not otherwise payable under the
blanket policy in connection with such loss or losses because of such deductible
clause. The Property Manager or the Special Servicer, as appropriate, shall
prepare and present, on behalf of itself, the Indenture Trustee and the
applicable Issuer, claims under any such blanket policy in a timely fashion in
accordance with the terms of such policy. Any payments on such policy shall be
made to the Property Manager as agent of and for the account of the applicable
Issuer, the Noteholders and the Indenture Trustee.


(c)         Each of the Property Manager and the Special Servicer shall at all
times during the term of this Agreement (or, in the case of the Special
Servicer, at all times during the term of this Agreement in which Specially
Managed Units exist as part of the Collateral) keep in force with a Qualified
Insurer having a claims paying ability rated at least “A:VIII” by A.M. Best’s
Key Rating Guide and at least “A” by S&P, a fidelity bond in such form and
amount as would not adversely affect any rating assigned by any Rating Agency to
the Notes (as evidenced in writing from each Rating Agency). Each of the
Property Manager and the Special Servicer shall be deemed to have complied with
the foregoing provision if an Affiliate thereof has such fidelity bond coverage
and, by the terms of such fidelity bond, the coverage afforded thereunder
extends to the Property Manager or the Special Servicer, as the case may be.
Such fidelity bond shall provide that it may not be canceled without ten (10)
days’ prior written notice to each Issuer.


53

--------------------------------------------------------------------------------

Each of the Property Manager and the Special Servicer shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement in which Specially Managed Units exist
as part of the Collateral) also keep in force with a Qualified Insurer having a
claims-paying ability rated at least “A: VIII” by A.M. Best’s Key Rating Guide
and at least “A” by S&P, a policy or policies of insurance covering loss
occasioned by the errors and omissions of its officers, employees and agents in
connection with its servicing obligations hereunder, which policy or policies
shall name the Indenture Trustee as an additional insured and shall be in such
form and amount as would not adversely affect any rating assigned by any Rating
Agency to the Notes (as evidenced in writing from each Rating Agency). Each of
the Property Manager and the Special Servicer shall be deemed to have complied
with the foregoing provisions if an Affiliate thereof has such insurance and, by
the terms of such policy or policies, the coverage afforded thereunder extends
to the Property Manager or the Special Servicer, as the case may be. Any such
errors and omissions policy shall provide that it may not be canceled without
ten (10) days’ prior written notice to each Issuer.


The Back-Up Manager (whether as Back-Up Manager, Property Manager or Special
Servicer) shall at all times during the term of this Agreement maintain
insurance in conformity with market requirements and shall keep in force with a
Qualified Insurer having a claims paying ability rated by at least one of the
following Rating Agencies of at least (a) “A3” by Moody’s, (b) “A-” by S&P, (c)
“A-” by Fitch or (d) “A:X” by A.M. Best Company, Inc., (i) a fidelity bond
(employee dishonesty insurance) in such form and amount as is consistent with
the Servicing Standard, and (ii) a policy or policies of insurance covering loss
occasioned by the errors and omissions of its officers and employees in
connection with its servicing obligations hereunder, which policy or policies
shall be in such form and amount as is consistent with the Servicing Standard.
The Back-Up Manager shall cause any awards or other amounts payable under such
policy or policies that result from the errors or omissions of its officers and
employees in connection with its servicing obligations hereunder to be promptly
remitted to the Indenture Trustee for application in accordance with the
Indenture. The Back-Up Manager shall be deemed to have complied with the
foregoing provision if an Affiliate thereof has such fidelity bond and/or errors
and omissions coverage and, by the terms of such fidelity bond and/or errors and
omissions policy, the coverage afforded thereunder extends to the Property
Manager or the Special Servicer, as the case may be.


Each of the Property Manager and the Special Servicer shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement in which Specially Managed Units exist
as part of the Collateral) also, on behalf of each Issuer, keep in force with a
Qualified Insurer having a claims-paying ability rated at least “A:VIII” by A.M.
Best’s Key Rating Guide and at least “A” by S&P, a lessor’s general liability
insurance policy or policies, which policy or policies shall be in such form and
amount as would not adversely affect any rating assigned by any Rating Agency to
the Notes without giving effect to any Insurance Policy (as evidenced in writing
from each Rating Agency). Any such general liability insurance policy shall
provide that it may not be canceled without ten (10) days’ prior written notice
to each Issuer and the Indenture Trustee. Any payments on such policy shall be
made to the Property Manager as agent of and for the account of any applicable
Issuer and the Indenture Trustee.


54

--------------------------------------------------------------------------------

If the Property Manager (or its corporate parent), the Special Servicer (or its
corporate parent) or the Back-Up Manager (or its corporate parent), as
applicable, are rated not lower than “A” by S&P, the Property Manager, the
Special Servicer or the Back-Up Manager, as applicable, may self-insure with
respect to any insurance coverage or fidelity bond coverage required hereunder,
in which case it shall not be required to maintain an insurance policy with
respect to such coverage; provided, that STORE Capital may not self-insure with
respect to any such insurance coverage or fidelity bond.


Section 3.07          DSCR Reserve Account.


On each Payment Date occurring during any DSCR Sweep Period, the Indenture
Trustee shall deposit funds into the DSCR Reserve Account in accordance with
Section 2.11(b) and 2.18 of the Indenture. The DSCR Reserve Account shall be an
Eligible Account. The Property Manager shall deliver to the Indenture Trustee a
calculation of the Monthly DSCR on or before each Remittance Date. The Issuers
grant to the Indenture Trustee a first-priority perfected security interest in
the DSCR Reserve Account and any and all monies now or hereafter deposited in
the DSCR Reserve Account as additional security for payment of the Notes. Until
disbursed or applied in accordance herewith, the DSCR Reserve Account shall
constitute additional security for the Notes. Upon the occurrence of an Event of
Default, the Indenture Trustee may, in addition to any and all other rights and
remedies available to the Indenture Trustee, apply any sums then present in the
DSCR Reserve Account to the payment of the Notes in such order and priority as
set forth in the Indenture.


Section 3.08          Issuers, Custodian and Indenture Trustee to Cooperate;
Release of Lease Files and Loan Files.


(a)          If from time to time, and as appropriate for servicing of any
Mortgage Loan, Lease, assumption of a Lease, modification of a Lease or the
re-lease or sale of any Property, the Property Manager or the Special Servicer
shall otherwise require the use of any Lease File or Loan File, as applicable
(or any portion thereof), the Custodian, upon written request of the Property
Manager and receipt from the Property Manager of a Request for Release in the
form of Exhibit B-l attached hereto signed by a Servicing Officer thereof, or
upon request of the Special Servicer and receipt from the Special Servicer of a
Request for Release in the form of Exhibit B-2 attached hereto, shall release
such Lease File or Loan File, as applicable (or portion thereof) to the Property
Manager or the Special Servicer, as the case may be. Upon return of such Lease
File or Loan File, as applicable (or portion thereof) to the Custodian, or upon
the Special Servicer’s delivery to the Indenture Trustee of an Officer’s
Certificate stating that (i) such Lease has become a Liquidated Lease or such
Mortgage Loan has been liquidated and all amounts received or to be received in
connection with such Lease are required to be deposited into the Collection
Account pursuant to Section 3.02(a) have been or will be so deposited or (ii)
such Property or Mortgage Loan has been sold, a copy of the Request for Release
shall be released by the Custodian to the Property Manager or the Special
Servicer, as applicable.


55

--------------------------------------------------------------------------------

(b)         Within seven (7) Business Days of the Special Servicer’s request
therefor (or, if the Special Servicer notifies each Issuer and the Indenture
Trustee of an exigency, within such shorter period as is reasonable under the
circumstances), each of the applicable Issuer and the Indenture Trustee shall
execute and deliver to the Special Servicer, in the reasonable form supplied to
such Issuer and the Indenture Trustee by the Special Servicer, any court
pleadings, leases, sale documents or other documents reasonably necessary to the
re-lease, foreclosure or sale in respect of any Mortgage Loan or Property or to
any legal action brought to obtain judgment against any Tenant or Borrower on
the related Lease or Mortgage Loan or to obtain a judgment against an Tenant or
Borrower, or to enforce any other remedies or rights provided by the Lease or
Mortgage Loan or otherwise available at law or in equity or to defend any legal
action or counterclaim filed against such Issuer, the Property Manager or the
Special Servicer; provided that each of such Issuer and the Indenture Trustee
may alternatively execute and deliver to the Special Servicer, in the form
supplied to such Issuer and the Indenture Trustee by the Special Servicer, a
limited power of attorney substantially in the form of Exhibit D issued in favor
of the Special Servicer and empowering the Special Servicer to execute and
deliver any or all of such pleadings or documents on behalf of such Issuer or
the Indenture Trustee, as the case may be, provided, however, that neither the
applicable Issuer nor the Indenture Trustee shall be held liable for any misuse
of such power of attorney by the Special Servicer and the Special Servicer
hereby agrees to indemnify such Issuer and the Indenture Trustee against, and
hold such Issuer and the Indenture Trustee harmless from, any loss or liability
arising from any misuse of such power of attorney. Notwithstanding anything to
the contrary, the Special Servicer shall not, without the Indenture Trustee’s
written consent (i) initiate any action, suit or proceeding solely under the
Indenture Trustee’s name without indicating its representative capacity or (ii)
take any action with the primary purpose of causing, and which actually does
cause, the Indenture Trustee to be registered to do business in any state.
Together with such pleadings or documents (or such power of attorney empowering
the Special Servicer to execute the same on behalf of such Issuer and the
Indenture Trustee), the Special Servicer shall deliver to each of such Issuer
and the Indenture Trustee an Officer’s Certificate requesting that such
pleadings or documents (or such power of attorney empowering the Special
Servicer to execute the same on behalf of such Issuer or the Indenture Trustee,
as the case may be) be executed by such Issuer or the Indenture Trustee and
certifying as to the reason such pleadings or documents are required.


Section 3.09          Servicing Compensation: Interest on Advances.


(a)         As compensation for its activities hereunder, the Property Manager
shall be entitled to receive the Property Management Fee with respect to each
Property and Mortgage Loan included in the Collateral Pool (excluding the
Specially Managed Units, if any). The Property Management Fee with respect to
any Property and Mortgage Loan shall cease to accrue if the Property or Mortgage
Loan becomes a Specially Managed Unit.  The right to receive the Property
Management Fee may not be transferred in whole or in part except in connection
with the transfer of all of the Property Manager’s responsibilities and
obligations under this Agreement. Earned but unpaid Property Management fees
shall be distributable monthly on the Payment Date by the Indenture Trustee from
the Available Amount pursuant to Section 2.11(b) of the Indenture.


56

--------------------------------------------------------------------------------

(b)         On each Payment Date, the Property Manager shall be entitled to
receive, and the Indenture Trustee shall distribute to the Property Manager from
the Payment Account, all transaction, returned check, assumption, modification
and similar fees and late payment charges received with respect to Mortgage
Loans and Properties that are not Specially Managed Units. The Property Manager
will also be entitled to any Default Interest collected on a Lease or Mortgage
Loan, but only to the extent that (i) such Default Interest is allocable to the
period (not to exceed 60 days) when the related Property or Mortgage Loan did
not constitute a Specially Managed Unit and (ii) such Default Interest is not
allocable to cover interest payable to the Property Manager or the Indenture
Trustee with respect to any Advances made in respect of the related Property or
Mortgage Loan.


(c)          As compensation for its activities hereunder, the Special Servicer
shall be entitled to receive the Special Servicing Fee with respect to each
Specially Managed Unit. The Special Servicing Fee with respect to any Specially
Managed Unit shall cease to accrue if (i) the related Property or Mortgage Loan
is sold or otherwise released from the lien of the related Mortgage, or (ii)
such Specially Managed Unit becomes a Corrected Unit. Earned but unpaid Special
Servicing Fees shall be distributable monthly on the Payment Date by the
Indenture Trustee out of general collections on the Leases, Mortgage Loans and
the Properties on deposit in the Payment Account pursuant to Section 2.11(b) of
the Indenture.


The Special Servicer’s right to receive the Special Servicing Fee may not be
transferred in whole or in part except in connection with the transfer of all of
the Special Servicer’s responsibilities and obligations under this Agreement.


(d)         On each Payment Date, the Special Servicer shall be entitled to
receive, and the Indenture Trustee shall distribute to the Special Servicer from
the Payment Account, all returned check, assumption, modification and similar
fees and late payment charges received on or with respect to the Specially
Managed Units as Special Servicer Additional Servicing Compensation out of funds
available for such purpose pursuant to Section 2.11(b) of the Indenture.


(e)        The Property Manager, Back-Up Manager and the Special Servicer shall
each be required to pay all ordinary expenses incurred by it in connection with
its servicing activities under this Agreement, including fees of any
subservicers retained by it; provided, however, that if KeyBank is the Back-Up
Manager and assumes the role of Property Manager or Special Servicer hereunder,
in accordance with the Servicing Standard and the terms of this Agreement it
shall be permitted to engage third party valuation experts and other consultants
to conduct appraisals at the cost of the Issuers. As and to the extent permitted
by Section 2.11(b) of the Indenture, the Property Manager and the Indenture
Trustee shall each be entitled to receive interest at the Reimbursement Rate in
effect from time to time, accrued on the amount of each Advance and unreimbursed
Extraordinary Expenses made by it for so long as such Advance is outstanding.


(f)          As compensation for its activities hereunder, the Back-Up Manager
shall be entitled to receive the monthly Back-Up Fee with respect to each
Property and Mortgage Loan included in the Collateral Pool. The right to receive
the monthly Back-Up Fee may not be transferred in whole or in part except in
connection with the transfer of all of the Back-Up Manager’s responsibilities
and obligations under this Agreement. Earned but unpaid Back-Up Fees shall be
payable monthly pursuant to Section 2.11(b) of the Indenture.


57

--------------------------------------------------------------------------------

Section 3.10          Property Inspections; Collection of Financial Statements;
Delivery of Certain Reports.


(a)          The Property Manager shall inspect, or cause to be inspected, all
Properties in the Collateral Pool at least once every five (5) years, with at
least 20% of the Properties in the Collateral Pool to be inspected every year
(beginning in 2019), including any Properties with Unit FCCRs below 1.0x. The
Property Manager shall prepare a written report of each such inspection
performed by it that sets forth in detail the condition of the related Property
and that specifies the existence of (i) any sale or transfer of such Property,
or (ii) any change in the condition or value of such Property that it, in its
good faith and reasonable judgment, considers material.


(b)         If a Lease or Mortgage Loan becomes a Specially Managed Unit, the
Special Servicer shall perform or obtain a physical inspection of the related
Property as soon as practicable thereafter. The Special Servicer shall prepare a
written report of each such inspection performed by it that sets forth in detail
the condition of the related Property and that specifies the existence of (i)
any sale or transfer of such Property, or (ii) any change in the condition or
value of such Property that it, in its good faith and reasonable judgment,
considers material. The Special Servicer shall deliver to each Issuer, the
Indenture Trustee and the Property Manager a copy of each such written report
prepared by it during each calendar quarter within 15 days of the end of such
quarter.


(c)          The Property Manager or Special Servicer, as applicable, shall
receive reimbursement for reasonable out-of-pocket expenses related to any
Property inspections from the applicable Issuer pursuant to Section 2.11(b) of
the Indenture.


(d)         The Special Servicer, in the case of any Specially Managed Unit, and
the Property Manager, in the case of all other Leases and Mortgage Loans, shall
make reasonable efforts to collect promptly from each related Tenant or Borrower
and review annual and quarterly financial statements of such Tenant or Borrower
and the Properties it operates as the same are required to be delivered by the
Tenant or Borrower to the applicable Issuer under its Lease or Mortgage Loan.


Section 3.11          Quarterly Statement as to Compliance.


Each of the Property Manager and the Special Servicer shall deliver to the
Issuers, to the Indenture Trustee and, in the case of the Special Servicer, to
the Property Manager, within 60 days after the end of the first three calendar
quarters of each year and within 120 days after the end of the fiscal year, an
Officer’s Certificate stating, as to each signer thereof, that (i) a review of
the activities of the Property Manager and the Special Servicer throughout the
preceding calendar quarter, and of its performance under this Agreement, has
been made under such officer’s supervision, and (ii) to the best of such
officer’s knowledge, based on such review, the Property Manager or the Special
Servicer, as the case may be, complied in all material respects throughout such
period with the minimum servicing standards in this Agreement and fulfilled in
all material respects throughout such period its obligations under this
Agreement or, if there was noncompliance with such standards or a default in the
fulfillment of any such obligation in any material respect, such Officer’s
Certificate shall include a description of such noncompliance or specify each
such default, as the case may be, known to such officer and the nature and
status thereof.


58

--------------------------------------------------------------------------------

Section 3.12          Reports by Independent Public Accountants.


On or before April 30 of each year, beginning April 30, 2019, each of the
Property Manager and the Special Servicer, at its expense, shall cause an
independent, registered public accounting firm (which may also render other
services to the Property Manager or the Special Servicer, as the case may be) to
furnish to each Issuer and the Indenture Trustee and, in the case of the Special
Servicer, to the Property Manager a report containing such firm’s opinion that,
on the basis of an examination conducted by such firm substantially in
accordance with standards established by the American Institute of Certified
Public Accountants, the assertion made pursuant to Section 3.11 regarding
compliance by the Property Manager or the Special Servicer, as the case may be,
with the minimum servicing standards identified in the Uniform Single
Attestation for Mortgage Bankers (to the extent applicable to commercial
properties) during the preceding fiscal year is fairly stated in all material
respects, subject to such exceptions and other qualifications that, in the
opinion of such firm, such institute’s standards require it to report. In
rendering such statement, such firm may rely, as to matters relating to direct
servicing of leases and mortgage loans by Sub-Managers, upon comparable reports
for examinations conducted substantially in accordance with such institute’s
standards (rendered within one year of such report) of independent public
accountants with respect to the related Sub-Managers.


Section 3.13          Access to Certain Information; Delivery of Certain
Information.


Each of the Property Manager and the Special Servicer shall afford to the other,
to the Issuers, the Indenture Trustee and the Rating Agencies and to the OTS,
the FDIC and any other banking or insurance regulatory authority that may
exercise authority over any Noteholder or holder of Issuer Interests, reasonable
access to any documentation regarding the Leases, Mortgage Loans and Properties
and its servicing thereof within its control, except to the extent it is
prohibited from doing so by applicable law or contract or to the extent such
information is subject to a privilege under applicable law to be asserted on
behalf of an Issuer, the Noteholders or the holders of Issuer Interests. Such
access shall be afforded without charge but only upon reasonable prior written
request and during normal business hours at the offices of the Property Manager
or the Special Servicer, as the case may be, designated by it.


The Property Manager or the Special Servicer shall notify the Indenture Trustee
and the Back-Up Manager of any Property whose Tenant has ceased to exercise its
business activity on such Property within 30 days of becoming aware of such a
circumstance.


Section 3.14          Management of REO Properties and Properties Relating to
Defaulted Assets.


(a)          At any time that a Property is not subject to a Mortgage Loan or a
Lease or is subject to a Mortgage Loan or a Lease that is a Defaulted Asset or
with respect to an REO Property, the Special Servicer’s decision as to how such
Property or REO Property shall be managed and operated shall be based on the
good faith and reasonable judgment of the Special Servicer as to the best
interest of the applicable Issuer and the Noteholders by maximizing (to the
extent commercially feasible) the net after-tax revenues received by the
applicable Issuer with respect to such property and, to the extent consistent
with the foregoing, in the same manner as would commercial loan and lease
servicers and asset managers operating property comparable to the respective
Property or REO Property under the Servicing Standard. The applicable Issuer,
the Indenture Trustee and the Special Servicer may consult with counsel at the
expense of the applicable Issuer in connection with determinations required
under this Section 3.14(a). None of the Indenture Trustee, the Property Manager
or the Special Servicer shall be liable to any Issuer, the Noteholders, the
other parties hereto or each other, nor shall any Issuer be liable to any
Noteholders or to the other parties hereto, for errors in judgment made in good
faith in the exercise of their discretion while performing their respective
responsibilities under this Section 3.14(a). Nothing in this Section 3.14(a) is
intended to prevent the sale or release of a Property or REO Property pursuant
to the terms and conditions contained elsewhere in this Agreement.


59

--------------------------------------------------------------------------------

(b)         With respect to any Property not subject to a Mortgage Loan or a
Lease and any REO Property, the Special Servicer shall manage, conserve, protect
and operate such Property or REO Property for the benefit of the Issuers in
accordance with the Servicing Standard. Subject to the foregoing, however, the
Special Servicer shall have full power and authority to do any and all things in
connection therewith as are consistent with the Servicing Standard and,
consistent therewith, shall direct that the Property Manager make, and the
Property Manager shall make, Property Protection Advances, or pay Emergency
Property Expenses from funds on deposit in the Collection Account, necessary for
the proper operation, management, maintenance and disposition of such Property
or REO Property, including:


(i)          all insurance premiums due and payable in respect of such Property
or REO Property;


(ii)         all real estate and personal property taxes and assessments in
respect of such Property or REO Property that may result in the imposition of a
lien thereon (including taxes or other amounts that could constitute liens prior
to or on parity with the lien of the related Mortgage);


(iii)        any Ground Lease rents in respect of such Property or REO Property;
and


(iv)        all costs and expenses necessary to maintain, lease, sell, protect,
manage, operate and restore such Property or REO Property.


Notwithstanding the foregoing, the Property Manager shall have no obligation to
make any such Property Protection Advance if (as evidenced by an Officer’s
Certificate delivered to the applicable Issuer and the Indenture Trustee) the
Property Manager determines, in accordance with the Servicing Standard, that
such payment would be a Nonrecoverable Advance. The Special Servicer shall
submit requests to make Property Protection Advances to the Property Manager not
more than once per month unless the Special Servicer determines on an emergency
basis in accordance with the Servicing Standard that earlier payment is required
to protect the interests of each Issuer and the Noteholders.


60

--------------------------------------------------------------------------------

(c)          If title to any REO Property is acquired by the Special Servicer on
behalf of an Issuer, the deed or certificate of sale shall be issued to the
applicable Issuer and the Property Manager shall deliver to the applicable
Rating Agency, the Indenture Trustee and the Issuers an amended Owned Property
Schedule and Mortgage Loan Schedule reflecting the removal of the related
Mortgage Loan from the Collateral Pool and the addition of any related Property
to the Collateral Pool. Upon acquisition of such REO Property, the Special
Servicer shall, if any amounts remain due and owing under the related Mortgage
Note, cause the applicable Issuer to execute and deliver to the Indenture
Trustee or the Collateral Agent a new Mortgage (along with appropriate UCC
Financing Statements), as applicable, in favor of the Indenture Trustee or the
Collateral Agent to secure the lien of the Indenture. The Special Servicer shall
remit to the Property Manager for deposit in the Collection Account or Release
Account, as applicable, upon receipt, all REO Revenues, Insurance Proceeds and
Liquidation Proceeds received in respect of an REO Property.


Section 3.15          Release, Sale and Exchange of Defaulted Assets and
Terminated Lease Properties.


(a)          Subject to any additional requirements set forth in any applicable
Series Supplement, the Property Manager, the Special Servicer and the applicable
Issuer may release, sell or purchase, or permit the release, sale or purchase
of, a Mortgage Loan or Property only on the terms and subject to the conditions
set forth in this Section 3.15 or as otherwise expressly provided in or
contemplated by Section 2.03 and Article VII or elsewhere in this Agreement and
the Master Exchange Agreement, as applicable.


(b)          The Special Servicer and the Property Manager, as applicable, shall
exercise reasonable efforts, to the extent consistent with the Servicing
Standard, to enforce a Defaulted Asset, including, without limitation, the
commencement and prosecution of any eviction or foreclosure proceedings, as to
which no satisfactory arrangements can be made for collection of delinquent
payments. In the event any Property becomes a Terminated Lease Property or an
Issuer obtains title to an REO Property, the Special Servicer shall use
reasonable efforts, consistent with the Servicing Standard, to (i) with respect
to such Terminated Lease Property, attempt to induce another Tenant to assume
the obligations under the existing Lease, with or without modification, (ii)
lease the Terminated Lease Property or REO Property under a new Lease on
economically desirable terms or (iii) dispose of the Property or REO Property.
The decision to enter into a lease assumption or re-lease the Terminated Lease
Property or REO Property shall be made by the Special Servicer in accordance
with the Servicing Standard. The Special Servicer shall pay all costs and
expenses (other than costs or expenses that would, if incurred, constitute a
Nonrecoverable Advance) incurred by it in connection with the foregoing as a
Property Protection Advance, and shall be entitled to reimbursement therefor as
provided herein. If the Special Servicer is successful in leasing the Terminated
Lease Property or REO Property, a new Appraised Value will be obtained by the
Special Servicer for the Terminated Lease Property or REO Property in the
Special Servicer’s discretion, and the costs of any such appraisal shall be a
Property Protection Advance. If the Special Servicer leases any Terminated Lease
Property or REO Property, the Property Manager shall deliver to the applicable
Rating Agency, the Indenture Trustee and the Issuers an amended Owned Property
Schedule reflecting the addition of such Lease to the Collateral Pool. Monthly
Lease Payments on the modified or new Lease will be applied pursuant to the
Indenture.


61

--------------------------------------------------------------------------------

(c)          If the Lease has not been assumed or the Terminated Lease Property
or REO Property has not been leased to a new tenant and the Terminated Lease
Property or REO Property has not been released from the lien of the Mortgage
pursuant to Section 3.15(h) below within twenty-four (24) months of becoming a
Terminated Lease Property or REO Property, the Special Servicer may offer to
sell the Terminated Lease Property or REO Property pursuant to this Section
3.15, for a fair price, free and clear of the lien of the related Mortgage, if
and when the Special Servicer determines, consistent with the Servicing
Standard, that such a sale would be in the best interests of the Noteholders. No
Interested Person shall be obligated to submit a bid to purchase any such
Terminated Lease Property or REO Property. The Liquidation Proceeds shall be
deposited into the Collection Account and applied as set forth herein.


(d)         If and when the Special Servicer deems it necessary and prudent for
purposes of establishing a fair price for any Terminated Lease Property or REO
Property for purposes of conducting a sale of such Terminated Lease Property or
REO Property pursuant to subsection (c) above, the Special Servicer is
authorized to have an appraisal conducted by an Independent MAI-designated
appraiser or other expert (the cost of which appraisal shall constitute a
Property Protection Advance).


(e)         Whether any cash bid constitutes a fair price for any Terminated
Lease Property or REO Property for purposes of Section 3.15(c) shall be
determined by the Special Servicer or, if such cash bid is from an Interested
Person, by the Indenture Trustee or, if the expected Liquidation Proceeds with
respect to such Terminated Lease Property or REO Property would be insufficient
to provide reimbursement for all unreimbursed Advances made with respect to the
subject Terminated Lease Property or REO Property, together with any related
Advance Interest thereon, by the Property Manager. In determining whether any
bid received from an Interested Person represents a fair price for any
Terminated Lease Property or REO Property, the Indenture Trustee shall be
supplied with and may conclusively rely on the most recent appraisal conducted
in accordance with Section 3.15(d) within the preceding 12-month period or, in
the absence of any such appraisal, on a narrative appraisal prepared by an
Independent MAI-designated appraiser or other expert retained by the Special
Servicer, at Issuer’s cost or as a Property Protection Advance. Such appraiser
shall be selected by the Special Servicer if the Special Servicer is not bidding
with respect to a Terminated Lease Property or REO Property and shall be
selected by the Property Manager if the Special Servicer is bidding, provided
that if the Property Manager and the Special Servicer are the same Person and
such Person is bidding, then such appraiser shall be selected by the Indenture
Trustee. In determining whether any bid constitutes a fair price for any such
Terminated Lease Property or REO Property, the Special Servicer, the Indenture
Trustee (if applicable) or the Property Manager, as applicable, shall take into
account, among other factors, the occupancy status and physical condition of the
Terminated Lease Property or REO Property, the state of the local economy, and,
with respect to Terminated Lease Properties, the period and amount of any
delinquency on the effected Lease. In connection therewith, the Special Servicer
may charge prospective bidders fees that approximate the Special Servicer’s
actual costs in the preparation and delivery of information pertaining to such
sales or evaluating bids without obligation to deposit such amounts into the
Collection Account.


62

--------------------------------------------------------------------------------

(f)          The Special Servicer shall act on behalf of the applicable Issuer
and the Indenture Trustee in negotiating and taking any other action necessary
or appropriate in connection with the sale of any Terminated Lease Property or
REO Property and the collection of all amounts payable in connection therewith.
Any sale of a Terminated Lease Property or REO Property shall be free and clear
of the lien of the Indenture and shall be final and without recourse to the
applicable Issuer or the Indenture Trustee. If such sale is consummated in
accordance with the terms of this Agreement, none of the Property Manager, the
Special Servicer or the Indenture Trustee shall have any liability to any Issuer
or any Noteholder with respect to the purchase price therefor accepted by the
Property Manager, the Special Servicer or the Indenture Trustee, as the case may
be.


(g)         The Special Servicer shall accept the first (and, if multiple bids
are received contemporaneously, highest) cash bid received from any Person that
constitutes a fair price for such Terminated Lease Property or REO Property.
Notwithstanding the foregoing, the Special Servicer shall not be obligated to
accept the highest cash bid if the Special Servicer determines, in accordance
with the Servicing Standard, that rejection of such bid would be in the best
interests of the Noteholders, and the Special Servicer may accept a lower cash
bid if it determines, in accordance with the Servicing Standard, that acceptance
of such bid would be in the best interests of the Noteholders (for example, if
the prospective buyer making the lower bid is more likely to perform its
obligations or the terms offered by the prospective buyer making the lower bid
are more favorable).


(h)         At any time that a Terminated Lease Property or REO Property has not
already been sold or leased pursuant to the terms hereof, the related Issuer may
at its option (i) release the lien of the Indenture and the related Mortgage
from such Terminated Lease Property or REO Property pursuant to Section 7.04 or
(ii) exchange one or more Qualified Substitute Properties or Qualified
Substitute Hybrid Leases, as applicable, for the subject Terminated Lease
Property or REO Property or Qualified Substitute Loans for the subject Mortgage
Loan pursuant to Section 7.01.


(i)          The Special Servicer shall, and is hereby authorized and empowered
by the Issuers and the Indenture Trustee to, prepare, execute and deliver in its
own name, on behalf of the Issuers and the Indenture Trustee or any of them, the
endorsements, assignments and other documents necessary to effectuate a sale of
a Terminated Lease Property or REO Property pursuant to this Section 3.15, and
the Issuers and the Indenture Trustee shall execute and deliver any limited
powers of attorney substantially in the form of Exhibit D necessary to permit
the Special Servicer to do so; provided, however, that none of the Issuers, the
Issuer Members or the Indenture Trustee shall be held liable for any misuse of
any such power of attorney by the Special Servicer and the Special Servicer
hereby agrees to indemnify the Issuers, the Issuer Members and the Indenture
Trustee against, and hold the Issuers, the Managers and the Indenture Trustee
harmless from, any loss or liability arising from any misuse in the exercise of
such power of attorney.


(j)          The Special Servicer shall give the applicable Rating Agencies, the
applicable Issuer, the Indenture Trustee and the Property Manager prompt written
notice of its intention to sell any Terminated Lease Property or REO Property
pursuant to this Section 3.15, in any event no more than two (2) Business Days
following such sale.


63

--------------------------------------------------------------------------------

Section 3.16          Renewals, Modifications, Waivers, Amendments; Consents and
Other Matters.


(a)         The applicable Issuer and the Property Manager may enter into
renewals of Leases and new Leases that provide for rental rates comparable to
existing local market rates and are on commercially reasonable terms. All Leases
executed after the Initial Closing Date shall provide that they are subordinate
to the Mortgage encumbering the applicable Property and that the lessee agrees
to attorn to the Indenture Trustee or any purchaser at a sale by foreclosure or
power of sale.  The Indenture Trustee shall, at the request of the related
Issuer or the Property Manager, enter into an SNDA with the Tenant under a Lease
to the extent such Lease does not contain provisions subordinating such Lease to
the lien of the related Mortgage and requiring the related Tenant to attorn and
recognize the holders of the beneficial interests under such Mortgage or such
other party as may acquire title to the related Property by foreclosure,
deed-in-lieu thereof or otherwise.  The Property Manager shall observe and
perform the obligations imposed upon the lessor under the Leases in accordance
with the Servicing Standard. The applicable Issuer shall execute and deliver, or
cause to be executed and delivered, at the request of any party hereto all such
further assurances, confirmations and assignments in connection with the Leases
as may be required by such party.


(b)         Except as specifically set forth herein, neither the applicable
Issuer nor the Property Manager (i) shall amend or modify in any material
respect, or terminate (other than in connection with a bona fide default by the
Tenant or Borrower thereunder beyond any applicable notice or grace period or
with respect to Lease Transfer Properties), any Lease or Mortgage Loan other
than in accordance with the Servicing Standard, (ii) unless permitted by the
related Lease or Mortgage Loan and remitted and initiated thereunder by the
related Tenant or Borrower, shall not collect any rents or principal or interest
more than one (1) month in advance (other than security deposits), and (iii)
shall not execute any other assignment of lessor’s interest in the Leases or the
rents or the related Issuer’s interest in the Mortgage Loan (except as
contemplated by the Transaction Documents or the Leases or Mortgage Loans, as
applicable). For the purpose of this section, without limiting the generality of
the foregoing, any extension of the term of a Lease or Mortgage Loan that does
not reduce the rent or principal or interest, payable thereunder shall be deemed
not to be material and any amendment or modification of a Lease or Mortgage Loan
that reduces the term thereof or the rent, or principal or interest, payable
thereunder shall be deemed to be material.


(c)          Notwithstanding the foregoing:


(i)          The applicable Issuer, the Property Manager, the Back-Up Manager
and the Special Servicer, each may, consistent with the Servicing Standard,
agree to any modification, waiver or amendment of any term of, forgive any
payment on, and permit the release of the Tenant or Borrower on or any Lease
Guarantor or Loan Guarantor, and approve of the assignment of a Tenant’s
interest in its Lease or Borrower’s interest in its Mortgage Loan or the
sublease of all or a portion of a Property (each, an “Amendment”) without the
consent of the applicable Issuer, the Indenture Trustee, the Back-Up Manager or
Noteholder or any other Person, provided that the Property Manager certifies to
the Indenture Trustee that:


64

--------------------------------------------------------------------------------

(A)          such Amendment is entered into for a commercially reasonable
purpose in an arm’s-length transaction on market terms; and


(B)          subject to the provisions below, such Amendment shall not cause the
Monthly DSCR to be less than 1.35; and


(C)          in the reasonable judgment of the applicable Issuer, the Property
Manager and the Special Servicer, as the case may be, such Amendment is in the
best interest of the Noteholders and (other than in connection with a Tenant or
Borrower default or with respect to Lease Transfer Properties) will not have an
adverse effect on the Collateral Value of the related Property or Mortgage Loan.


(ii)         Any Amendment that would cause the Monthly DSCR to fall below 1.35
shall require the approval of the Property Manager, if the Property Manager is
not also the Special Servicer, in accordance with the Servicing Standard after
notice thereof to the Indenture Trustee and Back-Up Manager. In the event that
Property Manager shall fail to respond to any request for approval hereunder
within such ten (10) Business Day period, the applicable Issuer may send a
second notice, which shall state in capitalized, bold faced 16 point type at the
top of the first page that: “If the Property Manager fails to approve or
disapprove the proposed Amendment within ten (10) Business Days, the Amendment
shall be deemed approved”, and if the Property Manager shall fail to respond to
such second request within such ten (10) Business Day period, the Amendment
shall be deemed approved by the Property Manager.”


(iii)        Any Amendment in connection with a bona fide default by the Tenant
or Borrower shall not be subject to the foregoing terms of this Section 3.16.
Regardless of whether any Amendment is material or not, the Property Manager
will give the Indenture Trustee prompt written notice thereof and shall indicate
whether such action is being taken pursuant to the preceding sentence and upon
request will deliver a copy of any documents executed in connection therewith to
the Rating Agencies and the Indenture Trustee.


(iv)        To the extent that the applicable Issuer is not entitled, under the
terms of any Lease or Mortgage Loan, to withhold its consent to an assignment,
subletting or assumption thereunder, the granting of such consent shall not be
restricted by this Section 3.16.


(v)         The limitations, conditions and restrictions set forth in Section
3.16(c)(i) above shall not apply to any Lease or Mortgage Loan with respect to
which there exists a bona fide default by the related Tenant or Borrower, any
Amendment or other action with respect to any Lease or Mortgage Loan that is
required under the terms of such Lease or Mortgage Loan or that is solely within
the control of the related Tenant or Borrower.


(vi)        Neither the Property Manager nor the Special Servicer shall be
required to oppose the confirmation of a plan in any bankruptcy or similar
proceeding involving a Tenant or Borrower if in their reasonable and good faith
judgment such opposition would not ultimately prevent the confirmation of such
plan or one substantially similar.


65

--------------------------------------------------------------------------------

(vii)       The limitations, conditions and restrictions set forth in Section
3.16(c)(i) above shall not apply to the Property Manager’s or the Special
Servicer’s ability to terminate a Lease or Mortgage Loan in accordance with the
terms thereof.


(d)          The Issuers, the Property Manager and the Special Servicer shall
have no liability to the Issuers, the Indenture Trustee, the Noteholders or to
any other Person if its analysis and determination that the Amendment or other
action contemplated by Section 3.16(c) would not materially reduce the
likelihood of timely payment of amounts due thereon, or that such Amendment or
other action is reasonably likely to produce a greater recovery to the related
Issuer on a present value basis than would liquidation, should prove to be wrong
or incorrect, so long as the analysis and determination were made on a
reasonable basis in accordance with the Servicing Standard in good faith by the
applicable Issuer, the Property Manager or the Special Servicer, as the case may
be.


(e)          The Property Manager and the Special Servicer each may, as a
condition to its granting any request by a Tenant or Borrower for consent,
modification, waiver or indulgence or any other matter or thing, the granting of
which is within the Property Manager’s or Special Servicer’s, as the case may
be, discretion pursuant to the terms of the instruments evidencing or securing
the related Lease or Mortgage Loan and is permitted by the terms of this
Agreement, require that such Tenant or Borrower, to the extent permitted by the
subject Lease or Mortgage Loan, or, if not so permitted, the related Issuer, pay
to the Property Manager or Special Servicer, as applicable, as additional
servicing compensation a reasonable or customary fee for the additional services
performed in connection with such request, together with any related costs and
expenses incurred by it.


(f)          All modifications, waivers, amendments and other actions entered
into or taken in respect of a Lease or Mortgage Loan pursuant to this Section
3.16 shall be in writing. Each of the Property Manager and the Special Servicer
shall notify the other such party and each Issuer, the Back-Up Manager, the
applicable Rating Agencies and the Custodian, in writing, of any modification,
waiver, amendment or other action entered into or taken in respect of any Lease
or Mortgage Loan pursuant to this Section 3.16 and the date thereof, and shall
deliver to the Custodian for deposit in the related Lease File or Loan File an
original counterpart of the agreements relating to such modification, waiver,
amendment or other action, promptly (and in any event within 10 Business Days)
following the execution thereof. In addition, following any Amendment or other
action agreed to by the Property Manager or the Special Servicer pursuant to
Section 3.16(c) above, the Property Manager or the Special Servicer, as the case
may be, shall deliver to each Issuer, to the Indenture Trustee and, in the case
of the Special Servicer, to the Property Manager, an Officer’s Certificate
certifying compliance with such subsection (c).


Section 3.17          Transfer of Servicing Between Property Manager and Special
Servicer; Record Keeping.


(a)         Upon determining that a Servicing Transfer Event has occurred with
respect to any Lease or Mortgage Loan and if the Property Manager is not also
the Special Servicer, the Property Manager shall immediately give notice
thereof, and shall deliver the related Servicing File, to the Special Servicer,
the Indenture Trustee and the Back-Up Manager and shall provide the Special
Servicer with all information, documents (or copies thereof) and records
(including records stored electronically on computer tapes, magnetic discs and
the like) relating to such Lease or Mortgage Loan and reasonably requested by
the Special Servicer to the extent in Property Manager’s possession, to enable
it to assume its functions hereunder with respect thereto without acting through
a Sub-Manager. The Property Manager shall use its best efforts to comply with
the preceding sentence within five (5) Business Days of its receipt of Special
Servicer’s request following the occurrence of each related Servicing Transfer
Event.


66

--------------------------------------------------------------------------------

Upon determining that a Specially Managed Unit has become a Corrected Unit and
if the Property Manager is not also the Special Servicer, the Special Servicer
shall immediately give notice thereof, and shall return the related Servicing
File, to the Property Manager and, upon giving such notice and returning such
Servicing File, to the Property Manager, (i) the Special Servicer’s obligation
to service such Lease or Mortgage Loan shall terminate, (ii) the Special
Servicer’s right to receive the Special Servicing Fee with respect to such Lease
or Mortgage Loan, shall terminate and (iii) the obligations of the Property
Manager to service and administer such Lease or Mortgage Loan shall resume, in
each case, effective as of the first day of the following calendar month.


(b)          In servicing any Specially Managed Unit, the Special Servicer shall
provide to the Custodian, for the benefit of the Indenture Trustee, originals of
documents included within the definition of “Lease File” for inclusion in the
related Lease File and “Loan File” for inclusion in the related Loan File (with
a copy of each such original to the Property Manager), and copies of any
additional related Lease and Mortgage Loan information, including correspondence
with the related Tenant or Borrower.


(c)         Notwithstanding anything in this Agreement to the contrary, in the
event that the Property Manager and the Special Servicer are the same Person,
all notices, certificates, information and consents required to be given by the
Property Manager to the Special Servicer or vice versa shall be deemed to be
given without the necessity of any action on such Person’s part.


Section 3.18          Sub-Management Agreements.


(a)          The Property Manager and the Special Servicer may enter into
Sub-Management Agreements to provide for the performance by third parties of any
or all of their respective obligations hereunder; provided, that, in each case,
the Sub-Management Agreement: (i) is consistent with this Agreement in all
material respects and requires the Sub-Manager to comply with all of the
applicable conditions of this Agreement; (ii) provides that if the Property
Manager or the Special Servicer, as the case may be, shall for any reason no
longer act in such capacity hereunder (including by reason of a Servicer
Replacement Event), the Back-Up Manager (or if the Back-Up Manager is then
terminated and another successor has not been named, the Indenture Trustee) may
thereupon assume all of the rights and, except to the extent they arose prior to
the date of assumption, obligations of the Property Manager or the Special
Servicer, as the case may be, under such agreement or, alternatively, may
terminate such Sub-Management Agreement without cause and without payment of any
penalty or termination fee; (iii) provides that each Issuer, the Back-Up
Manager, the Indenture Trustee, the other parties hereto and, as and to the
extent provided herein, the third party beneficiaries hereof shall be third
party beneficiaries under such agreement, but that (except to the extent the
Indenture Trustee, Back-Up Manager or their respective designees assume the
obligations of the Property Manager or the Special Servicer, as the case may be,
thereunder as contemplated by the immediately preceding clause (ii) and, in such
case, only from the date of such assumption) none of any Issuer, the Indenture
Trustee, the Back-Up Manager, any other party hereto, any successor Property
Manager or Special Servicer, as the case may be, any Noteholder or holder of
Issuer Interests or any other third party beneficiary hereof shall have any
duties under such agreement or any liabilities arising therefrom; (iv) permits
any purchaser of a Property or Mortgage Loan pursuant to this Agreement to
terminate such agreement with respect to such purchased Property or Mortgage
Loan at its option and without penalty; (v) does not permit the Sub-Manager to
enter into or consent to any modification, waiver or amendment or otherwise take
any action on behalf of the Property Manager or Special Servicer, as the case
may be, contemplated by Section 3.16 hereof without the written consent of the
Property Manager or Special Servicer, as the case may be; and (vi) does not
permit the Sub-Manager any rights of indemnification that may be satisfied out
of the Collateral. In addition, each Sub-Management Agreement entered into by
the Property Manager shall provide that such agreement shall terminate with
respect to any Lease and Property, and Mortgage Loan serviced thereunder at the
time such Property or Mortgage Loan becomes a Specially Managed Unit, and each
Sub-Management Agreement entered into by the Special Servicer shall relate only
to Specially Managed Units and shall terminate with respect to any such Property
or Mortgage Loan that ceases to be a Specially Managed Unit.


67

--------------------------------------------------------------------------------

The Property Manager and the Special Servicer shall each deliver to each Issuer
and the Indenture Trustee copies of all Sub-Management Agreements, and any
amendments thereto and modifications thereof, entered into by it promptly upon
its execution and delivery of such documents. References in this Agreement to
actions taken or to be taken by the Property Manager or the Special Servicer
include actions taken or to be taken by a Sub-Manager on behalf of the Property
Manager or the Special Servicer, as the case may be, and in connection
therewith, all amounts advanced by any Sub-Manager to satisfy the obligations of
the Property Manager or Special Servicer hereunder to make Advances shall be
deemed to have been advanced by the Property Manager or Special Servicer out of
its own funds and, accordingly, such Advances shall be recoverable by such
Sub-Manager in the same manner and out of the same funds as if such Sub-Manager
were the Property Manager or Special Servicer. For so long as they are
outstanding, Advances shall accrue Advance Interest in accordance with Sections
3.09(e), such interest to be allocable between the Property Manager and such
Sub-Manager as they may agree. For purposes of this Agreement, the Property
Manager and the Special Servicer each shall be deemed to have received any
payment, and shall be obligated to handle such payment in accordance with the
terms of this Agreement, when a Sub-Manager retained by it receives such
payment. The Property Manager and the Special Servicer each shall notify the
other, each Issuer, the Indenture Trustee and the Back-Up Manager in writing
promptly of the appointment by it of any Sub-Manager.


(b)          Each Sub-Manager shall be authorized to transact business in the
state or states in which the Properties or Mortgage Loans it is to service are
situated, if and to the extent required by applicable law.


68

--------------------------------------------------------------------------------

(c)          The Property Manager and the Special Servicer, for the benefit of
each Issuer, shall (at no expense to an Issuer or the Indenture Trustee) monitor
the performance and enforce the obligations of their respective Sub-Managers
under the related Sub-Management Agreements. Such enforcement, including the
legal prosecution of claims, termination of Sub-Management Agreements in
accordance with their respective terms and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such
time as the Property Manager or the Special Servicer, as applicable, in its good
faith and reasonable judgment, would require were it the owner of the Properties
and Mortgage Loans. Subject to the terms of the related Sub-Management
Agreement, the Property Manager and the Special Servicer shall each have the
right to remove a Sub-Manager retained by it at any time it considers such
removal to be in the best interests of each Issuer.


(d)          If the Property Manager or the Special Servicer ceases to serve as
such under this Agreement for any reason (including by reason of a Servicer
Replacement Event) and no successor Property Manager or Special Servicer, as the
case may be, has succeeded to its rights and assumed its obligations hereunder
or, in the case of the Special Servicer, no replacement Special Servicer has
been designated pursuant to Section 5.06, so long as the Back-Up Manager is
appointed as Property Manager and Special Servicer, as applicable, pursuant to
Section 6.02, the Back-Up Manager shall succeed to the rights and assume the
obligations of the Property Manager or the Special Servicer under any
Sub-Management Agreement, unless the Back-Up Manager or the Indenture Trustee
elects to terminate any such Sub-Management Agreement in accordance with its
terms. In any event, if a Sub-Management Agreement is to be assumed by the
Back-Up Manager, then the Property Manager or the Special Servicer, as
applicable, at its expense shall, upon request of the Back-Up Manager or the
Indenture Trustee, deliver to the Back-Up Manager all documents and records
relating to such Sub-Management Agreement and the Properties and the Mortgage
Loans then being serviced thereunder and an accounting of amounts collected and
held on behalf of it thereunder, and otherwise use its commercially reasonable
efforts to effect the orderly and efficient transfer of the Sub-Management
Agreement to the assuming party.


(e)          Notwithstanding any Sub-Management Agreement, the Property Manager
and the Special Servicer shall remain obligated and liable to each Issuer, the
Noteholders, the Indenture Trustee and each other for the performance of their
respective obligations and duties under this Agreement in accordance with the
provisions hereof to the same extent and under the same terms and conditions as
if each alone were servicing and administering the Mortgage Loans, the
Properties and Leases for which it is responsible.


(f)          Any fees paid by the Property Manager or the Special Servicer, as
applicable, to any Sub-Manager pursuant to any Sub-Management Agreement shall be
paid solely from the Property Management Fee or the Special Servicing Fee, as
applicable, and in no event shall such Sub-Manager have any claim against the
Collateral with respect to such fees.


Section 3.19          Casualty.


(a)          If any Property or Improvements in connection with a Hybrid Lease
shall be materially damaged or destroyed, in whole or in part, by fire or other
casualty (an “Insured Casualty”), the applicable Issuer shall give prompt notice
thereof to the Indenture Trustee and the Property Manager. Following the
occurrence of an Insured Casualty, the applicable Issuer shall promptly (or
shall promptly cause the Tenant or Borrower to) proceed to restore, repair,
replace or rebuild the same to be of at least equal value and of substantially
the same character as prior to such damage or destruction, all to be effected in
accordance with applicable law; provided that if the Property Manager shall not
direct the Indenture Trustee to make any amounts received in connection with
such Insured Casualty available to reimburse the applicable Issuer for the costs
of such restoration, repair, replacement or rebuilding, such Issuer shall not be
required to perform such restoration, repair, replacement or rebuilding,
provided, further, that such Issuer shall take at its own expense such steps as
may be reasonably required to put and maintain the Improvements in a safe and
secure condition. The expenses incurred by the Property Manager in the
adjustment and collection of any amounts received in connection with an Insured
Casualty shall be deemed a Property Protection Advance and be secured hereby and
shall be reimbursed by the applicable Issuer to the Property Manager pursuant to
the terms of the Indenture.


69

--------------------------------------------------------------------------------

(b)          In case of loss or damages to a Property not securing a Mortgage
Loan or Improvements in connection with a Hybrid Lease covered by any of the
Property Insurance Policies, the following provisions shall apply:


(i)          In the event of an Insured Casualty that does not exceed the
greater of (a) $100,000.00 or (b) five percent (5%) of the Fair Market Value of
the applicable Property or Improvements in connection with a Hybrid Lease, the
applicable Issuer may settle and adjust any claim without the consent of the
Property Manager and agree with the insurance company or companies on the amount
to be paid upon the loss. In such case, such Issuer is hereby authorized to
collect and to distribute such amounts distributed in connection with an Insured
Casualty in accordance with the terms and provisions of the related Lease.


(ii)          In the event an Insured Casualty shall exceed the greater of (a)
$100,000.00 or (b) five percent (5%) of the Fair Market Value of the applicable
Properties or Improvements in connection with a Hybrid Lease, then and in that
event, the applicable Issuer may settle and adjust any claim without the consent
of the Property Manager and agree with the insurance company or companies on the
amount to be paid on the loss and shall immediately deposit such amounts
received in connection with an Insured Casualty into the Casualty and
Condemnation Sub-Account, in accordance with the terms of the Indenture and this
Agreement.


(iii)        In the event of an Insured Casualty where the loss is in an
aggregate amount more than the greater of (a) $100,000.00 or (b) five percent
(5%) of the Fair Market Value of the applicable Properties or Improvements in
connection with a Hybrid Lease, and if, in the reasonable judgment of the
Property Manager the Property can be restored within twenty-four (24) months to
an economic unit not materially less valuable (including an assessment of the
impact of the termination of any Leases due to such Insured Casualty) and not
materially less useful than the same was prior to the Insured Casualty, then, if
no Event of Default under the Indenture shall have occurred and be then
continuing, the amounts received in connection with such an Insured Casualty
(after reimbursement of any reasonable expenses incurred by the Property
Manager) shall be collected by the Property Manager, and promptly delivered to
and deposited by Indenture Trustee into the Casualty and Condemnation Proceeds
Sub-Account, and shall be distributed to the applicable Issuer to reimburse such
Issuer or the subject Tenant for the cost of restoring, repairing, replacing or
rebuilding the Property or Improvements in connection with a Hybrid Lease or
part thereof subject to the Insured Casualty, in the manner set forth below,
provided, the Indenture Trustee makes the amounts received in connection with
such an Insured Casualty available for the same, such Issuer hereby covenants
and agrees to commence and diligently prosecute, or cause the applicable Tenant
to commence and diligently prosecute, such restoring, repairing, replacing or
rebuilding; provided, that such Issuer or the subject Tenant shall pay all costs
(and if required by the Property Manager, such Issuer shall deposit the total
thereof with the Indenture Trustee in advance) of such restoring, repairing,
replacing or rebuilding in excess of the net proceeds made available pursuant to
the terms hereof.


70

--------------------------------------------------------------------------------

(iv)        Subject to clauses (i)-(iii) in this Section 3.19(b), an Issuer may
elect for proceeds from an Insured Casualty or Condemnation to be (A) applied to
the payment of the Notes without Make Whole Amount, (B) applied to reimburse the
applicable Issuer or the subject Tenant for the cost of restoring, repairing,
replacing or rebuilding the Property or Improvements in connection with a Hybrid
Lease or part thereof subject to the Insured Casualty, in the manner set forth
below or (C) provided that such amounts are greater than or equal to the
Collateral Value of the related Property, deposited into the Release Account to
be used to acquire Qualified Substitute Properties, Qualified Substitute Hybrid
Leases or Qualified Substitute Loans, as applicable.


(v)         In the event the applicable Issuer is entitled to reimbursement out
of the amounts held by the Indenture Trustee, such amounts shall be disbursed
from time to time by the Indenture Trustee, at the written direction of the
Property Manager, upon the Property Manager being furnished with (1) evidence
satisfactory to it of the estimated cost of completion of the restoration,
repair, replacement and rebuilding, (2) funds or, at the Property Manager’s
option, assurances reasonably satisfactory to the Property Manager that such
funds are available, sufficient in addition to the proceeds to complete the
proposed restoration, repair, replacement and rebuilding, and (3) such
architect’s certificates, waivers of lien, contractor’s sworn statements, title
insurance endorsements, bonds, plats of survey and such other reasonable
evidences of cost, payment and performance as the Property Manager may
reasonably require and approve. No payment made prior to the final completion of
the restoration, repair, replacement and rebuilding shall exceed ninety percent
(90%) of the value of the work performed from time to time; funds other than
proceeds shall be disbursed prior to disbursement of such proceeds; and at all
times, the undisbursed balance of such proceeds remaining in the hands of the
Indenture Trustee, together with funds deposited for that purpose or irrevocably
committed to the satisfaction of the Property Manager by or on behalf of such
Issuer for that purpose, shall be at least sufficient in the reasonable judgment
of the Property Manager to pay for the cost of completion of the restoration,
repair, replacement or rebuilding, free and clear of all liens or claims for
lien. Any surplus which may remain out of proceeds held by the Indenture Trustee
after payment of such costs of restoration, repair, replacement or rebuilding
shall be transferred to the Collection Account as Insurance Proceeds and be
applied to the payment of the Notes as provided in subparagraph (iii)(A) above.


71

--------------------------------------------------------------------------------

(vi)       Notwithstanding anything to the contrary contained herein, if any
Permitted Lease shall obligate the Tenant thereunder to repair, restore or
rebuild the affected Property after the occurrence of an Insured Casualty, the
applicable Issuer, at the direction of the Property Manager, shall deposit the
proceeds of an Insured Casualty in the Casualty and Condemnation Sub-Account and
Indenture Trustee shall make such proceeds available, subject only to the
conditions set forth in such Permitted Lease and the conditions set forth in the
first sentence of subparagraph (iv) above.


(c)         Notwithstanding anything contained herein to the contrary (including
in Section 3.20 below), in the case of loss or damages covered by any of the
Property Insurance Policies with respect to a Property securing a Mortgage Loan
or any Condemnation with respect to any such Property, the related proceeds
shall be applied in accordance with the related Loan Documents.


Section 3.20          Condemnation.


(a)          Each applicable Issuer shall promptly give the Property Manager
written notice of the actual or threatened commencement of any condemnation or
eminent domain proceeding of which Issuer receives notice (a “Condemnation”) and
shall deliver to the Property Manager copies of any and all papers served upon
such Issuer in connection with such Condemnation. Following the occurrence of a
Condemnation, the applicable Issuer shall, or shall promptly cause the related
Tenant or Borrower to, proceed to restore, repair, replace or rebuild the same
to the extent practicable to be of at least equal value and of substantially the
same character as prior to such Condemnation, all to be effected in accordance
with applicable law; provided that if the Property Manager shall not make the
amounts received in connection with such Condemnation received by the Indenture
Trustee available to reimburse such Issuer or Tenant or Borrower for the costs
of such restoration, repair, replacement or rebuilding, such Issuer shall not be
required to perform such restoration, repair, replacement or rebuilding;
provided further that such Issuer shall take at its own expense such steps as
may be reasonably required to put and maintain the Improvements in a safe and
secure condition.


(b)          In the event of a Condemnation with respect to a Property not
securing a Mortgage Loan or Improvements in connection with a Hybrid Lease, the
proceeds for which will not exceed the greater of (a) $100,000, or (b) five
percent (5%) of the Fair Market Value of the applicable Property or Improvements
in connection with a Hybrid Lease, the applicable Issuer may settle and adjust
any claim and release the lien of the Transaction Documents from the affected
portion of the applicable Property or Improvements, as applicable, on behalf of
the Indenture Trustee without the consent of the Property Manager and agree with
the governmental authority having jurisdiction on the amount to be paid in
connection with such Condemnation. In such case, the applicable Issuer is hereby
authorized to collect and disburse the amounts received in connection with such
Condemnation. In the event the amounts received in connection with a
Condemnation shall exceed the greater of (i) $100,000, or (ii) five percent 
(5%) of the Fair Market Value of the applicable Property or Improvements in
connection with a Hybrid Lease, then in such event, the applicable Issuer may
settle and adjust any claim without the consent of the Property Manager and
agree with the condemning authority on the amount to be paid in connection with
such Condemnation, and the amounts received in connection with such a
Condemnation shall be due and payable solely to the Indenture Trustee and held
in escrow by the Indenture Trustee in the Casualty and Condemnation Sub-Account,
and disbursed by the Indenture Trustee, at the written direction of the Property
Manager, in accordance with the terms of this Agreement. Notwithstanding any
Condemnation by any public or quasi-public authority (including, without
limitation, any transfer made in lieu of or in anticipation of such a
Condemnation), the applicable Issuer shall continue to pay the Notes at the time
and in the manner provided for in the Notes, in the Indenture and the other
Transaction Documents and the Notes shall not be reduced unless and until the
amount shall have been actually received and applied by the Indenture Trustee to
expenses of the Property Manager in collecting the amount and to discharge of
the Notes. The Indenture Trustee shall not be limited to the interest paid on
the amount paid in connection with such Condemnation by the condemning authority
but shall be entitled to receive out of the amounts received in connection with
such Condemnation interest at the applicable Note Rates.


72

--------------------------------------------------------------------------------

(c)         In the event of any Condemnation with respect to a Property not
securing a Mortgage Loan or Improvements in connection with a Hybrid Lease where
the amount to be paid in connection therewith are in an aggregate amount that
shall exceed the greater of (i) $100,000.00, or (ii) five percent (5%) of the
Fair Market Value of the applicable Properties or Improvements in connection
with Hybrid Leases, and if, in the reasonable judgment of the applicable Issuer,
the related Property can be restored within twenty-four (24) months to an
economic unit not materially less valuable (including an assessment of the
impact of the termination of any Leases due to such Condemnation) and not
materially less useful than the same was prior to the Condemnation, then, if no
Event of Default under the Indenture shall have occurred and be then continuing,
the amount to be paid in connection with such Condemnation (after reimbursement
of any expenses incurred by the Property Manager) shall be collected by the
Indenture Trustee and deposited in the Casualty and Condemnation Sub-Account,
and shall be applied to reimburse such Issuer or the Tenant for the subject
Property for the cost of restoring, repairing, replacing or rebuilding the
Property or Improvements in connection with a Hybrid Lease or part thereof
subject to Condemnation, in the manner set forth below. Such applicable Issuer
hereby covenants and agrees to commence and diligently prosecute, or cause the
applicable Tenant to commence and diligently prosecute, such restoring,
repairing, replacing or rebuilding; provided, that such Issuer or the subject
Tenant shall pay all costs (and if required by the Property Manager, such Issuer
shall deposit the total thereof with the Indenture Trustee in advance) of such
restoring, repairing, replacing or rebuilding in excess of the amount made
available pursuant to the terms hereof.


(d)         Except as otherwise provided herein, any amount received in
connection with any Condemnation with respect to any Property or Improvements in
connection with a Hybrid Lease shall, at the option of such Issuer, be (i)
deposited in the Collection Account as Condemnation Proceeds and applied to the
payment of the Notes without Make Whole Amount, (ii) applied to the
reimbursement of such Issuer or the subject Tenant or Borrower for the cost of
restoring, repairing, replacing or rebuilding the Property or Improvements in
connection with a Hybrid Lease or part thereof subject to the Condemnation, in
the manner set forth below or (iii) provided that such amounts are greater than
or equal to the Collateral Value of the related Property or Mortgage Loan,
deposited into the Release Account to be used to acquire Qualified Substitute
Properties, Qualified Substitute Hybrid Leases or Qualified Substitute Loans, as
applicable. If the Property or Improvements in connection with a Hybrid Lease is
sold through foreclosure prior to the receipt by the Indenture Trustee of the
proceeds from such Condemnation, the Indenture Trustee shall have the right, if
a deficiency judgment on the Notes shall be recoverable or shall have been
sought, recovered or denied, to receive all or a portion of said proceeds
sufficient to pay the Notes.


73

--------------------------------------------------------------------------------

(e)        In the event an Issuer is entitled to reimbursement out of the
amounts received in connection with a Condemnation received by the Indenture
Trustee, such amounts shall be disbursed from time to time by the Indenture
Trustee from the Casualty and Condemnation Sub-Account, at the written direction
of the Property Manager, upon the Property Manager being furnished with (1)
evidence satisfactory to it of the estimated cost of completion of the
restoration, repair, replacement and rebuilding resulting from such
Condemnation, (2) funds or, at the Property Manager’s option, assurances
reasonably satisfactory to the Property Manager that such funds are available,
sufficient in addition to the amounts received in connection with a Condemnation
to complete the proposed restoration, repair, replacement and rebuilding, and
(3) such architect’s certificates, waivers of lien, contractor’s sworn
statements, title insurance endorsements, bonds, plats of survey and such other
evidences of costs, payment and performance as the Property Manager may
reasonably require and approve. No payment made prior to the final completion of
the restoration, repair, replacement and rebuilding shall exceed ninety percent
(90%) of the value of the work performed from time to time; funds other than
amounts received in connection with a Condemnation shall be disbursed prior to
disbursement of such amounts; and at all times, the undisbursed balance of such
amounts remaining in hands of the Indenture Trustee, together with funds
deposited for that purpose or irrevocably committed to the satisfaction of the
Property Manager by or on behalf of such Issuer for that purpose, shall be at
least sufficient in the reasonable judgment of the Property Manager to pay for
the costs of completion of the restoration, repair, replacement or rebuilding,
free and clear of all liens or claims for lien. Any surplus which may remain out
of the amount received in connection with a Condemnation after payment of such
costs of restoration, repair, replacement or rebuilding may, at the option of
such Issuer, be transferred to the Collection Account as Condemnation Proceeds
and applied to payment of the Notes as provided in subparagraph (d)(i) above.


(f)          Notwithstanding anything to the contrary contained herein, if any
Permitted Lease shall obligate the Tenant thereunder to repair, restore or
rebuild the affected Property after the occurrence of a Condemnation, the
Indenture Trustee, at the written direction of the Property Manager, shall make
the amounts received in connection with such Condemnation available, subject
only to the conditions set forth in such Permitted Lease and the conditions set
forth in the first sentence of Section 3.20(e) above.


Section 3.21          Separateness Provisions.


(a)          So long as STORE Capital or an Affiliate of the Issuers is the
Property Manager, the Property Manager shall at all times take all steps
necessary and appropriate to maintain its own separateness from each Issuer, and
maintain the separateness of all Affiliates of the Property Manager and other
properties that the Property Manager manages from the Issuers and from the
Properties and Mortgage Loans. Without limiting the foregoing: (i) the Property
Manager will not hold its credit out as available to pay or support (as
guarantor or otherwise) any of the Issuers’ obligations and it will not pay any
such Issuer’s obligations or expenses from the Property Manager’s funds (other
than expenses or advances required by this Agreement to be made by the Property
Manager), (ii) the Property Manager will not make any loans to or borrow any
funds from any Issuer (except as provided in clause (i) above), (iii) the
Property Manager will not permit the Issuers’ assets to be included in or
consolidated within the Property Manager’s financial statements without
including a note indicating that the assets and credit of the Issuers are not
available to pay the debts of the Property Manager and that its liabilities do
not constitute obligations of any Issuer. Notwithstanding the foregoing, the
Property Manager or its Affiliates may make capital contributions, on a
non-regular basis, to any of the Issuers.


74

--------------------------------------------------------------------------------

(b)         Notwithstanding any provisions to the contrary contained in the
Agreement and so long as STORE Capital or an Affiliate of any Issuer is the
Property Manager, the Property Manager agrees that each Issuer is a “single
purpose entity” and that each Issuer must maintain such status so long as the
Notes remain outstanding as set forth in such Issuer’s organizational documents.
Accordingly, the Property Manager shall:


(i)          hold itself out to the public as the ultimate parent of each
Issuer, legally distinct from such Issuer, and shall conduct its duties and
obligations on behalf of such Issuer in its own name and shall correct any known
misunderstanding regarding its separate identity from such Issuer, and shall not
identify itself as a department or division of such Issuer or such Issuer as a
division or department of the Property Manager;


(ii)         in the management, servicing and administration of the Properties,
Leases and Mortgage Loans, use the related Issuer’s separate stationery,
invoices or checks for letters, invoices or checks to be signed by such Issuer;
and


(iii)        shall pay each Issuer’s liabilities solely from such Issuer’s funds
(except that the Property Manager shall make all Advances required to be made by
the Property Manager by this Agreement).


(c)         So long as STORE Capital or an Affiliate of any Issuer is the
Property Manager, the Property Manager shall bring any legal proceedings to
collect rent, principal or interest or other income from the Properties and
Mortgage Loans, or to oust or dispossess a Tenant or other Person from a
Property or foreclose on a Mortgage Loan, only in the name of the related Issuer
and at such Issuer’s expense.


(d)        So long as STORE Capital or an Affiliate of any Issuer is the
Property Manager, the Property Manager shall submit Leases and Mortgage Loans,
service contracts and other contracts, including amendments thereto, to the
related Issuer for execution by such Issuer. So long as STORE Capital or an
Affiliate of any Issuer is the Property Manager, the Property Manager shall not
bind any Issuer in respect of any term or condition of any such Lease, Mortgage
Loan or contract except in Leases, Mortgage Loans or other contracts that are
executed by the applicable Issuer.


Section 3.22          Estoppels.


75

--------------------------------------------------------------------------------

The Property Manager shall deliver or cause to be delivered to the Indenture
Trustee, promptly upon request but in no event later than twenty (20) days
following receipt by Property Manager of such estoppel, from each applicable
Issuer, certifications, duly acknowledged and certified, setting forth (i) the
original Series Principal Balance of each Series of Notes, (ii) the outstanding
Series Principal Balance of each Series of Notes, (iii) the applicable Note Rate
of each Class of Notes in each Series, (iv) the last Payment Date, (v) any
offsets or defenses to the payment of the Notes, if any, and (vi) that the
Notes, this Indenture, the Mortgages, the organizational documents of such
Issuer and the other Transaction Documents are valid, legal and binding
obligations and have not been modified or, if modified, giving particulars of
such modification.


Section 3.23          Environmental Matters.


(a)          So long as an Issuer owns or is in possession of each Property or
Mortgage Loan, each such Issuer shall, or shall cause the Property Manager to,
promptly notify the Indenture Trustee in writing if such Issuer or the Property
Manager shall become aware of any hazardous and/or toxic, dangerous and/or
regulated, substances, wastes, materials, raw materials which include hazardous
constituents, pollutants or contaminants including without limitation,
petroleum, tremolite, anthlophylie, actinolite or polychlorinated biphenyls and
any other substances or materials which are included under or regulated by
Environmental Laws or which are considered by scientific opinion to be otherwise
dangerous in terms of the health, safety and welfare of humans (collectively,
“Hazardous Substances”) other than Hazardous Substances used or generated by any
Tenant or Borrower in the ordinary course of business and treated in accordance
with applicable Environmental Laws (“Permitted Materials”) on or near each
Property and/or if such Issuer or the Property Manager shall become aware that
any such Property is in direct violation of any Environmental Laws and/or if
such Issuer or the Property Manager shall become aware of any condition on or
near any such Property which violates any Environmental Laws, such Issuer shall,
or shall cause the Property Manager to, cure such violations and remove any
Hazardous Substances that pose a threat to the health, safety or welfare of
humans, as shall be reasonably required by the Property Manager in accordance
with reasonable commercial lending standards and practices, at such Issuer’s
sole expense. Notwithstanding anything to the contrary in this paragraph, each
such Issuer and its related Tenants or Borrowers may use and store Hazardous
Substances at each Property if such use or storage is in connection with the
ordinary operation, cleaning and maintenance of each Property so long as such
use and storage is in compliance with any applicable Environmental Laws. 
Nothing herein shall prevent such Issuer from recovering such expenses from any
other party that may be liable for such removal or cure.


(b)          Each Issuer shall, or shall cause the Property Manager to, give
prompt written notices to the Indenture Trustee and the Property Manager, as the
case may be, of any of the following: (i) any demand, notice of any violation,
notice of any potential responsibility, proceeding or official inquiry by any
Governmental Authority with respect to the presence of any Hazardous Substance
or asbestos or any substance or material containing asbestos (“Asbestos”) on,
under, from or about any Property; (ii) all claims made by any third party
against such Issuer or any Property relating to any loss or injury resulting
from any Hazardous Substance or Asbestos; and (iii) such Issuer’s or the
Property Manager’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Property that causes such Property to be
subject to any official investigation or cleanup pursuant to any Environmental
Law. Subject to the rights of the applicable Tenant under the related Lease or
Borrower under the related Mortgage Loan, each Issuer shall permit the Indenture
Trustee to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated with respect to any Property in connection with
any Environmental Law or Hazardous Substance and in such an instance, the
Issuers and the Indenture Trustee shall be represented by the same counsel;
provided, however, that, if a conflict of interest arises between any Issuer and
the Indenture Trustee because potential claims could be brought against the
Indenture Trustee, then the Indenture Trustee shall be represented by its own
counsel and such Issuer shall pay all reasonable attorney’s fees and
disbursements incurred by the Indenture Trustee in connection therewith.


76

--------------------------------------------------------------------------------

(c)         Upon the Property Manager’s request and subject to the rights of the
Tenants under the Leases and the rights of the Borrowers under the Mortgage
Loans, at any time and from time to time while this Indenture is in effect, when
(x) the Property Manager has determined (in the exercise of its good faith
judgment) that reasonable cause exists for the performance of an environmental
inspection or audit of any Property or (y) an Event of Default exists, each
Issuer shall, or shall cause the Property Manager to, provide at such Issuer’s
sole expense, (I) an inspection or audit of each such Property prepared by a
licensed hydrogeologist or licensed environmental engineer indicating the
presence or absence of Hazardous Substances on, in or near each such Property,
and (II) an inspection or audit of such Property prepared by a duly qualified
engineering or consulting firm, indicating the presence or absence of Asbestos
on such Property. If such Issuer fails to provide such inspection or audit
within thirty (30) days after such request, the Property Manager, at such
Issuer’s sole expense, which shall be deemed a Property Protection Advance, may
order the same, and such Issuer hereby grants to the Property Manager and its
employees and agents access to each Property and a license to undertake such
inspection or audit in each case subject to the rights of the Tenants under the
Leases and the rights of the Borrowers under the Mortgage Loans. In the event
that any environmental site assessment report prepared in connection with such
inspection or audit reasonably recommends that an operations and maintenance
plan be implemented for Asbestos or any Hazardous Substance, the related Issuer
shall, to the-extent permitted under the related Lease or Mortgage Loan, cause
such operations and maintenance plan to be prepared and implemented at such
Issuer’s expense upon request of the Property Manager. In the event that any
investigation, site monitoring, containment, cleanup, removal, restoration, or
other work of any kind is reasonably necessary under an applicable Environmental
Law (the “Remedial Work”), each Issuer shall, or shall cause the Property
Manager to, promptly commence and thereafter diligently prosecute, or cause any
related Tenant or Borrower to commence and thereafter diligently prosecute, to
completion all such Remedial Work after written demand by the Property Manager
for performance thereof. All Remedial Work shall be performed by contractors,
and under the supervision of a consulting engineer. All costs and expenses of
such Remedial Work shall be paid by the related Issuer. In the event such Issuer
shall fail to timely commence, or cause to be commenced, or fail to diligently
prosecute to completion, such Remedial Work, the Property Manager may, but shall
not be required to, cause such Remedial Work to be performed, and all costs and
expenses thereof, or incurred in connection therewith, shall be deemed a
Property Protection Advance.


77

--------------------------------------------------------------------------------

ARTICLE IV


REPORTS


Section 4.01          Reports to the Issuers and the Indenture Trustee.


(a)        Not later than 3:00 p.m. (New York City time), three (3) Business
Days prior to each Payment Date, the Property Manager shall deliver to each
Issuer, the Indenture Trustee and each Rating Agency a report containing the
information specified on Exhibit H hereto, and such other information with
respect to the Mortgage Loans, the Leases and Properties as the Indenture
Trustee may reasonably request (such report, the “Determination Date Report”) in
a mutually agreeable electronic format, reflecting as of the close of business
on the last day of the related Collection Period, the information required for
purposes of making the payments required by Section 2.11(b) of the Indenture and
the calculations and reports referred to in Section 6.01 of the Indenture,
including, but not limited to, the maturity date and the required monthly rent
or loan payment of each Lease or Mortgage Loan. So long as STORE Capital or an
Affiliate of an Issuer is the Property Manager, the Determination Date Report
shall also contain a certification by the Property Manager that each Issuer has
not incurred any indebtedness except indebtedness permitted by any applicable
limited liability company agreement of the related Issuer Member or the
Transaction Documents.  The Determination Date Report shall also contain a
certification by the Property Manager pursuant to Section 1(c) of the U.S. Risk
Retention Agreement, as specified on Exhibit H hereto.  Such information shall
be delivered by the Property Manager to each Issuer and the Indenture Trustee in
such form as may be reasonably acceptable to each Issuer and the Indenture
Trustee, as applicable.  The Special Servicer shall from time to time (and, in
any event, as may be reasonably required by the Property Manager) provide the
Property Manager with such information regarding the Specially Managed Units as
may be necessary for the Property Manager to prepare each Determination Date
Report and any supplemental information to be provided by the Property Manager
to each Issuer or the Indenture Trustee.  In addition, with respect to the first
Payment Date with respect to any Series following the related Series Closing
Date, the Determination Date Report shall include the information required for
compliance with the U.S. Credit Risk Retention Rules.


(b)         Not later than 3:00 p.m. (New York City time) three (3) Business
Days prior to each Payment Date, the Special Servicer shall deliver to the
Property Manager, the Indenture Trustee and each Rating Agency a report
containing such information relating to the Mortgage Loans, the Leases and
Properties managed by it and in such form as the Indenture Trustee may
reasonably request (such report, the “Special Servicer Report”) reflecting
information as of the close of business on the last day of the immediately
preceding Collection Period.


(c)          Not later than the 45th day following the end of each calendar
quarter, commencing with the quarter ended March 31, 2013 the Special Servicer
shall deliver to the Indenture Trustee, the Rating Agencies and the Property
Manager (A) a report containing such information and in such form as the
Indenture Trustee may reasonably request (such report, a “Modified Collateral
Detail and Realized Loss Report”) with respect to all renewals, modifications,
waivers, security deposits paid or rental concessions made pursuant to Section
3.16 and (B) subject to Section 6.03(a) of the Indenture, upon the reasonable
request of the Indenture Trustee, the Rating Agencies or the Property Manager,
operating statements and other financial information collected or otherwise
obtained by the Special Servicer during such calendar quarter (together with
copies of the operating statements and other financial information on which it
is based) to the extent such information is not prohibited from being disclosed
or restricted by confidentiality under the terms of the applicable Lease
Documents or Loan Documents.


78

--------------------------------------------------------------------------------

(d)          The Property Manager or the Special Servicer, to the extent
received by such party, shall deliver to the Indenture Trustee and each
applicable Rating Agency:


(i)          within forty-five (45) days after the end of each calendar quarter
the following items received by it, each executed by a Responsible Officer of
each applicable Issuer as being true and correct: (A) a written statement dated
as of the last day of each such calendar quarter identifying to its knowledge
any defaults under a Lease or Mortgage Loan which continues after the expiration
of applicable cure periods and not otherwise included in the Special Servicer
Report, and (B) the principal amount, aggregate unfunded loan commitments and
maturity dates of all credit and loan facilities then in place relating to STORE
Capital or any of its subsidiaries so long as the maturity date of such
indebtedness is scheduled to occur within 365 days of the end of such calendar
quarter, which shall be calculated by STORE Capital; and


(ii)          within forty-five (45) days after the end of each of the first
three fiscal quarters of each year the following items received by it, each
executed by a Responsible Officer of each applicable Issuer as being true and
correct (A) consolidated financial statements of the related Issuer
(consolidated with any co-Issuer)’s financial affairs and condition, including a
balance sheet and statement of profit and loss for the related Issuers in such
detail as the Indenture Trustee may request for the Issuers for the immediately
preceding calendar quarter, which statements shall be prepared by such Issuer;
provided, however, for so long as STORE Capital is a publicly traded company and
has timely filed its Form 10-Qs as required by the Securities & Exchange
Commission, it shall not be required to provide consolidated financial
statements of the Issuers as set forth in this clause (A), (B) consolidated
financial statements of STORE Capital’s financial affairs and condition,
including a balance sheet, a cash flow summary report for STORE Capital and an
operating statement including detailed income and expense statement, in each
case in such detail as the Indenture Trustee may request for STORE Capital for
the immediately preceding calendar quarter, which statements shall be prepared
by STORE Capital, and (C) the Net Worth of STORE Capital at the end of the
immediately preceding calendar quarter, which shall be calculated by STORE
Capital; and


(iii)        within one hundred twenty (120) days after the end of each calendar
year, (A) consolidated financial statements of the financial affairs and
condition of the related Issuer (consolidated with any co-Issuer), including a
balance sheet and statement of profit and loss, in such detail as the Indenture
Trustee may reasonably request for the immediately preceding calendar year,
audited in conjunction with the audit of STORE Capital by a “Big Four”
accounting firm or other nationally recognized independent certified public
accountant reasonably acceptable to the Indenture Trustee; provided, however,
for so long as STORE Capital is a publicly traded company and has timely filed
its Form 10-Ks as required by the Securities & Exchange Commission, it shall not
be required to provide consolidated financial statements of the Issuers as set
forth in this clause (A), and (B) consolidated financial statements of STORE
Capital’s financial affairs and condition, including a balance sheet, a cash
flow summary report for STORE Capital and an operating statement including
detailed income and expense statement, audited in conjunction with the audit of
STORE Capital by a “Big Four” accounting firm, or other nationally recognized
independent certified public accountant reasonably acceptable to the Indenture
Trustee, for the immediately preceding calendar year, provided, however, for so
long as STORE Capital is a publicly traded company and has timely filed its Form
10-Ks as required by the Securities & Exchange Commission (containing an audit
opinion by a “Big Four” accounting firm), it shall not be required to provide
consolidated financial statements of the Issuers as set forth in this clause (B)
and (C) the Net Worth of STORE Capital at the end of the immediately preceding
year, which shall be calculated by STORE Capital; and


79

--------------------------------------------------------------------------------

(iv)         within forty-five (45) days after the end of each calendar quarter
copies of notices of defaults under, or any material modifications to, any of
the Leases and Mortgage Loans; and


(v)          at any time and from time to time such other financial data as the
Indenture Trustee or its agents shall reasonably request with respect to STORE
Capital or any of its subsidiaries or the ownership, maintenance, use and
operation of the Properties and servicing and administration of the Leases and
Mortgage Loans, to the extent such information is not prohibited from being
disclosed or restricted by confidentiality under the terms of the applicable
Lease or Loan documents.


(e)          The Indenture Trustee and Property Manager shall have the right, at
any time and from time to time when an Event of Default exists, upon reasonable
notice to the Issuers and during normal business hours at the Issuers’ principal
place of business, to conduct an inspection or review, at the Issuers’ expense,
of the Issuers’ books and records. Each Issuer shall cooperate, and shall cause
its agents and employees to cooperate in the conduct of any such inspection or
review.


(f)         Following each Determination Date, the Property Manager shall
determine whether the Available Amount distributable on such Payment Date
pursuant to (and subject to the priorities set forth in) Section 2.11(b) of the
Indenture will be sufficient to pay the obligations under the Indenture on such
Payment Date. In the event the Property Manager determines that the Available
Amount distributable on such Payment Date pursuant to (and subject to the
priorities set forth in) Section 2.11(b) of the Indenture will not be sufficient
to pay the obligations under the Indenture on such Payment Date (a “Deficiency”)
the Property Manager shall notify the Indenture Trustee and Back-Up Manager in
writing of such Deficiency, which written notice shall be delivered in the case
of a Deficiency, on or before 1:00 p.m. New York City time on the third Business
Day before such Payment Date.


(g)         The Indenture Trustee shall have no obligations or duties (i) to
monitor the Property Manager’s compliance with the U.S. Risk Retention Agreement
or (ii) to verify, recalculate or confirm any of the information contained in
the Determination Date Report with respect to the U.S. Risk Retention Agreement.


80

--------------------------------------------------------------------------------

Section 4.02          Use of Agents.


The Property Manager may at its own expense utilize agents or attorneys-in-fact,
including Sub-Managers, in performing any of its obligations under this Article
IV, but no such utilization shall relieve the Property Manager from any of such
obligations, and the Property Manager shall remain responsible for all acts and
omissions of any such agent or attorney-in-fact. The Property Manager shall have
all the limitations upon liability and all the indemnities for the actions and
omissions of any such agent or attorney-in-fact that it has for its own actions
hereunder pursuant to Article V hereof, and any such agent or attorney-in-fact
shall have the benefit of all the limitations upon liability, if any, and all
the indemnities provided to the Property Manager under Section 5.03. Such
indemnities shall be expenses, costs and liabilities of each Issuer, and any
such agent or attorney-in-fact shall be entitled to be reimbursed therefor from
the Collection Account as provided in Section 2.11(b) of the Indenture.


ARTICLE V


THE PROPERTY MANAGER AND THE SPECIAL SERVICER


Section 5.01          Liability of the Property Manager, the Special Servicer
and the Back-Up Manager.


The Property Manager, the Special Servicer and the Back-Up Manager shall be
liable in accordance herewith only to the extent provided in Section 5.03 with
respect to the obligations specifically imposed upon and undertaken by the
Property Manager, the Special Servicer and the Back-Up Manager, respectively,
herein.


Section 5.02          Merger, Consolidation or Conversion of the Property
Manager, the Special Servicer and the Back-Up Manager.


Subject to the following paragraph, the Property Manager, the Special Servicer
and the Back-Up Manager shall each keep in full effect its existence, rights and
franchises as a partnership, corporation, bank or association under the laws of
the jurisdiction of its formation, and each will obtain and preserve its
qualification to do business as a foreign partnership, corporation, bank or
association in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Leases and the Mortgage Loans and to perform its respective duties under
this Agreement.


Each of the Property Manager, the Special Servicer and the Back-Up Manager may
be merged or consolidated with or into any Person, or may transfer all or
substantially all of its assets to any Person, in which case any Person
resulting from any merger or consolidation to which the Property Manager, the
Special Servicer or the Back-Up Manager is a party, or any Person succeeding to
the business of the Property Manager, the Special Servicer or the Back-Up
Manager, will be the successor Property Manager, the successor Special Servicer
or the successor Back-Up Manager, as the case may be, hereunder, and each of the
Property Manager, the Special Servicer and the Back-Up Manager may transfer its
rights and obligations under this Agreement to an Affiliate or non-Affiliate;
provided, however, that no such successor, surviving Person or transferee will
succeed to the rights of the Property Manager or the Special Servicer unless it
shall have furnished to the Issuers and the Indenture Trustee evidence that the
Rating Condition is satisfied.


81

--------------------------------------------------------------------------------

Section 5.03          Limitation on Liability of the Property Manager, the
Special Servicer and the Back-Up Manager.


None of the Property Manager, the Special Servicer or the Back-Up Manager or any
director, officer, employee, agent or Control Person of any of them shall be
under any liability to the Issuers, the Indenture Trustee or the Noteholders or
the holders of the Issuer Interests or to any other person for any action taken,
or not taken, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that none of the Property Manager, the Special
Servicer or the Back-Up Manager shall be protected against any liability that
would otherwise be imposed by reason of misfeasance, bad faith or negligence in
the performance (including the failure to perform) of obligations or duties
hereunder. The Property Manager, the Special Servicer and the Back-Up Manager
and any director, officer, employee, agent or Control Person of any of them
shall be entitled to indemnification by each Issuer, payable, subject to Section
2.11(b) of the Indenture, out of the Payment Account, against any claim, loss,
liability or expense incurred in connection with any legal action that relates
to this Agreement, the Indenture, the Purchase and Sale Agreements, the Issuer
Interests or the Notes; provided, however, that such indemnification shall not
extend to any loss, liability or expense incurred by reason of misfeasance, bad
faith or negligence in the performance (including the failure to perform) of
obligations or duties under this Agreement. None of the Property Manager the
Special Servicer shall be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its respective responsibilities under
this Agreement and that in its opinion may involve it in any expense or
liability; provided, however, that each of the Property Manager, the Special
Servicer and the Back-Up Manager shall undertake any such action necessary or
desirable with respect to the enforcement or protection of the rights and duties
of the parties hereto or the interests of the Issuers hereunder. In such event,
the legal expenses and costs of such action, and any liability resulting
therefrom, shall be expenses, costs and liabilities of the Issuers as an
Extraordinary Expense and the Property Manager, the Special Servicer, or the
Back-Up Manager as the case may be, shall be entitled to be reimbursed therefor
from the Payment Account, pursuant to Section 2.11(b) of the Indenture.


Section 5.04          Term of Service; Property Manager and Special Servicer Not
to Resign.


Each Issuer may, upon written consent by the Indenture Trustee acting at the
direction of the Requisite Global Majority, and written notice (without any
requirement of consent) to the Property Manager and the Special Servicer,
transfer the servicing duties and obligations of the Property Manager and the
Special Servicer to a new servicer; provided, that if the Indenture Trustee
shall not have received the consent of the Requisite Global Majority within four
(4) months after the making of such request, such consent shall be deemed
granted unless the consent is not approved by the Requisite Global Majority. The
Indenture Trustee’s written consent to any such transfer shall be contingent
upon receipt by the Indenture Trustee, upon not less than fifteen (15) Business
Days’ notice by the Issuers to the applicable Rating Agencies, of written
confirmation from: (1) the applicable Rating Agency that such appointment will
not adversely affect the higher of (A) the then current rating of any Class of
the Notes and (B) the rating of any Class of Notes on the related Issuance Date
of such Notes; (2) the replacement Property Manager and Special Servicer of its
acceptance of its appointment; and (3) consent by the Requisite Global Majority.
The written consent or confirmation may be made by facsimile confirmed in a
written notice delivered to the Indenture Trustee by first class mail, postage
prepaid, personal delivery or certified mail. The Issuers and the replacement
Property Manager and Special Servicer shall execute and deliver a transfer
agreement (the “Servicing Transfer  Agreement”) mutually agreed upon in advance
and effective on the transfer date (the “Servicing Transfer Date”), whereby the
replacement Property Manager and the Special Servicer will agree to perform all
of the duties and obligations of the Property Manager and the Special Servicer
under this Agreement. The replacement Property Manager and Special Servicer
shall be entitled to payment of a prorated portion (which shall be based on
actual days of service and a year of 365/366 days) of the Property Management
Fee and the Special Servicing Fee during its term of service. Each Servicing
Transfer Agreement shall include any additional terms and provisions that the
parties to this Agreement reasonably determine are necessary or appropriate and
which additional terms and provisions shall be approved by all the parties to
the Servicing Transfer Agreement, which approvals shall not be unreasonably
withheld. The Transfer Agreement shall contain a provision stating that the
former Property Manager and Special Servicer is relieved from all liability
under this Agreement for acts or omissions occurring after the Servicing
Transfer Date.


82

--------------------------------------------------------------------------------

None of the Property Manager, the Back-Up Manager or the Special Servicer
(subject to Section 5.06) shall resign from the obligations and duties hereby
imposed on it, except upon determination that its duties hereunder are no longer
permissible under applicable law or are in material conflict by reason of
applicable law with any other activities carried on by it, the other activities
of the Property Manager, the Back-Up Manager or the Special Servicer, as the
case may be, so causing such a conflict being of a type and nature carried on by
the Property Manager, the Back-Up Manager or the Special Servicer, as the case
may be, at the date of this Agreement. Any such determination permitting the
resignation of the Property Manager, the Special Servicer or the Back-Up
Manager, as applicable, shall be evidenced by an Opinion of Counsel to such
effect that shall be delivered to each Issuer and the Indenture Trustee. No such
resignation shall become effective until the Back-Up Manager or another
successor shall have assumed the responsibilities and obligations of the
resigning party hereunder. Notwithstanding the foregoing, each of the Property
Manager, the Back-Up Manager and the Special Servicer may cause all of the
obligations and duties imposed on it by this Agreement to be assumed by, and may
assign its rights, benefits or privileges hereunder to, with the prior written
approval of each applicable Issuer, which approval shall not be unreasonably
withheld, conditioned or delayed, an Affiliate or a servicer that is not an
Affiliate, in each case, upon its delivery to each Issuer and the Indenture
Trustee of written confirmation from each Rating Agency that such a transfer and
assignment will not adversely affect its then-current rating of any Class of the
Notes, and the assumption by the assignee of all of the obligations and duties
of the Property Manager, the Back-Up Manager and/or the Special Servicer, as
applicable. Upon any such assignment and assumption by the assignee of all of
the obligations of the Property Manager, the Back-Up Manager and/or the Special
Servicer, the assignor, STORE Capital (or its successor acting prior to such
assignment), shall be relieved from all liability hereunder for acts or
omissions of the Property Manager and/or the Special Servicer, as applicable,
occurring after the date of the assignment and assumption.


83

--------------------------------------------------------------------------------

Except as expressly provided herein, neither the Property Manager nor the
Special Servicer shall assign or transfer any of its rights, benefits or
privileges hereunder to any other Person or delegate to or subcontract with, or
authorize or appoint, any other Person to perform any of the duties, covenants
or obligations to be performed by it hereunder, or cause any other Person to
assume such duties, covenants or obligations. If, pursuant to any provision
hereof, the duties of the Property Manager or the Special Servicer are
transferred by an assignment and assumption to a successor thereto, the entire
amount of compensation payable to the Property Manager or the Special Servicer,
as the case may be, that accrues pursuant hereto from and after the date of such
transfer shall be payable to such successor.


Notwithstanding anything to the contrary herein, KeyBank National Association
may resign as the Back-Up Manager, Property Manager and Special Servicer
(provided that upon such resignation, KeyBank National Association shall be
deemed to have resigned from all such duties) upon the issuance of any Series of
Notes after the initial Issuance Date, and upon such resignation a successor
Property Manager, Special Servicer or Back-Up Manager, as the case may be, shall
be appointed in connection with the issuance of any such Series and otherwise in
accordance with the terms of this Agreement.


Section 5.05          Rights of Certain Persons in Respect of the Property
Manager and the Special Servicer.


Each of the Property Manager and the Special Servicer shall afford to the other
and, also, to each Issuer, the Indenture Trustee and the Back-Up Manager, upon
reasonable notice, during normal business hours (a) access to all records
maintained by it relating to the Mortgage Loans, Properties and Leases included
in the Collateral Pool and in respect of its rights and obligations hereunder,
to the extent not prohibited by confidentiality (including attorney-client
privilege), contract or applicable law, and (b) access to such of its officers
as are responsible for such obligations. Upon reasonable request, the Property
Manager and the Special Servicer shall each furnish the Issuers and the
Indenture Trustee with its most recent financial statements and such other
information as it possesses, and which it is not prohibited by confidentiality
(including attorney-client privilege), applicable law or contract from
disclosing, regarding its business, affairs, property and condition, financial
or otherwise. Each Issuer may, but is not obligated to, enforce the obligations
of the Property Manager and the Special Servicer hereunder and may, but is not
obligated to, perform, or cause a designee to perform, any defaulted obligation
of the Property Manager or the Special Servicer hereunder, or exercise the
rights of the Property Manager or the Special Servicer hereunder; provided,
however, that neither the Property Manager nor the Special Servicer shall be
relieved of any of its obligations hereunder by virtue of such performance by
any such Issuer or its designee. The Issuers shall not have any responsibility
or liability for any action or failure to act by or with respect to the Property
Manager or the Special Servicer.


Section 5.06          Designation of Special Servicer by the Indenture Trustee.


84

--------------------------------------------------------------------------------

Subject to Section 5.04 and Section 6.02, and only in the event that the Back-Up
Manager cannot serve, the Indenture Trustee may from time to time designate a
Person to serve as Special Servicer hereunder to replace any Special Servicer
that has resigned or otherwise ceased to serve as Special Servicer. The
Indenture Trustee shall so designate a Person to serve by the delivery to the
Issuers, the Property Manager and the existing Special Servicer of a written
notice stating such designation. The Indenture Trustee shall, promptly after
delivering any such notice, deliver to the applicable Rating Agency an executed
Notice and Acknowledgment in the form attached hereto as Exhibit C-1. The
designated Person shall become the Special Servicer on the date that any Issuer
and the Indenture Trustee shall have satisfied the Rating Condition with respect
to such appointment. The appointment of such designated Person as Special
Servicer shall also be subject to receipt by the Issuers and the Indenture
Trustee of (i) an Acknowledgment of Proposed Special Servicer in the form
attached hereto as Exhibit C-2, executed by the designated Person, and (ii) an
Opinion of Counsel (at the expense of the Person designated to become the
Special Servicer) to the effect that the designation of such Person to serve as
Special Servicer is in compliance with this Section 5.06 and all other
applicable provisions of this Agreement, that upon the execution and delivery of
the Acknowledgment of Proposed Special Servicer the designated Person shall be
bound by the terms of this Agreement and that this Agreement shall be
enforceable against the designated Person in accordance with its terms. Any
existing Special Servicer shall be deemed to have resigned simultaneously with
such designated Person’s becoming the Special Servicer hereunder; provided,
however, that the resigning Special Servicer shall continue to be entitled to
receive all amounts accrued or owing to it under this Agreement on or prior to
the effective date of such resignation, whether in respect of Advances or
otherwise, and it shall continue to be entitled to the benefits of Section 5.03
notwithstanding any such resignation. Such resigning Special Servicer shall
cooperate with the Indenture Trustee and the replacement Special Servicer in
effecting the termination of the resigning Special Servicer’s responsibilities
and rights hereunder.


Section 5.07          Property Manager or Special Servicer as Owner of Notes.


The Property Manager or an Affiliate of the Property Manager, or the Special
Servicer or an Affiliate of the Special Servicer or Back-Up Manager or its
Affiliates, may become the holder of any Notes or any Issuer Interests with the
same rights as it would have if it were not the Property Manager, the Special
Servicer or any such Affiliate. Subject to Section 3.17, if, at any time during
which the Property Manager, the Special Servicer or any of their respective
Affiliates is the holder of any Note or Issuer Interests, the Property Manager
or the Special Servicer proposes to take or omit to take action (i) which action
or omission is not expressly prohibited by the terms hereof and would not, in
the Property Manager or the Special Servicer’s good faith judgment, violate the
Servicing Standard, and (ii) which action, if taken, or omission, if made, might
nonetheless, in the Property Manager’s or the Special Servicer’s good faith
judgment, be considered by other Persons to violate the Servicing Standard, the
Property Manager or the Special Servicer may, but need not, seek the approval of
the Noteholders and the holders of the Issuer Interests to such action or
omission by delivering to each Issuer and the Indenture Trustee a written notice
that (a) states that it is delivered pursuant to this Section 5.07, (b)
identifies the portion of Notes and Issuer Interests beneficially owned by the
Property Manager or the Special Servicer or an Affiliate of the Property Manager
or the Special Servicer, as applicable, and (c) describes in reasonable detail
the action that the Property Manager or the Special Servicer, as the case may
be, proposes to take. Upon receipt of such notice, each Issuer shall forward
such notice to the applicable holders of the Issuer Interests. If, at any time,
the holders of Issuer Interests representing greater than 50% of the Issuer
Interests and a Requisite Global Majority (calculated without regard to the
Notes or Issuer Interests beneficially owned by the Property Manager and its
Affiliates or the Special Servicer and its Affiliates, as applicable) separately
consent in writing to the proposal described in the related notices, and if the
Property Manager or the Special Servicer shall act as proposed in the written
notice, and if the Property Manager or the Special Servicer, as the case may be,
takes action or omits to take action as proposed in such notices, such action or
omission will be deemed to comply with the Servicing Standard. It is not the
intent of the foregoing provision that the Property Manager or the Special
Servicer be permitted to invoke the procedure set forth herein with respect to
routine servicing matters arising hereunder, but rather in the case of unusual
circumstances.


85

--------------------------------------------------------------------------------

ARTICLE VI


SERVICER REPLACEMENT EVENTS


Section 6.01          Servicer Replacement Events.


(a)          “Servicer Replacement Event” wherever used herein with respect to
the Property Manager or Special Servicer, means any one of the following events:


(i)          any failure by the Property Manager or the Special Servicer to
remit to the Collection Account, the Release Account or the Payment Account (or
to the Indenture Trustee for deposit into the Payment Account) any amount as and
when required to be so remitted pursuant to the terms of this Agreement, the
Indenture, the Master Exchange Agreement or the Escrow Agreement, which failure
remains unremedied for two (2) Business Days; or


(ii)          the Property Manager fails to make any P&I Advance as required by
this Agreement, which failure remains unremedied upon the time set forth in
Section 3.03(b); or


(iii)        the Property Manager fails to make any Property Protection Advance
as required by the Indenture or this Agreement, which failure remains unremedied
for the earlier of (A) four (4) Business Days and (B) the due date for which
such Property Protection Advance is being made; or


(iv)        any failure on the part of the Property Manager or the Special
Servicer to observe or perform in any material respect any other of the
covenants or agreements on the part of the Property Manager or the Special
Servicer, as the case may be, contained in this Agreement which continues
unremedied for a period of 30 days (or such longer period as is reasonably
required to cure the subject matter provided that (A) the Property Manager or
the Special Servicer shall diligently prosecute such cure, (B) such extended
cure period does not have a material adverse effect on any Issuer, the
Noteholders or the Properties and (C) such longer period shall not exceed 60
days) after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given to the Property Manager and the Special
Servicer by any other party hereto or the Property Manager or the Special
Servicer otherwise has notice of such failure; or


86

--------------------------------------------------------------------------------

(v)         any breach on the part of the Property Manager or the Special
Servicer of any representation or warranty contained in this Agreement that
materially and adversely affects the interests of any Issuer, which remains
unremedied for five (5) days after the earlier of the date on which written
notice of such breach, requiring the same to be remedied, shall have been given
to the Property Manager and the Special Servicer by any other party hereto or
the Property Manager or Special Servicer becomes aware of any such breach; or


(vi)        there shall have been commenced before a court or agency or
supervisory authority having jurisdiction an involuntary proceeding against the
Property Manager or the Special Servicer under any present or future federal or
state bankruptcy, insolvency or similar law for the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, which action shall not have been dismissed for a period of ninety (90)
days; or


(vii)       the Property Manager or the Special Servicer shall consent to the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to it or of or relating to all
or substantially all of its property; or


(viii)      the Property Manager or the Special Servicer shall admit in writing
its inability to pay its debts generally as they become due, file a petition to
take advantage of any applicable bankruptcy, insolvency or reorganization
statute, make an assignment for the benefit of its creditors; or


(ix)        either the Property Manager or the Special Servicer assigns any of
its obligations under this Agreement to any third party other than as permitted
under this Agreement or any other Transaction Document; or


(x)          either the Property Manager or the Special Servicer fails to
observe reporting requirements, which failure remains unremedied for five (5)
days after notice; provided, that with respect to the delivery of the
Determination Date Report, such period shall be for one (1) day after notice; or


(xi)        a material adverse change occurs with respect to the Property
Manager or the Special Servicer, which remains unremedied for thirty (30) days;
or


(xii)       a Change of Control shall occur with respect to STORE Capital with
respect to which consent was not previously obtained from the Requisite Global
Majority; or


(xiii)      any Issuer or the Indenture Trustee shall have received confirmation
in writing from any Rating Agency that the failure to remove the Property
Manager or the Special Servicer in such capacity would in and of itself cause a
downgrade, qualification or withdrawal of any of the ratings then assigned by
such Rating Agency to any Class of the Notes; or


87

--------------------------------------------------------------------------------

(xiv)       an Event of Default under Section 4.01(a), (b), (c), (f), (g) or (j)
of the Indenture shall have occurred; or


(xv)        any other Event of Default under the Indenture, other than an Event
of Default under Section 4.01(a), (b), (c) (f), (g) or (j) thereof, shall have
occurred and the Indenture Trustee shall have accelerated the Notes; or


(xvi)       the Monthly DSCR shall be less than 1.1 for three (3) consecutive
Payment Dates; or


(xvii)     the Net Worth of STORE Capital shall be less than $100,000,000.


When a single entity acts as Property Manager and Special Servicer, a Servicer
Replacement Event in one capacity shall constitute a Servicer Replacement Event
in each capacity; provided, however, that, subject to this Section 6.01(a), each
Issuer, the Indenture Trustee and the holders of the Notes and the Issuer
Interests may at their option elect to terminate the Property Manager or the
Special Servicer in one or the other capacity rather than both such capacities.
Each of the Property Manager and the Special Servicer will notify the Indenture
Trustee and the Back-Up Manager in writing of the occurrence of a Servicer
Replacement Event or an event that, with the giving of notice or the expiration
of any cure period, or both, would constitute a Servicer Replacement Event
promptly upon obtaining knowledge thereof.


Section 6.02          Appointment of Successor Servicer.


(a)        If any Servicer Replacement Event (other than under clauses (ii) or
(iii) of Section 6.01(a) above) with respect to the Property Manager or the
Special Servicer (in either case, for purposes of this Section 6.02, the
“Defaulting Party”) shall occur and be continuing, then, and in each and every
such case, subject to the remainder of this Section 6.02, the Indenture Trustee
shall cause the initial Property Manager and/or the initial Special Servicer to
be replaced with the Back-Up Manager, by notice in writing to the Defaulting
Party (with a copy of such notice to each other party hereto) and (y) terminate
all of the rights and obligations accruing from and after such notice of the
Defaulting Party under this Agreement and in and to the Collateral (other than
as a holder of any Note or Issuer Interest). All notices by the Indenture
Trustee of a Servicer Replacement Event shall be concurrently delivered to the
Noteholders with a notice advising the Noteholders of their right to waive such
Servicer Replacement Event. In the event that the Noteholders (excluding STORE
Capital or any of its Affiliates) representing the Requisite Global Majority
have either approved of the removal of the Property Manager or the Special
Servicer in accordance with this Agreement or not waived the occurrence of such
Servicer Replacement Event within thirty (30) days of such notice, the Indenture
Trustee will cause the initial Property Manager and/or the initial Special
Servicer to be replaced with the Back-Up Manager. Upon the occurrence of a
Servicer Replacement Event under clause (ii) or (iii) with respect to the
initial Property Manager or the initial Special Servicer, the Indenture Trustee
shall immediately terminate the initial Property Manager and initial Special
Servicer and shall replace them with the Back-Up Manager.


88

--------------------------------------------------------------------------------

Upon the occurrence of a Servicer Replacement Event with respect to the Property
Manager or the Special Servicer that is not STORE Capital or an Affiliate of an
Issuer, the Indenture Trustee (i) may (with the consent of the Requisite Global
Majority) cause the Property Manager and/or the Special Servicer to be replaced
with a successor Property Manager (the “Successor Property Manager”) and/or
successor Special Servicer (the “Successor Special Servicer”), and (ii) shall at
the direction of the Requisite Global Majority cause the Property Manager and/or
the Special Servicer to be replaced with a Successor Property Manager and/or
Successor Special Servicer.


(b)        From and after the receipt by the Defaulting Party of such written
notice, all authority and power of the Defaulting Party under this Agreement,
whether with respect to the Issuers (other than as a holder of any Note or
Issuer Interest) or the Mortgage Loans, Leases or Properties or otherwise, shall
pass to and be vested in the Back-Up Manager pursuant to and under this Section,
and, without limitation, the Back-Up Manager is hereby authorized and empowered
to execute and deliver, on behalf of and at the expense of the Defaulting Party,
as attorney-in-fact or otherwise, any and all documents and other instruments,
and to do or accomplish all other acts or things necessary or appropriate to
effect the purposes of such notice of termination, whether to complete the
transfer and endorsement or assignment of the Mortgage Loans, Leases, Properties
and related documents, or otherwise.


(c)         The appointment of a Successor Property Manager or Successor Special
Servicer will be subject to, among other things, (i) except in the case of the
appointment of KeyBank National Association as the Successor Property Manager or
Successor Special Servicer, the satisfaction of the Rating Condition and (ii)
the written agreement of the Successor Property Manager or Successor Special
Servicer to be bound by the terms and conditions of this Agreement, together
with an Opinion of Counsel regarding the enforceability of such agreement.
Subject to the foregoing, any person, including any holder of Notes or Issuer
Interests or any Affiliate thereof, may be appointed as the Successor Property
Manager or Successor Special Servicer.


(d)        In the event that a Successor Property Manager or Successor Special
Servicer has failed to assume the responsibilities of the Property Manager or
Special Servicer as provided in this Agreement within 30 days of written notice
of termination, the Back-Up Manager will be both the Property Manager and the
Special Servicer, under this Agreement; provided, however, that each Issuer will
have the right to replace the Back-Up Manager acting as Property Manager or
Special Servicer without cause upon 30 days’ written notice. If KeyBank is
terminated as the Property Manager or Special Servicer under this Agreement,
such termination shall be deemed to automatically terminate KeyBank as the
Property Manager, the Special Servicer and the Back-Up Manager, as applicable.
In addition, if the Back-Up Manager, as Property Manager, or Special Servicer
makes any Advances or incurs any other expenses in accordance with the terms and
provisions of this Agreement, any Successor Property Manager will be required to
reimburse the Back-Up Manager, as predecessor Property Manager or predecessor
Special Servicer, for such Advances and other expenses incurred in accordance
with the terms and provisions of this Agreement as a condition to its
appointment as successor Property Manager.


89

--------------------------------------------------------------------------------

Each of the Property Manager and the Special Servicer agrees that, if it is
terminated pursuant to this Section 6.02, it shall promptly (and in any event
not later than ten (10) days subsequent to its receipt of the notice of
termination) provide the Indenture Trustee and Back-Up Manager with all
documents and records in its possession requested thereby to enable the Back-Up
Manager (or such other applicable successor) to assume the Property Manager or
Special Servicer’s, as the case may be, functions hereunder, and shall cooperate
with the Back-Up Manager (or such other applicable successor) in effecting the
termination of the Property Manager or Special Servicer’s, as the case may be,
responsibilities and rights hereunder, including the transfer within two (2)
Business Days to the Back-Up Manager (or such other applicable successor) for
administration by it of all cash amounts that shall at the time be or should
have been credited by the Property Manager or the Special Servicer to the
Collection Account or thereafter be received by or on behalf of it with respect
to any Mortgage Loan, Lease or Property (provided, however, that the Property
Manager and the Special Servicer each shall, if terminated pursuant to this
Section 6.02, continue to be obligated for or entitled to pay or receive all
costs in connection with such transfer and all amounts accrued or owing by or to
it under this Agreement on or prior to the date of such termination, whether in
respect of Advances or otherwise, and it and its directors, officers, employees
and agents shall continue to be entitled to the benefits of Section 5.03
notwithstanding any such termination). In the event any Advances made by the
Property Manager or the Indenture Trustee shall at any time be outstanding, or
any amounts of interest thereon shall be accrued and unpaid, all amounts
available to repay Advances and interest hereunder shall be applied first
entirely to Advances made by the Indenture Trustee (and the accrued and unpaid
interest thereon) until such Advances made by the Indenture Trustee (and the
accrued and unpaid interest thereon) shall have been repaid in full and then to
Advances made by the Property Manager (and the accrued and unpaid interest
thereon). Any costs or expenses in connection with any actions to be taken by
the Property Manager or Special Servicer pursuant to this paragraph shall be
borne by the Property Manager or Special Servicer, as the case may be, and to
the extent not paid by such defaulting party, such expense shall be borne by the
applicable Issuer and paid from amounts distributed pursuant to Section 2.11(b)
of the Indenture. In the event that the Back-Up Manager cannot serve, the
Indenture Trustee may designate a Person to serve as Back-Up Manager hereunder
to replace any Property Manager and/or Special Servicer that has resigned or
otherwise ceased to serve as Property Manager and/or Special Servicer. The
Indenture Trustee shall so designate a Person to so serve by the delivery to the
Issuers, the Property Manager and the existing Special Servicer of a written
notice stating such designation.


Section 6.03          Back-Up Manager.


(a)         The Back-Up Manager shall maintain current servicing records and
systems concerning the Properties, the Leases and the Mortgage Loans in order to
enable it to timely and efficiently assume the responsibilities of the Property
Manager and/or Special Servicer in accordance with the Servicing Standard and
otherwise in accordance with the terms and conditions of this Agreement.


(b)         Subject to Section 6.02, following a Servicer Replacement Event, the
Property Manager shall arrange for the delivery to the Back-Up Manager of all of
the Servicing Files, which Servicing Files shall contain sufficient data to
permit the Back-Up Manager to assume the duties of the Property Manager or
Special Servicer hereunder without delay. Subject to Section 6.02, following the
Servicer Replacement Event with respect to the Special Servicer, the Special
Servicer shall arrange for the delivery to the Back-Up Manager of each of the
Servicing Files for any Specially Managed Unit, which Servicing Files shall
contain sufficient data to permit the Back-Up Manager to assume the duties of
the Special Servicer hereunder without delay. If KeyBank is the Back-Up Manager,
(i) any appointment of Back-Up Manager as Property Manager or Special Servicer
shall be deemed to be an appointment of Back-Up Manager as both Property Manager
and Special Servicer and (ii) in the event KeyBank is terminated as Property
Manager or Special Servicer, KeyBank shall automatically be terminated both as
Property Manager and Special Servicer. In the event KeyBank is terminated as
Sub-Manager under the Sub-Management Agreement, it shall automatically be
terminated as Property Manager, Special Servicer and Back-Up Manager, as
applicable.


90

--------------------------------------------------------------------------------

(c)         Subject to Section 6.02, following a Servicer Replacement Event, the
Back-Up Manager shall use reasonable efforts to diligently complete the physical
transfer of servicing from the terminated Property Manager or Special Servicer
with the cooperation of such Defaulting Party. From and after the date physical
transfer of servicing is completed (the “Back-Up Servicing Transfer Date”), the
Back-Up Manager shall service and/or specially service the Properties, Leases
and the Mortgage Loans in accordance with the provisions of this Agreement with
all the rights and obligations of the Property Manager and the Special Servicer
and shall have no liability or responsibility with respect to any obligations of
each Defaulting Party, arising or accruing prior to the Back-Up Servicing
Transfer Date. Each Issuer, if it determines in its reasonable discretion that
enforcement rights and/or remedies are available to the Noteholders against the
terminated Property Manager or Special Servicer and it is prudent under the
circumstances to enforce such rights, agree to enforce their rights under this
Agreement against the terminated Property Manager or Special Servicer, including
any rights they have to enforce each Defaulting Party’s obligation to fully
cooperate in the orderly transfer and transition of servicing and otherwise
comply with the terms of this Agreement. In the event that the Back-Up Manager
discovers or becomes aware of any errors in any records or data of each
Defaulting Party which impairs its ability to perform its duties hereunder, the
Back-Up Manager shall notify each Issuer and the Indenture Trustee in writing of
such errors and shall, at each Defaulting Party’s expense (or, if not paid by
such party, as a Property Protection Advance) and upon the Issuers’ direction,
undertake to correct or reconstruct such records or data.


(d)         From and after the date of this Agreement until the Back-Up
Servicing Transfer Date, the Property Manager shall provide or cause to be
provided to the Back-Up Manager on or before the 20th day of each month, in
electronic form, a complete data tape of the Mortgage Loan Schedule, the Owned
Property Schedule and such other information as any Issuer may reasonably deem
necessary, including all information necessary to determine the Release Price
and original purchase price paid by the applicable Issuer, and shall make
available to the Back-Up Manager a copy of each Determination Date Report and
any Special Servicer Report. In addition, the Property Manager shall provide all
other documents and materials as are reasonably requested by the Back-Up
Manager. The Back-Up Manager will perform an initial comprehensive data
integrity review and a monthly review of this information to determine whether
it provides adequate information to enable the Back-Up Manager to perform its
obligations hereunder as the Back-Up Manager. To the extent that the Back-Up
Manager determines within ten (10) calendar days of its receipt of such
information that such information is inadequate for the Back-Up Manager to
perform its obligations as the Back-Up Manager, the Back-Up Manager will provide
prompt written notice to each Issuer, the Indenture Trustee and the Property
Manager identifying any deficiencies in such information that do not enable the
Back-Up Manager to perform its obligations as the Back-Up Manager. The Property
Manager shall use its best efforts to provide any such deficient information to
the Back-Up Manager within ten (10) calendar days of receipt of such notice from
the Back-Up Manager.


91

--------------------------------------------------------------------------------

(e)          Within ten (10) Business Days of the date of receipt from the
Property Manager, the Back-Up Manager shall, in order to understand the purpose
of each data field (and the interrelationships among such data fields), review
the form of Determination Date Report and the Special Servicer Report, each in
the form agreed to by the Property Manager, the Indenture Trustee and the
Back-Up Manager. Provided the data in the Determination Date Report and the
Special Servicer Report are in a format readable by the Back-Up Manager, the
Back-Up Manager shall create a set of conversion routines and database mapping
programs, as necessary, that will enable the Back-Up Manager to (i) receive such
data from the Property Manager on a monthly basis and to ensure that the data is
readable, and (ii) independently generate such Determination Date Reports and
Special Servicer Reports, as applicable, following the Back-Up Servicing
Transfer Date; provided, however, that the Back-Up Manager shall have no
obligations with respect to the information contained in the Determination Date
Report with respect to the U.S. Risk Retention Agreement.


(f)          On a monthly basis, the Back-Up Manager shall (x) verify receipt of
the Determination Date Report and the Special Servicer Report required to be
delivered by the Property Manager, and (y) verify that such records and data are
in a readable format.


(g)          The Back-Up Manager may resign from its obligations under this
Agreement (i) pursuant to the terms and provisions of Section 5.04, and (ii)
other than in connection with a resignation under the last paragraph of Section
5.04, if the Back-Up Manager identifies a successor back-up manager who agrees
to undertake the obligations of the Back-Up Manager under this Agreement and
provides the Indenture Trustee with written confirmation of satisfaction of the
Rating Condition.


Section 6.04          Additional Remedies of Issuers and the Indenture Trustee
upon a Servicer Replacement Event.


During the continuance of any Servicer Replacement Event, so long as such
Servicer Replacement Event shall not have been remedied, in addition to the
rights specified in Section 6.01, each Issuer shall have the right, and the
Indenture Trustee shall have the right, in its own name and as trustee of an
express trust, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies of the holders of the Issuer Interests and
the Notes (including the institution and prosecution of all judicial,
administrative and other proceedings and the filings of proofs of claim and debt
in connection therewith). Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any
Servicer Replacement Event.


92

--------------------------------------------------------------------------------

ARTICLE VII


TRANSFERS AND EXCHANGES OF PROPERTIES AND MORTGAGE LOANS BY ISSUERS; RELEASE OF
PROPERTIES AND MORTGAGE LOANS BY ISSUERS


Section 7.01          Exchange of Mortgage Loans and Properties.


(a)          Each Issuer may remove an Exchanged Property, an Exchanged Hybrid
Lease or an Exchanged Loan from the Collateral Pool in exchange for the addition
of one or more Qualified Substitute Properties, Qualified Substitute Hybrid
Leases or Qualified Substitute Loans, as applicable to the Collateral Pool
provided that after giving effect to a substitution or exchange pursuant to this
Section 7.01, (i) the sum of the Collateral Value of all Released Assets and
Exchanged Assets released or exchanged since the Initial Closing Date shall not
exceed 35% of the Aggregate Collateral Value (measured as of the most recent
Issuance Date); and (ii) the sum of the Collateral Value of all Released Assets
released since the Initial Closing Date by paying the Release Price shall not
exceed 25% of the Aggregate Collateral Value (measured as of the most recent
Issuance Date); provided, after each of the Series 2013-1 Notes, the Series
2013-2 Notes, the Series 2013-3 Notes, the Series 2014-1 Notes, the Series
2015-1 Notes and the Series 2016-1 Notes have been repaid in full, in connection
with the issuance of each subsequent Series of Notes, the limitations described
in sentence paragraph may be reset such that (i) the sum of the Collateral Value
of the Exchanged Assets or Released Assets, as applicable, will reflect the
aggregate Exchanged Assets or Released Assets exchanged or released since the
prior Issuance Date and (ii) the maximum percentages of the Collateral Pool that
may be exchanged or released may be subject to change; provided further that in
connection with each issuance and the changes described in this sentence, the
Rating Condition has been satisfied. No Property will constitute a Qualified
Substitute Property or Qualified Underlying Property, no Mortgage Loan will
constitute a Qualified Substitute Loan and no Hybrid Lease will constitute a
Qualified Substitute Hybrid Lease, unless, after giving effect to the transfer
of such Property, Mortgage Loan or Hybrid Lease to the related Issuer, either
(i) a Maximum Property Concentration is not exceeded, or (ii) if, prior to such
substitution, an existing Maximum Property Concentration is already exceeded,
the addition of such Qualified Substitute Property, Qualified Underlying
Property, Qualified Substitute Hybrid Lease or Qualified Substitute Loan will
reduce the Maximum Property Concentration or such Maximum Property Concentration
will remain unchanged after giving effect to such substitution. In addition, no
exchange of a Property, Lease or Mortgage Loan to a third party or to a STORE
SPE may occur if an Early Amortization Period would occur as a result of such
exchange. Notwithstanding the foregoing, a sale, substitution or exchange
pursuant to any of Sections 2.03, 3.15, 7.02, 7.03, 7.05, 7.06, 7.07, 7.08, 7.09
or 7.10 shall not be taken into consideration for purposes of the maximum
limitations set forth in the first sentence of this Section 7.01(a).


93

--------------------------------------------------------------------------------

(b)          In the event that any Issuer elects to substitute one or more
Qualified Substitute Properties, Qualified Substitute Hybrid Leases or Qualified
Substitute Loans pursuant to this Section 7.01, the Property Manager shall
require such Issuer to deliver to the Custodian all documents as specified in
the definition of “Lease File” or “Loan File,” as applicable, in Section 1.01
with respect to each Qualified Substitute Property. Qualified Substitute Hybrid
Lease or Qualified Substitute Loan in accordance with this Agreement. Monthly
Lease Payments due with respect to Qualified Substitute Properties and Qualified
Substitute Hybrid Leases and Monthly Loan Payments due with respect to Qualified
Substitute Loans in the month of substitution shall not be part of the
Collateral and will be retained by the Property Manager and remitted by the
Property Manager to such Issuer on the next succeeding Payment Date. For the
month of substitution, the Available Amount shall include the Monthly Lease
Payment due on the Lease for the Removed Property and Monthly Loan Payment due
on the Mortgage Loan for the Removed Loan for such month and, thereafter, the
applicable Issuer designee shall be entitled to retain all amounts received in
respect of such Lease or Mortgage Loan. On or prior to the effective date of any
such substitution, the Property Manager shall deliver to the Custodian and each
Issuer an amended Owned Property Schedule and an amended Mortgage Loan Schedule
reflecting the addition to the Collateral of each new Qualified Substitute
Property and related Lease, Qualified Substitute Hybrid Lease and Qualified
Substitute Loan and the removal from the Collateral of each Removed Property and
related Lease and Removed Loan. Upon such substitution, each Qualified
Substitute Property, Qualified Substitute Hybrid Lease and Qualified Substitute
Loan shall be subject to the terms of this Agreement in all respects, and the
applicable Issuer shall be deemed to have made the representations and
warranties contained in Section 2.20 of the Indenture with respect to each
Qualified Substitute Property, Section 2.21 of the Indenture with respect to
each Qualified Substitute Loan and Section 2.20, Section 2.21 and Section 2.22
with respect to each Qualified Substitute Hybrid Lease, as applicable, and the
applicable Issuer shall deliver to the Custodian a certificate in the form of
Exhibit G attached hereto certifying to the Custodian that such exceptions as
have been proposed by the Property Manager or the Issuers are materially
consistent with the underwriting criteria for existing Properties and Mortgage
Loans.


(c)         Each Issuer shall effect such substitution by having each Qualified
Substitute Property, which may include Replacement Properties acquired by an
Issuer pursuant to the Master Exchange Agreement, and Owned Property relating to
each Qualified Substitute Hybrid Lease deeded (or, with respect to Qualified
Substitute Properties, having the leasehold interest in the ground lease therein
assigned) or Qualified Substitute Loan and loan component of each Qualified
Substitute Hybrid Lease assigned to such Issuer and distributing or otherwise
transferring the Removed Property or Removed Loan to its members and delivering
to and depositing with the Custodian (i) the deed (or assignment of Ground
Lease), if applicable, and any other transfer documents transferring such
Qualified Substitute Property (or leasehold interest in the ground lease),
Qualified Substitute Hybrid Lease or Qualified Substitute Loan to such Issuer,
(ii) the deed (or assignment of Ground Lease), if applicable, and any other
transfer documents transferring such Removed Property (or leasehold interest in
the ground lease) or Removed Loan to such Issuer’s members, or the entity
purchasing the Removed Property or Removed Loan, (iii) the Lease Files for such
Qualified Substitute Properties or Qualified Substitute Hybrid Leases or Loan
Files for such Qualified Substitute Loan, in each case, together with Opinions
of Counsel, all of which shall meet the Lease File or Loan File requirements for
such Qualified Substitute Property, Qualified Substitute Hybrid Lease or
Qualified Substitute Loan, and (iv) an Officer’s Certificate certifying that all
of the taxes (including transfer taxes with respect to Qualified Substitute
Property or Qualified Substitute Hybrid Lease) in connection with the
acquisition of the Qualified Substitute Property, Qualified Substitute Hybrid
Lease or Qualified Substitute Loan and the transfer of the Removed Property or
Removed Loan have been paid.


94

--------------------------------------------------------------------------------

(d)          Upon receipt of an Officer’s Certificate from the Property Manager
or the applicable Issuer to the effect that all requirements with respect to any
substitution pursuant to the foregoing terms of this Section 7.01 have been
satisfied, which Officer’s Certificate shall be furnished by the Property
Manager upon becoming appropriate, and upon which the Indenture Trustee shall be
permitted to fully rely and shall have no liability for so relying without any
obligation to confirm or verify, (i) the Indenture Trustee shall release or
cause to be released to such Issuer’s designee the related Lease File for the
Removed Property or Loan File for the Removed Loan and (ii) each of the
Indenture Trustee, the Collateral Agent and such Issuer shall execute and
deliver such instruments of release, transfer or assignment, in each case
without recourse, as shall be provided to it and are reasonably necessary to
vest in such Issuer’s designee the ownership of the Removed Property and the
related Lease or the Removed Loan and to release any Mortgage or other lien or
security interest in such Removed Property or the related Lease or the Removed
Loan. In connection with any such release or transfer, the Special Servicer
shall deliver the related Servicing File to such Issuer’s designee.
Simultaneously with any substitution made pursuant to this Section 7.01, such
Issuer shall distribute the Removed Property and Lease or the Removed Loan to
its members or transfer the Removed Property and Lease or the Removed Loan to a
third party purchaser.


(e)         Any Release Price received by the applicable Issuer in connection
with the release of a Released Property or Released Loan pursuant to this
Section 7.01 or the other terms and provisions of this Agreement shall first be
deposited into the Release Account and, after payment of any unreimbursed
Extraordinary Expenses, Advances (plus Advance Interest thereon) and Emergency
Protection Expenses related to such Released Property or Released Loan and the
expenses related to such release, shall either (i) be applied by such Issuer to
acquire a Qualified Substitute Property, Qualified Substitute Hybrid Lease or
Qualified Substitute Loan, as applicable, within twelve months following the
related release or (ii) be deposited as Unscheduled Proceeds into the Collection
Account to be paid as Unscheduled Principal Payments on the related Payment
Date.  Any amounts remaining in the Release Account related to such a Release
and following such twelve month period will be transferred as Unscheduled
Proceeds into the Collection Account and applied as Unscheduled Principal
Payments on the following Payment Date.  Notwithstanding the foregoing, during
the continuance of an Early Amortization Period, all amounts on deposit in the
Release Account will be transferred as Unscheduled Proceeds into the Collection
Account and applied as Unscheduled Principal Payments, after payment of
Collateral Pool Expenses in accordance with Section 2.11(b) of the Indenture, on
the Payment Date following the occurrence of such Early Amortization Period.


(f)          No exchange of a Property may occur if an Early Amortization Period
would commence as a result of such exchange.


(g)         In certain cases, an Exchange Property or Exchanged Hybrid Lease may
be exchanged subsequent to the addition of the related Qualified Substitute
Hybrid Lease or Qualified Substitute Property, so long as all of the
requirements set forth in this Section 7.01 are completed.


Section 7.02          Sale Pursuant to Third Party Purchase Option.


(a)          If any Person shall exercise its Third Party Purchase Option prior
to the Rated Final Payment Date, the applicable Issuer shall, simultaneously
with the transfer of the applicable Property pursuant to the Third Party
Purchase Option, deposit the Third Party Option Price into the Release Account,
and upon receipt of an Officer’s Certificate from the Property Manager or the
Issuers to the effect that such deposit has been made (which the Property
Manager shall deliver to the Indenture Trustee and the Issuers promptly upon
such deposit being made and upon which Officer’s Certificate the Indenture
Trustee shall be permitted to fully rely and shall have no liability for so
relying without any obligation to confirm or verify), the Indenture Trustee
shall release to such Issuer or its designee the related Lease File and execute
and deliver such instruments of release, transfer or assignment, in each case
without recourse, that shall be provided by such Issuer or the Property Manager
and reasonably necessary to release the subject Mortgage and the other liens and
security interests in such Property and the related Lease.


95

--------------------------------------------------------------------------------

(b)         After such release, the released Property shall not be deemed to be
a Property (except for the purposes of obligations under the Transaction
Documents that are expressly provided to survive repayment in full of the Notes
and satisfaction of the Mortgage).


Section 7.03          Transfer of Lease to New Property.


In the event a Tenant under a Lease requests that such Lease be modified to
apply to a different Property (the “Lease Transfer Property”) owned by such
Tenant or substituted for a Lease on a different Property owned by such Tenant,
the related Issuer may, with the approval of the Property Manager or the Special
Servicer, as applicable, to the extent permitted under the subject Lease or
imposed by the Property Manager, approve such transfer. Each of the Property
Manager, the Special Servicer and the applicable Issuer has covenanted that it
will not give its consent to a transfer unless: (i) the substituted property is
a Qualified Substitute Property; (ii) all Advances, Extraordinary Expenses and
Emergency Property Expenses related to the Property being transferred are
reimbursed; and (iii) such Lease will not be treated as a new Lease but instead
will be treated as a modification of the original Lease. Such Qualified
Substitute Property will be included in the Collateral Pool and pledged to the
Indenture Trustee to secure the Notes. Upon the Indenture Trustee’s receipt of
an Officer’s Certificate from the Property Manager or the Special Servicer to
the effect that such modification or substitution has been completed in
accordance with the terms hereof (which shall include a certification that such
Issuer has executed and delivered a Mortgage with respect thereto to the
Indenture Trustee) and that the Required Conditions have been satisfied (upon
which Officer’s Certificate the Indenture Trustee shall be permitted to fully
rely and shall have no liability for so relying without any obligation to
confirm or verify) the Indenture Trustee shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse,
as shall be provided to it by such Issuer and are reasonably necessary to
release any lien or security interest in the original Property and related
Lease, whereupon such original Property shall be free and clear of the lien of
the Indenture and any Mortgage and the other Transaction Documents. Any proceeds
of such sale, transfer or other disposition shall not constitute part of the
Collateral and shall not be deposited in the Collection Account or the Release
Account.


Section 7.04          Release of Property by an Issuer.


(a)         The applicable Issuer shall have the right to have released from the
lien of the related Mortgage and the Indenture any Property and related Leases
(including Hybrid Leases) or Mortgage Loan (following such release, a “Released
Loan” or “Released Property”, as applicable) by depositing in the Release
Account an amount equal to the Release Price in immediately available funds for
the Released Property or Released Loan and satisfying the Required Conditions.
Upon the Indenture Trustee’s receipt of an Officer’s Certificate by the
applicable Issuer or Property Manager certifying that all Required Conditions
have been satisfied, the Indenture Trustee shall release to such Issuer or its
designee the related Lease File or Loan File and execute and deliver such
instruments of release, transfer or assignment, in each case without recourse,
that shall be provided to it by such Issuer and are reasonably necessary to
release any Mortgage or other lien or security interest in such Property and the
related Lease or Mortgage Loan.


96

--------------------------------------------------------------------------------

(b)         After giving effect to a release pursuant to this Section 7.04, (i)
the sum of the Collateral Value of all Released Assets and Exchanged Assets
released or exchanged since the Initial Closing Date shall not exceed 35% of the
Aggregate Collateral Value (measured as of the most recent Issuance Date); and
(ii) the sum of the Collateral Value of all Released Assets released since the
Initial Closing Date by paying the Release Price shall not exceed 25% of the
Aggregate Collateral Value (measured as of the most recent Issuance Date);
provided, after each of the Series 2013-1 Notes, the Series 2013-2 Notes, the
Series 2013-3 Notes, the Series 2014-1 Notes, the Series 2015-1 Notes and the
Series 2016-1 Notes have been repaid in full, in connection with the issuance of
each subsequent Series of Notes, the limitations described in sentence paragraph
may be reset such that (i) the sum of the Collateral Value of the Exchanged
Assets or Released Assets, as applicable, will reflect the aggregate Exchanged
Assets or Released Assets exchanged or released since the prior Issuance Date
and (ii) the maximum percentages of the Collateral Pool that may be exchanged or
released may be subject to change; provided further that in connection with each
issuance and the changes described in this sentence, the Rating Condition has
been satisfied. Notwithstanding the foregoing, a sale, substitution or exchange
pursuant to any of Sections 2.03, 3.15, 7.02, 7.03, 7.05 or 7.06 shall not be
taken into consideration for purposes of this Section 7.04(b).


(c)         No sale of a Property or Mortgage Loan to a third party or to a
STORE SPE may occur if an Early Amortization Period would occur as a result of
such purchase.


Section 7.05          Terminated Lease Property and REO Property.


An Issuer may remove a Terminated Lease Property or REO Property from the
Collateral Pool in exchange for the addition of one or more Qualified Substitute
Properties to the Collateral Pool pursuant to the provisions of Section 7.01.


Section 7.06          Risk-Based or Credit Risk Substitution.


Each applicable Issuer may (A) with respect to a Lease other than a Hybrid
Lease, remove a Property from the Collateral Pool in exchange for the addition
of one or more Qualified Substitute Properties to the Collateral Pool, (B)
remove a Hybrid Lease in exchange for one or more Qualified Substitute Hybrid
Leases or Qualified Substitute Properties, and (C) solely with respect to (iv)
below, remove a Mortgage Loan from the Collateral Pool in exchange for the
addition of one or more Qualified Substitute Loans or Qualified Substitute
Properties to the Collateral Pool; pursuant to the provisions of Section 7.01
provided that either: (i) the remaining term to maturity of the related Lease is
less than three (3) years from the date of the proposed substitution and the
Property Manager, in accordance with the Servicing Standard, determines that
there is a reasonable risk of non-renewal of such Lease (“Non-Renewal Risk”);
(ii) based on written communications from the Tenant under such Lease, the
Property Manager, in accordance with the Servicing Standard, determines that
there is a Non-Renewal Risk; (iii) such Issuer has received from the Tenant
under the Lease for such Property written notice of the non-renewal of such
Lease; or (iv) the Property Manager, in accordance with the Servicing Standard,
determines that there is a reasonable risk of monetary default by the Tenant
under such Lease or the Borrower under such Mortgage Loan (“Credit Risk” and any
substitution related to clauses (i), (ii), (iii) or (iv), collectively, a
“Risk-Based Substitution”). In addition, the Property Manager or the applicable
Issuer shall provide to the Indenture Trustee an explanation of the Non-Renewal
Risk or Credit Risk, including, if applicable, a copy of any written
communication from the Tenant or Borrower related to such Non-Renewal Risk or
Credit Risk, as well as a summary description of the anticipated Qualified
Substitute Property, Qualified Substitute Hybrid Lease or Qualified Substitute
Loan, as applicable.


97

--------------------------------------------------------------------------------

Section 7.07          Disposition Period.


During the Disposition Period, the Property Manager will be required to utilize
efforts consistent with the Servicing Standard to cause all of the Leases,
Properties and Mortgage Loans to be released from the Collateral Pool prior the
Rated Final Payment Date by receiving payment of the Release Price for such
Properties through the sale of such Properties to a third party or to a STORE
SPE.


Section 7.08          Qualified Deleveraging Event.


In connection with an Early Refinancing Prepayment as permitted pursuant to the
terms of any applicable Series Supplement, an Issuer may release Owned
Properties, Hybrid Leases or Loans with an aggregate Allocated Loan Amount not
to exceed the Qualified Release Amount; provided, however, the sum of the
Collateral Value of such Released Assets, combined with all Released Assets
released since August 23, 2012 by paying the Release Price, shall not exceed 25%
of the Aggregate Collateral Value (measured as of the most recent Issuance
Date); provided further, the release of such Released Assets (i) shall not
trigger an Indenture Event of Default or Early Amortization Period (including
but not limited to the Issuers’ obligations to maintain the 3-month Average
DSCR), (ii) shall result in the Rating Condition being satisfied and (iii) shall
not cause a Maximum Property Concentration to be exceeded (or if, prior to such
release, an existing Maximum Property Concentration is already exceeded, the
release of such Owned Properties will reduce the Maximum Property Concentration
or such Maximum Property Concentration will remain unchanged after giving effect
to such release).  Notwithstanding the foregoing, an exchange or sale of a
Hybrid Lease, Loan or Property in connection with a Collateral Defect,
Terminated Lease Properties, sales pursuant to the exercise of Third Party
Purchase Options, Lease Transfer Properties, Risk-Based Substitutions or sales
during the Disposition Period shall not be taken into consideration for purposes
of the 25% maximum described in the prior sentence.  In addition, after each of
the Series 2013-1 Notes, the Series 2013-2 Notes, the Series 2013-3 Notes, the
Series 2014-1 Notes, the Series 2015-1 Notes and the Series 2016-1 Notes have
been repaid in full, for any release of Owned Properties, Hybrid Leases or Loans
in connection with a Qualified Deleveraging Event, (i) no Make Whole Amount
shall be due with respect to such release and (ii) the Released Assets in
connection with such release shall not be counted toward the calculation of all
Released Assets subject to the 25% limitation described above.


98

--------------------------------------------------------------------------------

Section 7.09          Series Collateral Release.


(a)         Subject to any additional requirements set forth in any applicable
Series Supplement, the Issuer may remove a Property from the Collateral Pool in
connection with a Series Collateral Release. Any Series Collateral Release Price
received on a Series Collateral Release shall be deposited into the Collection
Account and applied by the Indenture Trustee on the date of such Series
Collateral Release, at the direction of the Issuers, (A) to repay certain
outstanding Notes as designated by the Issuers, in whole or in part, in
accordance with Section 7.01 of the Indenture and/or (B) as Unscheduled
Proceeds.


(b)          After such release, the released Property shall not be deemed to be
a Property (except for the purposes of obligations under the Transaction
Documents that are expressly provided to survive repayment in full of the Notes
and satisfaction of the Mortgage).


(c)         No Series Collateral Release shall occur unless (i) the Rating
Condition is satisfied, (ii) no Early Amortization Period will occur following
such Series Collateral Release and (iii) the Series 2013-1 Notes, the Series
2013-2 Notes, the Series 2013-3 Notes, the Series 2014-1 Notes, the Series
2015-1 Notes and the Series 2016-1 Notes have been redeemed in full.


(d)          Any Series Collateral Release Prices that are required to be
transferred from the Collection Account to the Release Account pursuant to the
Indenture shall be treated as “Release Price” and applied in accordance with
Section 3.05(b).


(e)          After each of the Series 2013-1 Notes, the Series 2013-2 Notes, the
Series 2013-3 Notes, the Series 2014-1 Notes, the Series 2015-1 Notes and the
Series 2016-1 Notes have been redeemed in full, releases in connection with a
Qualified Deleveraging Event and releases in connection with a Series Collateral
Release shall not be taken into consideration for the purposes of the
limitations set forth in Sections 7.01(a) or 7.04(b).


(f)          In connection with a release of Properties or Loans pursuant to
Section 7.11(a), upon the Indenture Trustee’s receipt of an Officer’s
Certificate by the applicable Issuer or Property Manager, upon which the
Indenture Trustee shall be permitted to fully rely and shall have no liability
for so relying without any obligation to confirm or verify, certifying that all
conditions set forth herein have been satisfied, upon which the Indenture
Trustee shall be permitted to fully rely and shall have no liability for so
relying without any obligation to confirm or verify, the Indenture Trustee shall
release to such Issuer or its designee the related Lease File or Loan File and
execute and deliver such instruments of release, transfer or assignment, in each
case without recourse, that shall be provided to it by such Issuer and are
reasonably necessary to release any Mortgage or other lien or security interest
in such Property and the related Lease or Loan from the lien of the Indenture.


Section 7.10          Like-Kind Exchange. In the event that STORE Capital enters
into a Master Exchange Agreement, the following restrictions shall apply:


99

--------------------------------------------------------------------------------

(a)        Property Manager shall instruct the Indenture Trustee to, and the
Indenture Trustee shall, establish and maintain the Exchange Account, in the
name of the Qualified Intermediary that shall be administered and operated as
provided in the Master Exchange Agreement and the Escrow Agreement.  The
Exchange Account shall be an Eligible Account.  If the Exchange Account is not
maintained in accordance with this Section 7.10, and the Indenture Trustee has
received written notice thereof pursuant to Section 2.03(iii) of the Escrow
Agreement, then  the Indenture Trustee and the Qualified Intermediary shall
establish a new Exchange Account that complies with this Section 7.10 and
transfer into the new Exchange Account all funds from the non-qualifying
Exchange Account. The funds held in the Exchange Account may be held as cash or
invested in Permitted Investments in accordance with the Escrow Agreement.


(b)          Subject to the limitations set forth in Section 7.01(a), each
Issuer shall have the right to have released from the lien of the related
Mortgage and the Indenture a Released Property for the purposes of consummating
an Exchange in accordance with the terms of the Master Exchange Agreement. In
connection with a release of Properties or Loans pursuant to this Section
7.09(a), upon the Indenture Trustee’s receipt of an Officer’s Certificate by the
applicable Issuer or the Property Manager certifying that all conditions set
forth herein have been satisfied, upon which the Indenture Trustee shall be
permitted to fully rely and shall have no liability for so relying without any
obligation to confirm or verify, the Indenture Trustee shall release to such
Issuer or its designee, which may include the Qualified Intermediary, the
related Lease File and execute and deliver such instruments of release, transfer
or assignment, in each case without recourse, that shall be provided to it by
such Issuer and are reasonably necessary to release any Mortgage or other lien
or security interest in such Property and the related Lease from the lien of the
Indenture.


(c)          Any Replacement Property acquired by an Issuer pursuant to the
Master Exchange Agreement shall satisfy the criteria set forth in the definition
of “Qualified Substitute Property”.


(d)          No Issuer may transfer a Released Property to the Qualified
Intermediary pursuant to this Section and the Master Exchange Agreement unless:


(i)          no Early Amortization Period or DSCR Sweep Period has occurred and
is continuing or would result from the making of such transfer;


(ii)          the Termination Date has not occurred and is not then in effect;


(iii)        STORE Capital has deposited the related Exchange Cash Collateral
pursuant to Section 7.11;


(iv)        the Required Conditions have been satisfied; and


(v)          the representations and warranties of the Qualified Intermediary in
the Master Exchange Agreement are true and correct on and as of the date of such
transfer with the same effect as though made on and as of such date.


100

--------------------------------------------------------------------------------

(e)          The Relinquished Property Proceeds deposited into the Exchange
Account in connection with the sale or disposition of a Relinquished Property
shall be an amount equal to or greater than the Fair Market Value of such
Relinquished Property.


(f)          Relinquished Property Proceeds transferred from the Exchange
Account to the Release Account pursuant to the Escrow Agreement shall be applied
in accordance with Section 3.05(b).


(g)          In no event shall funds in the Release Account, the Collection
Account or the Exchange Reserve Account or any other funds that are subject to
the lien of the Indenture be utilized as Additional Subsidies for the purposes
of acquiring a Replacement Property pursuant to the Master Exchange Agreement.
In no event shall STORE Capital directly deposit any Additional Subsidies into
the Exchange Account; provided, that STORE Capital may elect to make a capital
contribution to the applicable Issuer and cause such Issuer to deposit such
amounts into the Exchange Account as Additional Subsidies.


(h)          For the avoidance of doubt, the Indenture Trustee shall not have
the benefit, directly or indirectly, of a lien on any amounts on deposit in the
Exchange Account.


(i)          Any Replacement Property acquired by an Issuer pursuant to the
Master Exchange Agreement shall constitute Collateral and become subject to the
lien of the Indenture in accordance with the terms thereof.


To the extent that the Master Exchange Agreement or the Escrow Agreement
requires the Property Manager or any Issuer to provide written instruction to
the Escrow Agent directing the transfer of Relinquished Property Proceeds from
the Exchange Account to the Release Account, the Property Manager or such
Issuer, as applicable, shall promptly deliver such written instruction in
accordance with the terms of the Master Exchange Agreement and the Escrow
Agreement; provided, that in no event shall Additional Subsidies be transferred
from the Exchange Account to the Release Account.


Section 7.11          Exchange Reserve Account.


(a)         In the event that STORE Capital enters into a Master Exchange
Agreement, Property Manager shall instruct the Indenture Trustee to, and the
Indenture Trustee shall, establish and maintain a segregated account in the name
of the Indenture Trustee (the “Exchange Reserve Account”).  The Exchange Reserve
Account shall be an Eligible Account. Initially, the Exchange Reserve Account
bank shall be Citibank, N.A.  If the Exchange Reserve Account is not maintained
in accordance with this Section 7.11, then the Property Manager shall, within
five (5) Business Days of obtaining knowledge of such fact, provide written
notice to the Indenture Trustee, and, upon receipt of such notice, the Indenture
Trustee shall establish a new Exchange Reserve Account that complies with this
Section 7.11 and transfer into the new Exchange Reserve Account all funds from
the non-qualifying Exchange Reserve Account. With respect to each such
“Exchange” as defined in the Master Exchange Agreement, STORE Capital shall
deposit or cause to be deposited into the Exchange Reserve Account, Exchange
Cash Collateral in accordance with this Section 7.11.


101

--------------------------------------------------------------------------------

(b)         If on any Determination Date, in connection with a transfer of a
Released Property to the Qualified Intermediary pursuant to Section 7.10 and the
Master Exchange Agreement (i) there are Relinquished Property Proceeds in the
Exchange Account or (ii) there will be Relinquished Property Proceeds in the
Exchange Account after giving effect to such transfer (at any time, the amount
deposited into the Exchange Account, the “Exchange Amount”), in each case STORE
Capital shall deposit an equivalent amount into the Exchange Reserve Account
(any such amounts deposited into the Exchange Reserve Account, the “Exchange
Cash Collateral”).


(c)          At any time that the Exchange Amounts are reduced to zero, the
Indenture Trustee shall transfer all of the Exchange Cash Collateral to STORE
Capital; provided, that STORE Capital has delivered an Officer’s Certificate to
the Indenture Trustee, upon which the Indenture Trustee shall be permitted to
fully rely and shall have no liability for so relying without any obligation to
confirm or verify, certifying that the Exchange Amounts have been reduced to
zero; provided, further that if an Early Amortization Period is in effect, all
amounts on deposit in the Exchange Reserve Account shall be immediately
transferred as Unscheduled Proceeds to the Collection Account and applied as
Unscheduled Principal Payments on the Payment Date following the commencement of
such Early Amortization Period.


(d)         On or before any Required Transfer Instruction Date, the Property
Manager or the Special Servicer shall deliver a notice to the Indenture Trustee,
upon which the Indenture Trustee shall be permitted to fully rely and shall have
no liability for so relying without any obligation to confirm or verify, stating
the Required Transfer Instruction Date and the amount of Relinquished Property
Proceeds that are required to be transferred from the Exchange Account to the
Release Account pursuant to the terms of the Master Exchange Agreement and the
Escrow Agreement.  If such Relinquished Property Proceeds are not deposited into
the Release Account on or before the third (3rd) Business Day following such
Required Transfer Instruction Date (such Relinquished Property Proceeds, the
“Delayed Proceeds”), an amount equal to the lesser of (i) such Delayed Proceeds
and (ii) the then-current amount of Exchange Cash Collateral will be transferred
from the Exchange Reserve Account to the Collection Account and treated as
Unscheduled Proceeds (the date of such transfer, the “Exchange Reserve Transfer
Date”).


(e)          If, following the Exchange Reserve Transfer Date, the related
Delayed Proceeds are transferred from the Exchange Account to the Release
Account, and an Early Amortization Period is not then in effect, the amount of
such Delayed Proceeds will be reduced by the amount of such Exchange Cash
Collateral (such amount as reduced, the “Adjusted Delayed Proceeds”) and (i)
such Adjusted Delayed Proceeds will remain in the Release Account and (ii) the
excess of the amounts of such Delayed Proceeds over the Adjusted Delayed
Proceeds will be remitted to STORE Capital. For the avoidance of doubt, if an
Early Amortization Period is in effect, all Delayed Proceeds deposited into the
Release Account shall immediately be transferred to the Collection Account and
treated as Unscheduled Proceeds.


Section 7.12          Triple A Release Event


Notwithstanding anything to the contrary herein, if any Triple A Notes are
Outstanding on their related Triple A Release Date, the Property Manager shall
use commercially reasonable efforts to sell Hybrid Leases, Loans and/or Owned
Properties in an amount equal to 25% of the Aggregate Collateral Value, taking
into account the aggregate Collateral Value of all Released Assets released
since the Initial Closing Date. Any Release Price collected in connection with a
Triple A Release Event shall be deposited as Unscheduled Proceeds into the
Collection Account and shall be included in the Available Amount on the
following Payment Date.


102

--------------------------------------------------------------------------------

ARTICLE VIII


TERMINATION


Section 8.01          Termination.


The respective obligations and responsibilities under this Agreement of the
Property Manager, the Special Servicer, the Back-Up Manager and each Issuer
shall terminate upon the satisfaction of the indebtedness evidenced by the
Notes, whereupon the Indenture Trustee shall execute and deliver to the Issuers
such instruments of release, transfer or assignment, in each case without
recourse, as shall be provided to it by the Issuers and reasonably necessary to
release any lien or security interest in the subject Mortgage Loans, Properties
and Leases.


ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.01          Amendment.


Subject to the provisions of the Indenture governing amendments, supplements and
other modifications to this Agreement, this Agreement may be amended by the
parties hereto from time to time but only by the mutual written agreement signed
by the parties hereto. The Property Manager shall furnish to each party hereto
and to each Issuer a fully executed counterpart of each amendment to this
Agreement.


The parties hereto agree that no modifications or amendments will be made to the
Indenture, any Series Supplement or other Transaction Documents without the
consent of the Property Manager, the Special Servicer or the Back-Up Manager, as
applicable, if such person would be materially adversely affected by such
modification or amendment, regardless of whether such person is a party to such
agreement.


Section 9.02          Counterparts.


This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed to be an original whether delivered in physical or
electronic form, and all such counterparts shall constitute but one and the same
instrument.


Section 9.03          Governing Law.


103

--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.


Section 9.04          Notices.


All notices, requests and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed to have been duly given
if delivered by courier or mailed by first class mail, postage prepaid, or if
transmitted by facsimile and confirmed in a writing delivered or mailed as
aforesaid, to:


(a)          in the case of the Property Manager and the Special Servicer, 8501
E. 8377 E. Hartford Drive, Suite 100, Scottsdale, Arizona 85255, facsimile
number: 480-256-1101;


(b)          in the case of any Issuer, 8377 E. Hartford Drive, Suite 100,
Scottsdale, Arizona 85255, facsimile number: 480-256-1101, or such address as
provided in any Joinder Agreement;


(c)          in the case of the Indenture Trustee, 388 Greenwich Street, New
York, New York 10013, Attention: Global Transaction Services-STORE Master
Funding; facsimile number: 212-816-5527;


(d)          in the case of the applicable Rating Agency, Standard & Poor’s
Rating Services, a division of The McGraw-Hill Companies, Inc., 55 Water Street,
41st floor, New York, New York 10041-0003, Attention: ABS Surveillance Group -
Structured Credit; and


(e)          in the case of the Back-Up Manager, KeyBank National Association,
11501 Outlook St., Suite 300, Overland Park, KS 66211, Attention: W. Todd
Reynolds;


or, as to each such Person, to such other address and facsimile number as shall
be designated by such Person in a written notice to parties hereto. Any notice
required or permitted to be delivered to a holder of Issuer Interests or Notes
shall be deemed to have been duly given if mailed by first class mail, postage
prepaid, at the address of such holder as shown in the register maintained for
such purposes under the applicable Limited Liability Company Agreement and the
Indenture, respectively. Any notice so mailed within the time prescribed in this
Agreement shall conclusively be presumed to have been duly given, whether or not
such holder receives such notice.


Section 9.05          Severability of Provisions.


If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.


104

--------------------------------------------------------------------------------

Section 9.06          Effect of Headings and Table of Contents.


The article and section headings and the table of contents herein are for
convenience of reference only and shall not limit or otherwise affect the
construction hereof.


Section 9.07          Notices to the Rating Agencies and Others.


(a)          The Indenture Trustee shall promptly provide notice to the
applicable Rating Agency with respect to each of the following of which the
Indenture Trustee has actual knowledge:


(i)          any material change or amendment to this Agreement;


(ii)          the occurrence of any Servicer Replacement Event that has not been
cured; and


(iii)         the resignation or termination of the Property Manager or the
Special Servicer and the appointment of a successor.


(b)          The Property Manager shall promptly provide notice to the
applicable


(i)          Rating Agency with respect to each of the following of which it has
actual knowledge:


(ii)         the resignation or removal of the Indenture Trustee and the
appointment of a successor;


(iii)        any change in the location of the Collection Account;


(iv)        any change in the identity of a Tenant or Borrower; and


(v)          any addition or removal of a Mortgage Loan or Property from the
Collateral.


(c)         Each of the Property Manager and the Special Servicer, as the case
may be, shall furnish the applicable Rating Agency such information with respect
to the Mortgage Loans, Leases and Properties as such Rating Agency shall
reasonably request and that the Property Manager or the Special Servicer, as the
case may be, can reasonably provide.


(d)          Each of the Property Manager and the Special Servicer, as the case
may be, shall promptly furnish the applicable Rating Agency and the Issuers with
copies of the following items:


(i)          each of its quarterly statements as to compliance described in
Section 3.11; and


(ii)         each report prepared by it pursuant to Section 4.01. 102


105

--------------------------------------------------------------------------------

(e)         Any Officer’s Certificate, Opinion of Counsel, report, notice,
request or other material communication prepared by the Property Manager, the
Special Servicer, each Issuer, the Issuer Members on behalf of the Issuers, or
the Indenture Trustee, or caused to be so prepared, for dissemination to any of
the parties to this Agreement or any holder of Notes or Issuer Interests shall
also be concurrently forwarded by such Person to STORE Capital, the Issuers and
the Initial Purchasers to the extent not otherwise required to be so forwarded.
Any Officer’s Certificate delivered under this Agreement or any other
Transaction Document shall be deemed to have been delivered by the Person which
is a party to this Agreement with respect to which the same was delivered, and
under no circumstances shall the officer or other person executing the same have
any personal liability under or in connection with any Officer’s Certificate
executed by it.


Section 9.08          Successors and Assigns: Beneficiaries.


The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and the respective successors and assigns of the parties
hereto, and all such provisions shall inure to the benefit of each Issuer and
the Noteholders. No other person, including any Tenant or Borrower, shall be
entitled to any benefit or equitable right, remedy or claim under this
Agreement.


Section 9.09          Complete Agreement.


This Agreement embodies the complete agreement among the parties with respect to
the subject matter hereof and may not be varied or terminated except by a
written agreement conforming to the provisions of Section 9.01. All prior
negotiations or representations of the parties are merged into this Agreement
and shall have no force or effect unless expressly stated herein.


Section 9.10          Consent to Jurisdiction.


Any action or proceeding against any of the parties hereto relating in any way
to this Agreement may be brought and enforced in the courts of the State of New
York sitting in the borough of Manhattan or of the United States District Court
for the Southern District of New York and each of the parties hereto irrevocably
submits to the jurisdiction of each such court in respect of any such action or
proceeding. Each of the parties hereto hereby waives, to the fullest extent
permitted by law, any right to remove any such action or proceeding by reason of
improper venue or inconvenient forum.


Section 9.11          No Proceedings.


Each of the Property Manager and the Special Servicer hereby agrees that it
shall not institute against, or join any other person or entity in instituting
against, any Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceedings under any federal or state
bankruptcy or similar law (including the U.S. Bankruptcy Code), for two years
and 31 days after the last Note issued by any Issuer is paid in full. The
agreements in this paragraph shall survive termination of this Agreement.


106

--------------------------------------------------------------------------------

Section 9.12          Cooperation.


Each party hereto and each Noteholder (by its acceptance of a Note) hereby
agrees to act diligently in responding to a request made by any other party to
this Agreement and agrees to reasonably cooperate with the requesting party in
connection with the subject matter.


Section 9.13          Acknowledgment of Receipts by Indenture Trustee.


Upon request, within ten (10) Business Days after its receipt of any notice,
document or other delivery pursuant to any Transaction Document, the Indenture
Trustee shall acknowledge its receipt of the same in writing delivered to the
party that delivered the same to the Indenture Trustee.


107

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers, the Property Manager and Special Servicer, the
Back-Up Manager and the Indenture Trustee have caused this Agreement to be duly
executed by their respective officers or representatives all as of the day and
year first above written.



 
STORE CAPITAL CORPORATION, a Maryland corporation, as Property Manager and
Special Servicer
         
By:
     
Name:
Michael T. Bennett
   
Title:
Executive Vice President - General Counsel
           
STORE MASTER FUNDING I, LLC, a Delaware limited liability company, as Issuer
         
By:
     
Name:
Michael T. Bennett
   
Title:
Executive Vice President - General Counsel
           
STORE MASTER FUNDING II, LLC, a Delaware limited liability company, as Issuer
         
By:
     
Name:
Michael T. Bennett
   
Title:
Executive Vice President - General Counsel
           
STORE MASTER FUNDING III, LLC, a Delaware limited liability company, as Issuer
         
By:
     
Name:
Michael T. Bennett
   
Title:
Executive Vice President - General Counsel
           
STORE MASTER FUNDING IV, LLC, a Delaware limited, liability company, as Issuer
         
By:
     
Name:
Michael T. Bennett
   
Title:
Executive Vice President - General Counsel
           
STORE MASTER FUNDING V, LLC, a Delaware limited liability company, as Issuer
         
By:
     
Name:
Michael T. Bennett
   
Title:
Executive Vice President - General Counsel
 



Fifth A&R Property Management Agreement (STORE 2018-1)



--------------------------------------------------------------------------------

 
STORE MASTER FUNDING VI LLC, a Delaware limited liability company, as Issuer
         
By:
     
Name:
Michael T. Bennett
   
Title:
Executive Vice President - General Counsel
           
STORE MASTER FUNDING VII LLC, a Delaware limited liability company, as Issuer
         
By:
     
Name:
Michael T. Bennett
   
Title:
Executive Vice President - General Counsel
 



Fifth A&R Property Management Agreement (STORE 2018-1)



--------------------------------------------------------------------------------

 
CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
         
By:
     
Name:
     
Title:
   



Fifth A&R Property Management Agreement (STORE 2018-1)



--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION, as Back-Up Manager
         
By:
     
Name:
     
Title:
   



Fifth A&R Property Management Agreement (STORE 2018-1)



--------------------------------------------------------------------------------

STATE OF                          



COUNTY OF  ____________


On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of STORE
CAPITAL CORPORATION, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF ____________



COUNTY OF  _____________



On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of STORE
MASTER FUNDING I, LLC, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF ____________



COUNTY OF  _______________



On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of STORE
MASTER FUNDING II, LLC, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF ____________



COUNTY OF  ______________



On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of STORE
MASTER FUNDING III, LLC, and also known to me to be the person who executed it
on behalf of such entity, and acknowledged to me that such entity executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF  ___________



COUNTY OF _________________



On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of STORE
MASTER FUNDING IV, LLC, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF  ___________



COUNTY OF _________________


On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of STORE
MASTER FUNDING V, LLC, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF  ___________



COUNTY OF _________________

On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of STORE
MASTER FUNDING VI, LLC, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF  ___________



COUNTY OF _________________


On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of STORE
MASTER FUNDING VII, LLC, and also known to me to be the person who executed it
on behalf of such entity, and acknowledged to me that such entity executed the
within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF  ___________



COUNTY OF _________________


On the ___ day of _________, before me, a notary public in and for said State,
personally appeared _____________ known to me to be the ______________ of
CITIBANK, N.A., and also known to me to be the person who executed it on behalf
of such entity, and acknowledged to me that such entity executed the within
instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

STATE OF  ___________



COUNTY OF _________________



On the ___ day of _____________, before me, a notary public in and for said
State, personally appeared ____________ known to me to be the ______________ of
KEYBANK NATIONAL ASSOCIATION, and also known to me to be the person who executed
it on behalf of such entity, and acknowledged to me that such entity executed
the within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]



--------------------------------------------------------------------------------

EXHIBIT A


[RESERVED]


EXHIBIT A-1



--------------------------------------------------------------------------------

EXHIBIT B-1


FORM OF REQUEST FOR RELEASE – PROPERTY MANAGER


[Date]


Citibank, N.A., not in its individual capacity
but solely as Indenture Trustee
388 Greenwich Street
New York, New York 10013
Attention:  Citibank Agency & Trust-STORE Master Funding


STORE Master Funding I, LLC
STORE Master Funding II, LLC
STORE Master Funding III, LLC
STORE Master Funding IV, LLC
STORE Master Funding V, LLC
STORE Master Funding VI, LLC
STORE Master Funding VII, LLC
8377 E. Hartford Drive, Suite 100
Scottsdale, Arizona, 85255
Attention: Secretary


[ADDITIONAL ISSUERS]
[____________]
[____________]



 
Re:
STORE Master Funding, Net-Lease Mortgage Notes



In connection with the administration of the Lease Files and Loan Files held by
or on behalf of you as trustee under that certain Fifth Amended and Restated
Property Management and Servicing Agreement, dated as of October 22, 2018 (the
“Property Management Agreement”), among STORE Master Funding I, LLC, as an
Issuer, STORE Master Funding II, LLC, as an Issuer, STORE Master Funding III,
LLC, as an Issuer, STORE Master Funding IV, LLC, as an Issuer, STORE Master
Funding V, LLC, as an Issuer, STORE Master Funding VI, LLC, as an Issuer, STORE
Master Funding VII, LLC, as an Issuer, the undersigned, as property manager (the
“Property Manager”) and special servicer (the “Special Servicer”), KeyBank
National Association, as back-up manager (the “Back-Up Manager”), and Citibank,
N.A., not in its individual capacity but solely as Indenture Trustee (the
“Indenture Trustee”), the undersigned as Property Manager hereby requests a
release of the [Lease Files] [and] [Loan Files] (or the portion thereof
specified below) held by the Custodian on behalf of the Indenture Trustee with
respect to the following described [Lease] [and] [Mortgage Loan] for the reason
indicated below.


[Tenant’s Name:
Address:


Lease No.:]

EXHIBIT B-1-1



--------------------------------------------------------------------------------

[Borrower’s Name:
Address:
Mortgage Loan No.:]

If only particular documents in the [Lease File] [and] [Loan File] are
requested, please specify which:


Reason for requesting [Lease File] [and] [Loan File] (or portion thereof):





   
1.
[Lease] [Mortgage Loan] paid in full and terminated.
     
The undersigned hereby certifies that all amounts received in connection with
the [Lease] [Mortgage Loan] that are required to be deposited in the Collection
Account pursuant to the Property Management Agreement, have been or will be so
deposited.
   
2.
Other. (Describe)



The undersigned acknowledges that the above [Lease File] [and] [Loan File] (or
requested portion thereof) will be held by the undersigned in accordance with
the provisions of the Property Management Agreement and will be returned to you
or your designee within ten (10) days of our receipt thereof, [unless the Lease
has become a Liquidated Lease, in which case the Lease File (or such portion
thereof) will be retained by us permanently].


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.



 
STORE CAPITAL CORPORATION,
   
a Maryland Corporation,
   
as Property Manager and Special Servicer
         
By:
     

   
Name:
   
Title:



EXHIBIT B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2


FORM OF REQUEST FOR RELEASE – SPECIAL SERVICER


[Date]


STORE Master Funding I, LLC
STORE Master Funding II, LLC
STORE Master Funding III, LLC
STORE Master Funding IV, LLC
STORE Master Funding V, LLC
STORE Master Funding VI, LLC
STORE Master Funding VII, LLC
8377 E. Hartford Drive, Suite 100
Scottsdale, Arizona, 85255
Attention: Secretary


[ADDITIONAL ISSUERS]
[____________]
[____________]







 
Re:
STORE Master Funding, Net-Lease Mortgage Notes



In connection with the administration of the Lease Files and Loan Files held by
or on behalf of you as trustee under a certain Fifth Amended and Restated
Property Management and Servicing Agreement, dated as of October 22, 2018 (the
“Property Management Agreement”), among STORE Master Funding I, LLC, as an
Issuer, STORE Master Funding II, LLC, as an Issuer, STORE Master Funding III,
LLC, as an Issuer, STORE Master Funding IV, LLC, as an Issuer, STORE Master
Funding V, LLC, as an Issuer, STORE Master Funding VI, LLC, as an Issuer, STORE
Master Funding VII, LLC, as an Issuer, the undersigned, as property manager (the
“Property Manager”) and special servicer (the “Special Servicer”), Citibank,
N.A., not in its individual capacity but solely as indenture trustee (the
“Indenture Trustee”), and KeyBank National Association, as back-up manager (the
“Back-Up Manager”), the undersigned as Property Manager hereby requests a
release of the [Lease Files] [and] [Loan Files] (or the portion thereof
specified below) held by the Custodian on behalf of the Indenture Trustee with
respect to the following described [Lease] [and] [Mortgage Loan] for the reason
indicated below.


[Tenant’s Name:
Address:
Loan No.:]


[Borrower’s Name:
Address:
Mortgage Loan No.:]
EXHIBIT B-2-1



--------------------------------------------------------------------------------

If only particular documents in the [Lease File] [and] [Loan File] are
requested, please specify which:


Reason for requesting [Lease File] [and] [Loan File] (or portion thereof):



   
1.
The [Tenant] [Borrower] is being evicted.
   
2.
Other. (Describe)



The undersigned acknowledges that the above [Lease File] [and] [Loan File] (or
requested portion thereof) will be held by the undersigned in accordance with
the provisions of the Property Management Agreement and will be returned to you
or your designee within ten (10) days of our receipt thereof, unless (i) the
[Tenant] [Borrower] is being evicted, in which case the [Lease File] [and] [Loan
File] (or such portion thereof) will be returned when no longer required by us
for such purpose, or (ii) we deliver to the Indenture Trustee an Officer’s
Certificate stating that the Lease has become a Liquidated Lease and all amounts
received or to be received in connection with such liquidation that are required
to be deposited into the Collection Account pursuant to Section 3.02(a) have
been or will be so deposited.


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.



 
STORE CAPITAL CORPORATION,
   
a Maryland Corporation,
   
as Property Manager and Special Servicer
         
By:
     

   
Name:
   
Title:



EXHIBIT B-2-2



--------------------------------------------------------------------------------

EXHIBIT C-1


FORM OF NOTICE AND ACKNOWLEDGMENT OF
DESIGNATION OF REPLACEMENT SPECIAL SERVICER


[Date]


Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc.
55 Water Street
New York, New York 10041



 
Re:
STORE Master Funding, Net-Lease Mortgage Notes



Ladies and Gentlemen:


This notice is being delivered pursuant to Section 5.06 of a certain Fifth
Amended and Restated Property Management and Servicing Agreement, dated as of
October 22, 2018 (the “Agreement”), among STORE Master Funding I, LLC, as an
Issuer, STORE Master Funding II, LLC, as an Issuer, STORE Master Funding III,
LLC, as an Issuer, STORE Master Funding IV, LLC, as an Issuer, STORE Master
Funding V, LLC, as an Issuer, STORE Master Funding VI, LLC, as an Issuer, STORE
Master Funding VII, LLC, as an Issuer, STORE Capital Corporation, as property
manager (the “Property Manager”) and special servicer (the “Special Servicer”),
Citibank, N.A., not in its individual capacity but solely as indenture trustee
(the “Indenture Trustee”), and KeyBank National Association, as back-up manager
(the “Back-Up Manager”). Capitalized terms used but not otherwise defined herein
shall have respective meanings assigned to them in the Agreement.


Notice is hereby given that the [          ] has designated
________________________ to serve as the Special Servicer under the Agreement.


The designation of           as Special Servicer will become final if certain
conditions are met and the applicable Rating Agency delivers to the Issuers and
the Indenture Trustee written confirmation that if the person designated to
become the Special Servicer were to serve as such, such event would not result
in the downgrade, qualification or withdrawal of the higher of (i) such Rating
Agency’s then current ratings of the Notes and (ii) the rating of the Notes at
the time of the original issuance thereof. Accordingly, such confirmation is
hereby requested as soon as possible.


Please acknowledge receipt of this notice by signing the enclosed copies of this
notice where indicated below and returning them to each of the Issuers and the
Indenture Trustee, in the enclosed stamped self-addressed envelope.


EXHIBIT C-1-1



--------------------------------------------------------------------------------

 
Very truly yours,
          
as Indenture Trustee
         
By:
     
Name:
     
Title:
   



Receipt acknowledged:


STANDARD & POOR’S RATING SERVICES
     
By:
       
Name:
     
Title:
     
Date:
   



EXHIBIT C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2


FORM OF ACKNOWLEDGMENT BY
PROPOSED SPECIAL SERVICER ACCEPTING APPOINTMENT


[Date]


STORE Master Funding I, LLC
STORE Master Funding II, LLC
STORE Master Funding III, LLC
STORE Master Funding IV, LLC
STORE Master Funding V, LLC
STORE Master Funding VI, LLC
STORE Master Funding VII, LLC
8377 E. Hartford Drive, Suite 100
Scottsdale, Arizona, 85255
Attention: Secretary


[ADDITIONAL ISSUERS]
[____________]
[____________]


Citibank, N.A., not in its individual capacity
but solely as Indenture Trustee
388 Greenwich Street
New York, New York 10013
Attention: Citibank Agency & Trust-STORE Master Funding



 
Re:
STORE Master Funding, Net-Lease Mortgage Notes



Ladies and Gentlemen:


Pursuant to Section 5.06 of the Fifth Amended and Restated Property Management
and Servicing Agreement, dated as of October 22, 2018 (the “Agreement”), among
STORE Master Funding I, LLC, as an Issuer, STORE Master Funding II, LLC, as an
Issuer, STORE Master Funding III, LLC, as an Issuer, STORE Master Funding IV,
LLC, as an Issuer, STORE Master Funding V, LLC, as an Issuer, STORE Master
Funding VI, LLC, as an Issuer, STORE Master Funding VII, LLC, as an Issuer,
STORE Capital Corporation, as property manager (the “Property Manager”) and
special servicer (the “Special Servicer”), Citibank, N.A., not in its individual
capacity but solely as indenture trustee (the “Indenture Trustee”), and KeyBank
National Association, as back-up manager (the “Back-Up Manager”), the
undersigned hereby agrees with all the other parties to the Agreement that the
undersigned shall serve as Special Servicer under, and as defined in, the
Agreement.  The undersigned hereby acknowledges that, as of the date hereof, it
is and shall be a party to the Agreement and bound thereby to the full extent
indicated therein in the capacity of Special Servicer. The undersigned hereby
makes, as of the date hereof, the representations and warranties set forth in
Section 2.01 of the Agreement, with the following corrections with respect to
type of entity and jurisdiction of organization: .


EXHIBIT C-2-1



--------------------------------------------------------------------------------

 
[NAME OF ENTITY]
         
By:
       
Name:
     
Title:
 



EXHIBIT C-2-2



--------------------------------------------------------------------------------

EXHIBIT D


FORM OF LIMITED POWERS OF ATTORNEY
FROM ISSUER OR INDENTURE TRUSTEE


KNOW ALL MEN BY THESE PRESENTS:


WHEREAS, pursuant to a certain Fifth Amended and Restated Property Management
and Servicing Agreement, dated as of October 22, 2018 ( the “Agreement”), among
STORE Master Funding I, LLC, as an Issuer, STORE Master Funding II, LLC, STORE
Master Funding III, LLC, as an Issuer, STORE Master Funding IV, LLC, as an
Issuer, STORE Master Funding V, LLC, as an Issuer, STORE Master Funding VI, LLC,
as an Issuer, STORE Master Funding VII, LLC, as an Issuer, STORE Capital
Corporation, as property manager (the “Property Manager”) and special servicer
(the “Special Servicer”), KeyBank National Association, as back-up manager (the
“Back-Up Manager”), and Citibank, N.A., not in its individual capacity but
solely as indenture trustee (the “Indenture Trustee”), the [Property Manager]
[Special Servicer] (hereafter, the “Servicer”) administers and services certain
“Mortgage Loans,” “Properties” and “Leases” as such terms are defined in the
Agreement, in accordance with the terms of the Agreement and such Leases and
Mortgage Loans; and,


WHEREAS, pursuant to the terms of the Agreement, the Servicer is granted certain
powers, responsibilities and authority in connection with its servicing and
administration subject to the terms of the Agreement; and


WHEREAS, the [RELEVANT ISSUER] [Indenture Trustee] (hereafter, the “Grantor”)
has been requested by the Servicer pursuant to the Agreement to grant this
Limited Power of Attorney to the Servicer to enable it to execute and deliver,
on behalf of the Grantor, certain documents and instruments related to the
Mortgage Loans, Properties and Leases, thereby empowering the Servicer to take
such actions as it deems necessary to comply with its servicing, administrative
and management duties under and in accordance with the Agreement.


NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:


The Grantor does make, constitute and appoint STORE Capital Corporation, a
Maryland corporation, its true and lawful agent and attorney in fact with
respect to the Mortgage Loans, Properties and Leases held by the Grantor, in its
name, place and stead, to (A) prepare, execute and deliver: (i) any and all UCC
Financing Statements, continuation statements and other documents or instruments
necessary to maintain the validity, enforceability, perfection and priority of
the Grantor’s interest in any real property (collectively, the “Property”) and
any Lease or Mortgage Loan with respect to any Property; (ii) subject to the
provisions of the Agreement, any and all modifications, waivers, consents,
assumptions, amendments or subordinations with respect to a Lease or Mortgage
Loan or documents relating thereto; and (iii) any and all instruments necessary
or appropriate for the eviction of any Tenant under a Lease or foreclosure with
respect to and Mortgage Loan serviced by the Servicer and consistent with the
authority granted by the Agreement; and (B) to take any and all actions on
behalf of the Grantor in connection with maintaining and defending the
enforceability of any such Lease obligation or Mortgage Loan, including but not
limited to the execution of any and all instruments necessary or appropriate in
defense of and for the collection and enforcement of said Lease obligation or
Mortgage Loan in accordance with the terms of the Agreement.


EXHIBIT D-1



--------------------------------------------------------------------------------

ARTICLE I


The enumeration of particular powers hereinabove is not intended in any way to
limit the grant to the Property Manager as the Grantor’s attorney in fact of
full power and authority with respect to the Mortgage Loans, Leases and
Properties to execute and deliver any such documents, instrument or other
writing as fully, in all intents and purposes, as Grantor might or could do if
personally present. The Grantor hereby ratifies and confirms whatsoever such
attorney in fact shall and may do by virtue hereof, and the Grantor agrees and
represents to those dealing with such attorney in fact that they may rely upon
this power of attorney until termination of the power of attorney under the
provisions of Article III below. The Servicer may not exercise any right,
authority or power granted by this instrument in a manner that would violate the
terms of the Agreement or the Servicing Standard imposed on the Servicer by the
Agreement, but any and all third parties dealing with Servicer as the Grantor’s
attorney in fact may rely completely, unconditionally and conclusively on the
Servicer’s authority and need not make inquiry about whether the Servicer is
acting pursuant to the Agreement or such standard. Any trustee, title company or
other third party may rely upon a written statement by the Servicer that any
particular lease or property in question is subject to and included under this
power of attorney and the Agreement.


ARTICLE II


An act or thing lawfully done hereunder by the Servicer shall be binding on the
Grantor and the Grantor’s successor and assigns.


ARTICLE III


This power of attorney shall continue in full force and effect from the date
hereof until the earliest occurrence of any of the following events, unless
sooner revoked in writing by the Grantor:


(i)          the suspension or termination of this limited power of attorney by
the Grantor;


(ii)         the transfer of the Servicer’s servicing rights and obligations as
the [Property Manager] [Special Servicer] under the Agreement from the Servicer
to another servicer;


(iii)        the appointment of a receiver or conservator with respect to the
business of the Servicer;


(iv)        the filing of a voluntary or involuntary petition in bankruptcy by
or against the Servicer; or


(v)         the occurrence of a Servicer Replacement Event.


EXHIBIT D-2



--------------------------------------------------------------------------------

Nothing herein shall be deemed to amend or modify the Agreement or the
respective rights, duties or obligations of the Grantor or the Servicer
thereunder, and nothing herein shall constitute a waiver of any rights or
remedies thereunder.


IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed and
its corporate seal to be affixed hereto by its officer duly authorized as of the
____ day of _____________________________________, __________.



 
[STORE Master Funding I, LLC, as Issuer under that certain Fifth Amended and
Restated Property Management and Servicing Agreement, dated as of October 22,
2018
         
By:
[ISSUER MEMBER], its [     ]
             
By: [_________________]
               
By:
         
Name:
     
 
Title:
 ]  




 
[STORE Master Funding II, LLC, as Issuer under that certain Fifth Amended and
Restated Property Management and Servicing Agreement, dated as of October 22,
2018
       
By:
[ISSUER MEMBER], its [  ]
               
By: [_________________]
               
By:
         
Name:
         
Title:
   




 
[STORE Master Funding III, LLC, as Issuer under that certain Fifth Amended and
Restated Property Management and Servicing Agreement, dated as of October 22,
2018
       
By:
[ISSUER MEMBER], its [  ]
             
By: [_________________]
                   
By:

       
Name:
         
Title:
   



EXHIBIT D-3



--------------------------------------------------------------------------------

 
[STORE Master Funding IV, LLC, as Issuer under that certain Fifth Amended and
Restated Property Management and Servicing Agreement, dated as of October 22,
2018
     
By:
[ISSUER MEMBER], its [  ]
             
By: [_________________]
               
By:
         
Name:
         
Title:
   




 
[STORE Master Funding V, LLC, as Issuer under that certain Fifth Amended and
Restated Property Management and Servicing Agreement, dated as of October 22,
2018
       
By:
[ISSUER MEMBER], its [   ]
             
By: [_________________]
               
By:
         
Name:
         
Title:
   




 
[STORE Master Funding VI, LLC, as Issuer under that certain Fifth Amended and
Restated Property Management and Servicing Agreement, dated as of October 22,
2018
       
By:
[ISSUER MEMBER], its [     ]
             
By: [_________________]
               
By:
         
Name:
         
Title:
   




 
[STORE Master Funding VII, LLC, as Issuer under that certain Fifth Amended and
Restated Property Management and Servicing Agreement, dated as of October 22,
2018
       
By:
[ISSUER MEMBER], its [     ]
                 
By: [_________________]
                   
By:
         
Name:
         
Title:
   



EXHIBIT D-4



--------------------------------------------------------------------------------

 
[CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
under that certain Fifth Amended and Restated Property Management and Servicing
Agreement, dated as of October 22, 2018
       
By:
     
Name:
     
Title:
]
 



EXHIBIT D-5



--------------------------------------------------------------------------------

STATE OF          )


                            )          ss.:


COUNTY OF      )


On the ___ day of __________, ______, before me, a notary public in and for said
State, personally appeared ______________________, known to me to be a
_____________ of [[ISSUER MEMBER] [          ], one of the entities that
executed the within instrument as sole member of STORE Master Funding
[I][II][III][IV][V][VI][VII], LLC], and also known to me to be the person who
executed it on behalf of such entity, and acknowledged to me that such entity
executed the within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.



 
Notary Public
 



[Notarial Seal]


EXHIBIT D-6



--------------------------------------------------------------------------------

EXHIBIT E


FORM OF ESTOPPEL CERTIFICATE, SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT


EXHIBIT E-1



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE


AND ATTORNMENT AGREEMENT


THIS AGREEMENT is made as of ______________________, 201__, among CITIBANK,
N.A., not in its individual capacity but solely as Indenture Trustee under the
Indenture, as hereinafter defined (“Trustee”), _____________, a , (“Tenant”),
and [ISSUER NAME], a Delaware limited liability company, its successors and
assigns (“Landlord”).


WITNESSETH:


WHEREAS, Landlord and Tenant are parties to a certain Lease, dated December 30,
1998, which lease and all amendments, modifications, assignments, subleases and
other agreements related thereto are attached hereto as Exhibit A and
incorporated herein by this reference (collectively, the “Lease”), which Lease
relates to the premises described therein (the “Premises”), and


WHEREAS, Trustee is the Indenture Trustee under an Indenture dated as of even
date herewith among Trustee and Landlord (the “Indenture”) pursuant to which
Landlord shall issue notes or bonds in the principal amount of approximately
$[          ] (the “Loan”), the Loan being secured, in part, by a mortgage, deed
of trust or security deed (collectively, the “Mortgage”) and an assignment(s) of
leases and rents from the Landlord to Trustee, both dated as of even date
herewith and recorded concurrently herewith covering the Premises; and


WHEREAS, Tenant has agreed that the Lease shall be subject and subordinate to
the Mortgage held by Trustee, provided Tenant is assured of continued occupancy
of the Premises under the terms of the Lease;


NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
and notwithstanding anything in the Lease to the contrary, it is hereby agreed
as follows:


1.           Subordination of Lease. Trustee, Tenant and Landlord do hereby
covenant and agree that the Lease with all rights, options, liens and charges
created thereby, is and shall continue to be subject and subordinate in all
respects to the Mortgage and to any renewals, modifications, consolidations,
replacements and extensions thereof and to all advancements made thereunder.


2.           Non-disturbance of Tenant. Trustee does hereby agree with Tenant
that, in the event Trustee becomes the owner of the Premises by foreclosure,
conveyance in lieu of foreclosure or otherwise, so long as there exists no event
of default under the Lease (a) Trustee will take no action which will interfere
with or disturb Tenant’s possession or use of the Premises or other rights under
the Lease, and (b) the Premises shall be subject to the Lease and Trustee shall
recognize Tenant as the tenant of the Premises for the remainder of the terms of
the Lease in accordance with the provisions thereof including, but not limited
to the negotiation rights provided to Tenant under Article [_____] of the Lease,
provided, however, that Trustee shall not be subject to any offsets or defenses
which Tenant might have against any prior landlord except those which arose
under the provisions of the Lease out of such landlord’s default and accrued
after Tenant had notified Trustee and given Trustee the opportunity to cure same
as hereinbelow provided, nor shall Trustee be liable for any act or omission of
any prior landlord, nor shall Trustee be bound by any rent or additional rent
which Tenant might have paid for more than the current month to any prior
landlord nor shall it be bound by any amendment or modification of the Lease
made without its consent.


EXHIBIT E-2



--------------------------------------------------------------------------------

3.           Attornment by Tenant. Tenant does hereby agree with Trustee that,
in the event Trustee becomes the owner of the Premises by foreclosure,
conveyance in lieu of foreclosure or otherwise, then Tenant shall attorn to and
recognize Trustee as the landlord under the Lease for the remainder of the term
thereof, and Tenant shall perform and observe its obligations thereunder,
subject only to the terms and conditions of the Lease. In such event, Trustee
shall not be liable for any act or omission of any prior landlord, liable for
return of the security deposit unless same was actually delivered to Trustee,
bound by any amendment or modification to or consent or waiver under or
assignment of the Lease made without its consent except to the extent permitted
without Trustee’s consent pursuant to the Indenture, bound by any rent paid more
than thirty (30) days in advance, or be subject to any set-off or defense Tenant
might have had against any prior landlord except as set forth in paragraph 2
above. Tenant further covenants and agrees to execute and deliver upon request
of Trustee or its assigns, an appropriate Agreement of Attornment to Trustee and
any subsequent titleholder of the Premises reflecting the maters contained in
this paragraph 3.


4.           Curative Rights, Modification of Lease, and Advance Payment of
Rent. So long as the Mortgage remains outstanding and unsatisfied:


(a)          Tenant will mail or deliver to Trustee, at the address and in the
manner hereinbelow provided, a copy of all notices permitted or required to be
given to the Landlord by Tenant under and pursuant to the terms and provisions
of the Lease. At any time before the rights of the Landlord shall have been
forfeited or adversely affected because of any default of the Landlord, or
within the time permitted the Landlord for curing any default under the Lease as
therein provided, Trustee may, but shall have no obligation to, pay any taxes
and assessments, make any repairs and Improvements, make any deposits or do any
other act or thing required of the Landlord by the terms of the Lease; and all
payments so made and all things so done and performed by Trustee shall be as
effective to prevent the rights of the Landlord from being forfeited or
adversely affected because of any default under the Lease as the same would have
been if done and performed by the Landlord.


5.          Limitation of Liability. Trustee shall have no liability whatsoever
hereunder prior to becoming the owner of the Premises; and Tenant agrees that if
Trustee becomes the owner of the Premises, Tenant shall look solely to the
estate or interest of Trustee in the Premises for satisfaction of any obligation
which may be or become owing by Trustee to Tenant hereunder or under the Lease.


6.           Landlord and Tenant Certifications. Landlord and Tenant hereby
certify to Trustee that the Lease has been duly executed by Landlord and Tenant
and is in full force and effect, that the Lease and any modifications and
amendments specified herein are a complete statement of the agreement between
Landlord and Tenant with respect to the leasing of the Premises, and the Lease
has not been modified or amended except as specified herein; that to the
knowledge of Landlord and Tenant, no party to the Lease is in default
thereunder; that no rent under the Lease has been paid more than thirty (30)
days in advance of its due date; and that Tenant, as of this date, has no
charge, lien or claim of offset under the Lease, or otherwise, against the rents
or other charges due or to become due thereunder or if any such matter exists,
then it is as follows:


EXHIBIT E-3



--------------------------------------------------------------------------------

NONE


7.          Tenant Estoppel Certifications. With the knowledge that Trustee, as
beneficiary of the mortgage encumbering the premises, will place substantial
reliance thereon in connection with the closing and funding of the Loan, Tenant
hereby makes the following certifications:


(a)          The term of the Lease commenced on ______________, and will
terminate on _______________, unless earlier terminated pursuant to the
provisions of the Lease.


(b)          The Lease, as described above, has not been modified, amended,
assigned or subleased except as set forth in Exhibit A attached hereto, and is
in good standing and in full force and effect.


(c)          The Lease provides for rental payments over the term of the Lease,
all as specifically provided in the Lease. For the first year of the lease term,
monthly payments of rent in the amount of $ _________ are due on the first (1st)
day of each month. Tenant has made all payments of rent due.


(d)          Tenant has paid a security deposit of $ _________ under the Lease
in the form of a letter of credit.


(e)          To Tenant’s knowledge there are no defaults by Landlord under the
Lease and there are no existing circumstances which, with the passage of time,
or notice, or both, would give rise to a default under the Lease except as
follows:


NONE


(f)          Tenant has accepted and is occupying the Premises, and Landlord has
no unperformed obligation under the Lease to construct any Improvements for the
Tenant related to the Premises.


(g)          Tenant has no charge, lien, claim of set-off or defense against
rents or other charges due or to become due under the Lease or otherwise under
any of the terms, conditions, or covenants contained therein except as follows:


EXHIBIT E-4

--------------------------------------------------------------------------------

NONE


(h)          Tenant has received no notice from any insurance company of any
defects or inadequacies in the Premises or in any part thereof which would
adversely affect the insurability of the Premises except as follows:


NONE


(i)          Except as provided in the Lease, Tenant does not have any right or
option to purchase the Premises.


(j)          Except as provided in the Lease, Tenant does not have any rights or
options to renew the Lease or to lease additional space in any building owned by
the Landlord.


(k)          Tenant’s enjoyment of the Premises has been peaceful and
undisturbed and Tenant knows of no facts by reason of which possession of the
Premises might be disputed or questioned, or by reason of which any claim to the
Premises or any portion thereof might be asserted adversely to such possession
except as follows:


NONE


(l)          There are no tenancies, leases, occupancies or parties in
possession of the Premises other than under the Lease except as follows:


NONE


(m)         Tenant has not received any notice of any supplemental taxes and/or
assessments affecting the Premises except as follows:


NONE


(n)         There are no unpaid charges for taxes, water and/or sewer services,
or other utility charges, or unpaid special assessments for items such as
Improvements for sidewalks, curbs, gutters, sewers, storm water assessments,
etc., not shown as existing liens in the public records except as follows:


NONE


(o)          There are no unpaid bills or claim for labor or services performed
or materials furnished or delivered during the last twelve (12) months for
alterations, repair, work, or new construction on the Premises except as
follows:


NONE


(p)          The building or buildings located on the Premises are complete and
have been paid for in full except as follows:


EXHIBIT E-5



--------------------------------------------------------------------------------

NONE


(q)         Since the date of the Survey of the Premises by ______________, of
______________________ (the “Survey”), there have been no additions,
modifications or alterations to the Improvements on the Premises which have
resulted in any changes to the distances between the walls of the Improvements
and the lot lines shown thereon; and there have been no changes to the lot
lines, nor any fences erected or free standing Improvements placed along said
lot line except as follows:


NONE


(r)          Each franchise agreement if any, with applicable Tenant and located
on the Premises is valid and in full force and effect. Tenant has not received
any notice of termination of such franchise agreement(s) from said franchisor(s)
except as follows:


NONE


8.          Notices. Any notice to parties required under this Agreement shall
be in writing and shall be deemed duly given and received when delivered in
person (with receipt therefor), on the next business day after deposit with a
recognized overnight delivery service, or on the second day after being sent by
certified or registered mail, return receipt requested, postage prepaid, to the
following addresses:


If given to Trustee, as follows, subject to change as provided hereinabove:



 
Citibank, N.A., not in its individual capacity
 
but solely as Indenture Trustee
 
388 Greenwich Street
 
New York, New York 10013
 
Attention: Citibank Agency & Trust-STORE Master Funding
with a copy to:
               



and, if given to Tenant, as follows, subject to change as provided hereinabove:



                  with a copy to:
                 



EXHIBIT E-6



--------------------------------------------------------------------------------

and, if given to Landlord, as follows, subject to change as provided
hereinabove:



 
[ISSUER NAME]
 
8377 E. Hartford Drive, Suite 100
 
Scottsdale, Arizona, 85255
 
Attention: Secretary
   
with a copy to:
DLA Piper LLP (US)
 
[________]



9.          Miscellaneous. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors, successors-in-title and assigns. When used herein, the term
“Landlord” or “landlord” refers to Landlord and to any successor to the interest
of Landlord under the Lease. This Agreement may be executed in any number of
counterparts.


10.          Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provisions of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


11.          Paragraph Headings: Construction. The headings of the paragraphs in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “paragraph” or “paragraphs”
refer to the corresponding paragraph or paragraphs of this Agreement. All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or term.


12.          Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the jurisdiction in which the Premises is located
without regard to its principles of conflicts of laws, and any action brought
under or arising out of this Agreement or the matters relating hereto shall be
submitted to the jurisdiction of the United States District Court for such
jurisdiction. Each party acknowledges and agrees to such jurisdiction.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURES FOLLOW ON NEXT PAGE]


EXHIBIT E-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



   
TRUSTEE:
         
Signed and delivered in the presence of:
 
CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
             
By:
   
Witness
 
Name:
       
Title:
   



STATE OF _____________________          )
                                                                      
)          ss.:
COUNTY OF                                                )



This instrument was acknowledged before me this ____ day of ____________, 201__
by _____________________, ________________________ of Citibank, N.A., a national
association, as Indenture Trustee, on behalf of such __________.


WITNESS my hand and official seal.


          


   
[SEAL]
    Notary Public
      My commission expires:
   



[SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]


[SIGNATURES CONTINUE ON NEXT PAGE]


EXHIBIT E-8



--------------------------------------------------------------------------------

   
TENANT:
         
Signed and delivered in the presence of:
           
a
     

   
By:
   
Witness
 
Name:
       
Title:
   




STATE OF   )



 
  ) ss.:
COUNTY OF  
)






This instrument was acknowledged before me this ____ day of ____________, 201__
by _____________________, ________________________ of Citibank, N.A., a national
association, as Indenture Trustee, on behalf of such __________.


WITNESS my hand and official seal.



   
[SEAL]
    Notary Public
    My commission expires:
 



[SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]


[SIGNATURES CONTINUE ON NEXT PAGE]


EXHIBIT E-9



--------------------------------------------------------------------------------

   
LANDLORD:
           
Signed and delivered in the presence of:
 
[ISSUER NAME]
     
a Delaware limited liability company
             
By:
   
Witness
 
Name:
       
Title:
   




STATE OF   )



 
  ) ss.:
COUNTY OF  
)



 
This instrument was acknowledged before me this ____ day of ____________, 201__
by _____________________, ________________________ of Citibank, N.A., a national
association, as Indenture Trustee, on behalf of such __________.


WITNESS my hand and official seal.



   
[SEAL]
    Notary Public
    My commission expires:
 



EXHIBIT E-10



--------------------------------------------------------------------------------

EXHIBIT F


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of [          ], 201[_], is
entered into by and among _______________ (the “New Issuer”), STORE CAPITAL
CORPORATION, in its capacity as Property Manager and Special Servicer, as
applicable, KeyBank National Association, in its capacity as Back-Up Manager and
CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
(the “Indenture Trustee”), under that certain Fifth Amended and Restated
Property Management and Servicing Agreement, dated as of October 22, 2018, among
STORE Master Funding I, LLC, STORE Master Funding II, LLC, STORE Master Funding
III, LLC, STORE Master Funding IV, LLC, STORE Master Funding V, LLC, STORE
Master Funding VI, LLC, STORE Master Funding VII, LLC, all Joining Parties, the
Property Manager, the Special Servicer, the Back-Up Manager and the Indenture
Trustee (as the same may be amended, modified, extended or restated from time to
time, the “Property Management Agreement”). All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Property
Management Agreement.


The New Issuer is a [ENTITY] established under the laws of the State of
[__________] on


[_________], 201[_], operates under an [Amended and Restated] [ENTITY
AGREEMENT], dated as of [______], 201[__] (the “New Issuer Agreement”).


The New Issuer, the Property Manager, the Special Servicer, the Indenture
Trustee and the Back-Up Manager hereby agree as follows:


1.          The New Issuer hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, effective as of the date hereof, the New Issuer
shall become a party to the Property Management Agreement, shall be deemed to be
a signatory to the Property Management Agreement and shall have all of the
rights and obligations of an Issuer as specified in the Property Management
Agreement. The New Issuer hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the applicable terms, provisions and conditions contained in
the Property Management Agreement.


2.          The address of the New Issuer for purposes of Section 9.04(c) of the
Property Management Agreement shall be as follows:



 
[ADDRESS]
             
Attention:
             
Facsimile No.
             


With a copy to
           
[ADDRESS]
             
Attention:
             
Facsimile No.
   



EXHIBIT F-1



--------------------------------------------------------------------------------

3.          This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


4.          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Issuer, the Property Manager, the Special Servicer
and the Back-Up Manager have caused this Agreement to be duly executed by their
respective officers or representatives all as of the day and year first above
written.



 
[NEW ISSUER]
           
By:
     
Name:
     
Title:
             
STORE CAPITAL CORPORATION, a Maryland corporation, as Property Manager
         
By:
     
Name:
     
Title:
             
KEYBANK NATIONAL ASSOCIATION, as Back-Up Manager
         
By:
     
Name:
     
Title:
             
CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
under that certain Fifth Amended and Restated Property Management and Servicing
Agreement, dated as of October 22, 2018
         
By:
     
Name:
     
Title:
   



EXHIBIT F-2



--------------------------------------------------------------------------------

EXHIBIT G


FORM OF CERTIFICATE UNDER SECTION 7.01(b)



           




 
Re:
[INSERT DESCRIPTION OF QUALIFIED SUBSTITUTE
   
[PROPERTY][HYBRID LEASE][LOAN] (the “Qualified Substitute [Property][Hybrid
Lease][Loan]”)



Ladies and Gentlemen:


Pursuant to Section 7.01(b) of the Fifth Amended and Restated Property
Management and Servicing Agreement, dated as of October 22, 2018 (the
“Agreement”), among STORE Master Funding I, LLC, as an issuer, STORE Master
Funding II, LLC, as an issuer, STORE Master Funding III, LLC, as an issuer,
STORE Master Funding IV, LLC, as an issuer, STORE Master Funding V, LLC, as an
issuer, STORE Master Funding VI, LLC, as an issuer, STORE Master Funding VII,
LLC, as an issuer, STORE Capital Corporation, as property manager (the “Property
Manager”) and as special servicer (the “Special Servicer”), ____________, as
indenture trustee (the “Indenture Trustee”), and __________________, as back-up
manager (the “Back-Up Manager”), the undersigned hereby certifies that the
exceptions set forth on Exhibit “A” attached hereto are materially consistent
with the underwriting criteria for the existing Properties (as defined in the
Agreement).


STORE Capital Corporation,
a Maryland corporation,
as Property Manager
       
By:
     
Name:
     
Title:
   



EXHIBIT G-1



--------------------------------------------------------------------------------

EXHIBIT H


FORM OF DETERMINATION DATE REPORT


Citibank, N.A., not in its individual capacity
but solely as Indenture Trustee
388 Greenwich Street
New York, NY 10013
Attn: Global Transaction Services-STORE Master Funding I Series 2012-1 through [
]




Re:
STORE Master Funding I, LLC Net-Lease Mortgage Notes, Series 2012-1 through [ ]



Ladies and Gentlemen:


In accordance with Section 4.01(a) of the Fifth Amended and Restated Property
Management Agreement, dated October 22, 2018 (as amended or supplemented
thereafter, the “Property Management Agreement”), between STORE Master Funding
I, LLC, STORE Master Funding II, LLC, STORE Master Funding III, LLC, STORE
Master Funding IV, LLC, STORE Master Funding V, LLC, STORE Master Funding VI,
LLC, STORE Master Funding VII, LLC, and each joining party thereto (the
“Issuers”), STORE Capital Corporation (the “Property Manager” and “Support
Provider”), Citibank, N.A. (the “Indenture Trustee”) and KeyBank National
Association (the “Back-Up Manager”), the undersigned hereby certifies and agrees
the issuers have not incurred any indebtedness except indebtedness permitted by
any applicable limited liability company agreement of the related Issuer Member
or the Transaction Documents.


In accordance with the U.S. Credit Risk Retention Agreement from the Support
Provider and the Issuers, dated as of October 22, 2018 (the “U.S. Risk Retention
Agreement”), the undersigned hereby certifies and agrees that (a) as of the date
hereof, the Support Provider retains and, until the redemption of the Series
[__] Notes and the [related Series Notes], will retain, an indirect ownership
interest in the Issuers that, as of October 22, 2018 (the “Series 2018-1 Closing
Date”) is equal to at least 5% of the aggregate Collateral Value of the
Collateral Pool as measured on the Series 2018-1 Closing Date, and such
ownership interest constitutes a first loss exposure to the Collateral Pool (the
“Retained Interest”) and (b) for so long as the Series 2018-1 Notes are
outstanding, the Support Provider shall retain and not sell the Retained
Interest or subject it to any credit risk mitigation, short positions or any
other hedges, except to the extent permitted under the Securitization Retention
Requirements.



 
STORE CAPITAL CORPORATION
             



EXHIBIT H-1



--------------------------------------------------------------------------------

EXHIBIT I


CALCULATION OF FIXED CHARGE COVERAGE RATIOS




1.
Adjusted EBITDAR:  An amount equal to the sum of (i) pre-tax income, (ii)
interest expense, (iii) all non-cash amounts in respect of depreciation and
amortization, (iv) all non-recurring expenses, (v) specifically documented
discretionary management fees and (vi) all operating lease and rent expense less
(vii) all non-recurring income and standardized corporate overhead expense based
on estimated industry standards for the related fiscal period;





2.
Fixed Charges: An amount equal to the sum of (i) total operating lease or rent
expenses, (ii) interest expense, and (iii) scheduled principal payments on
indebtedness payable in respect of the related unit, in each case for the period
of time as to which such figure is presented; and





3.
FCCR: Adjusted EBITDAR/Fixed Charges.



EXHIBIT I-1



--------------------------------------------------------------------------------

EXHIBIT J


FORM OF MASTER EXCHANGE AGREEMENT


[to be attached]

EXHIBIT J-1



--------------------------------------------------------------------------------

EXHIBIT K


FORM OF ESCROW AGREEMENT


[to be attached]



EXHIBIT K-1





--------------------------------------------------------------------------------